Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 1 of 221 PAGEID #: 136788




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

                                         Case No. 2:11-cv-1016
    IN RE: OHIO EXECUTION
    PROTOCOL LITIGATION                  JUDGE EDMUND A. SARGUS, JR.
                                         Magistrate Judge Michael R. Merz
    This document relates to:
    PLAINTIFF                            DEATH PENALTY CASE
    CARON MONTGOMERY
                                         No Execution Date Currently Scheduled

                                         DEMAND FOR JURY TRIAL

                         Plaintiff Caron Montgomery’s
               Second Amended Individual Supplemental Complaint


         Plaintiff Caron Montgomery, by and through counsel and pursuant to

   Rules 15(a) and 15(d) of the Federal Rules of Civil Procedure and with leave of

   this Court, hereby files this Second Amended Individual Supplemental

   Complaint (the “Amended Individual Supplemental Complaint”) pursuant to 42

   U.S.C. § 1983 for injunctive and declaratory relief, attorney fees, and costs of

   suit against the Defendants in the above-captioned consolidated matter.

         This Amended Individual Supplemental Complaint fully incorporates by

   reference each and every statement, allegation, and claim set forth in the Fourth

   Amended Omnibus Complaint (ECF No. 1252, PageID 45405–45877).               The

   totality of this Second Amended Individual Supplemental Complaint and

   the Fourth Amended Omnibus Complaint comprises Plaintiff’s entire

   Amended Complaint in this case. Thus, references to “Amended Complaint”

   herein encompass the contents of both portions of Plaintiff’s entire Amended
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 2 of 221 PAGEID #: 136789




   Complaint. The statements, allegations, and claims alleged within this Amended

   Individual Supplemental Complaint are those that are particular to Plaintiff and

   they supplement—not supplant—the joint statements, allegations, and claims in

   the Fourth Amended Omnibus Complaint. Accordingly, for convenience and

   efficiency of the Court, any statements, allegations, and claims included in the

   Fourth Amended Omnibus Complaint are not generally repeated here, but they

   apply to Plaintiff, nonetheless. This includes, but is not limited to, the prayer

   for relief, the statement of the case, and the allegations in the Fourth Amended

   Omnibus Complaint establishing subject matter jurisdiction, venue, the

   Defendants as Parties, the claimed Causes of Action alleged therein, exhaustion

   of administrative remedies, the demand for jury trial, and myriad other factual

   allegations. For purposes of Plaintiff’s individual Amended Complaint in this

   case, the contents of the Fourth Amended Omnibus Complaint are incorporated

   by reference here, and the allegations in this Second Amended Individual

   Supplemental Complaint are incorporated by reference into the Fourth Amended

   Omnibus Complaint.




                                          ii
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 3 of 221 PAGEID #: 136790




                                          TABLE OF CONTENTS

   TABLE OF CONTENTS .................................................................................. III
   INCORPORATION OF ALLEGATIONS IN THE FOURTH AMENDED
        OMNIBUS COMPLAINT BY REFERENCE .............................................. 1
   ADDITIONAL RELEVANT FACTS .................................................................... 1
   I.      Allegations related to Plaintiff’s individual characteristics. .................... 4
   II.     Allegations related to requirement to plead alternative execution
           methods or manners............................................................................. 8
           A.       The alternative-method requirement violates Plaintiff’s Fifth
                    Amendment rights. ...................................................................... 9
           B.       Plaintiff is insufficiently competent to be able to
                    constitutionally satisfy the alternative-method requirement. ...... 10
   III.    Allegations of alternative execution method(s) or manner. ................... 11
           A.       Alternative No. 1 – Execution by Shooting to Death
                    With Bullets .............................................................................. 14
           B.       Alternative No. 2 – Execution by Oral Injection of a Four-
                    Drug Mixture, Including a Benzodiazepine, Digoxin,
                    Morphine Sulfate, and Amitriptyline, or Similar Combination
                    Used In The Medical-Aid-In-Dying Context. ............................... 40
           C.       Alternative No. 3 – Execution by Nitrogen Hypoxia. .................... 55
           D.       Alternative No. 4 – Execution By Hanging .................................. 72
   FEDERAL LAW CLAIMS FOR RELIEF AGAINST DRC DEFENDANTS IN
       THEIR OFFICIAL CAPACITIES AND DRUG SOURCE DEFENDANTS.... 83
   First Cause of Action: Eighth and Fourteenth Amendment Violations. .......... 83
   Second Cause of Action: Fourteenth Amendment Due Process Violations. .... 83
   Third Cause of Action: Violations of First, Sixth, Eighth and Fourteenth
         Amendment Rights of Access to Counsel, Access to Courts, Ability
         to Petition for Redress of Grievances, Due Process, and Privileges
         or Immunities of United States Citizenship. ........................................ 84
   Fourth Cause of Action: Fourteenth Amendment Equal Protection
        Violations. .......................................................................................... 84
   Fifth Cause of Action: Violations of Fundamental Rights Arising Under
          The Principles Of Liberty and/or Natural Law Which Are Protected
          By The Ninth Amendment. .................................................................. 84
   Sixth Cause of Action: First Amendment Free Speech Clause Violations. ...... 84
   Seventh Cause of Action: Fourteenth Amendment Due Process Violation. ..... 84



                                                         iii
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 4 of 221 PAGEID #: 136791




   Eighth Cause of Action: Fourteenth Amendment Due Process Clause
         Violations For Experimenting On Non-Consenting Prisoners. .............. 84
   Ninth Cause of Action: Fourteenth Amendment Privileges or Immunities
         Clause Violations For Experimenting on Non-Consenting Prisoners. ... 85
   Tenth Cause of Action: Ex Post Facto Violation............................................. 85
   Eleventh Cause of Action: Bill of Attainders Violation. .................................. 85
   Twelfth Cause of Action: Eighth Amendment Violation—Deliberately
         Indifferent and/or Reckless Denial of Resuscitative Health Care
         After The Execution Is To Be Completed.............................................. 85
   Thirteenth Cause of Action: Eighth Amendment Violation—Deliberate
         Indifference and/or Reckless Disregard of Serious Medical Needs. ...... 90
   Fourteenth Cause of Action: Fourteenth Amendment Due Process
         Clause Violation. ................................................................................ 93
   Fifteenth Cause of Action: Violation of Racketeer Influenced and Corrupt
         Organizations Act (RICO) alleged against Drug Source Defendants
         only. ................................................................................................... 93
   STATE LAW CLAIMS FOR RELIEF AGAINST DEFENDANTS ......................... 93
   Sixteenth Cause of Action: Ohio Civil RICO claim against Drug
         Source Defendants. ............................................................................ 93
   Seventeenth Cause of Action: Claims for Declaratory Judgment Under
        Ohio Law Against All Defendants, and for Injunctive Relief Under
        Ohio Law Against Drug Source Defendants For Violations of Ohio
        Law. ................................................................................................... 94
   Eighteenth Cause of Action: Violation of Ohio Product Liability Act (Ohio
         Revised Code § 2307.71 et seq.). ......................................................... 94
   Nineteenth Cause of Action: Violation of Ohio Consumer Sales Practices
         Act (Ohio Revised Code § 1345.01 et seq.) Against Drug Source
         Defendants. ........................................................................................ 94
   ADDITIONAL CAUSES OF ACTION AGAINST ALL DEFENDANTS.................. 94
   Twentieth Cause of Action: Eighth Amendment Violation Based On
        Exposure To Sure Or Very Likely Serious Harm In The Form Of
        Severe, Needless Physical Pain And Suffering Due To The Identity
        Of The Drugs In The Execution Protocol.............................................. 94
   Twenty-First Cause of Action: Eighth Amendment Violation Based On
        Exposure To Sure Or Very Likely Serious Harm In The Form Of
        Severe, Needless Physical Pain And Suffering Due To The Source
        Of The Drugs In The Execution Protocol............................................ 101




                                                           iv
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 5 of 221 PAGEID #: 136792




   Twenty-Second Cause of Action: Eighth Amendment Violation Based On
        Sure Or Very Likely Exposure To Serious Harm In The Form Of
        Severe Mental Or Psychological Pain, Suffering And Agony Due To
        The Identity Of The Drugs In The Execution Protocol. ....................... 106
   Twenty-Third Cause of Action: Eighth Amendment Violation Based On
        Sure Or Very Likely Exposure To Serious Harm In The Form Of
        Severe Mental Or Psychological Pain, Suffering And Torturous
        Agony Due To The Source Of The Drugs In The Execution Protocol. .. 110
   Twenty-Fourth Cause of Action: Eighth Amendment Violation. ................... 113
   Twenty-Fifth Cause of Action: Eighth Amendment Violation Based On
        Sure Or Very Likely Exposure To Serious Harm In The Form Of
        Being The Subject Of An Undignified, Spectacle Execution Or
        Attempted Execution. ....................................................................... 114
   Twenty-Sixth Cause of Action: Eighth Amendment Violation Based On
        Sure Or Very Likely Exposure To Serious Harm in the Form of
        Being Subjected to an Unwanted, Non-Consensual Human
        Experimentation of an Execution. ..................................................... 127
   Twenty-Seventh Cause of Action: Eighth Amendment Violation Based On
        Sure Or Very Likely Exposure To Serious Harm in the Form of
        Maladministration or Arbitrary Administration of the
        Execution Protocol. ........................................................................... 130
   Twenty-Eighth Cause of Action: Eighth Amendment Violation Based On
        Sure Or Very Likely Exposure To Serious Harm In The Form Of
        Being Subjected To An Execution Protocol That Is Unconstitutional
        Because It Does Not Preclude The Execution Of An Inmate That Is
        Categorically Exempt From Execution............................................... 138
           A.      Plaintiff will be subjected to execution with a facially
                   unconstitutional execution protocol. ........................................ 138
           B.      No Alternative method required or, in the alternative,
                   Plaintiff’s alleged alternative. ................................................... 139
   Twenty-Ninth Cause of Action: Eighth Amendment Violation Based on
        Deliberate Indifference or Reckless Disregard of Substantial Risk of
        Harm to Plaintiff. .............................................................................. 141
   Thirtieth Cause of Action: Fourteenth Amendment Due Process Violation
          For Failure To Comply With Federal Investigational New Drug
          Application Regulations With Respect To The Method And Choice
          Of Drug To Be Used In Plaintiff’s Execution. ..................................... 148
   Thirty-First Cause of Action: Equal Protection Violations Related To
         Defendants’ Failures To Comply With The IND Application Laws. ...... 148




                                                       v
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 6 of 221 PAGEID #: 136793




   Thirty-Second Cause of Action: Religious Freedom Violation Under
         RLUIPA. ............................................................................................ 148
   Thirty-Third Cause of Action: Eighth Amendment Violations Based On
         Sure Or Very Likely Exposure To Severe Needless Physical Or
         Mental/Psychological Pain And Suffering Due To Plaintiff’s Unique,
         Individual Characteristics And Application Of The
         Execution Protocol. ........................................................................... 148
   Thirty-Fourth Cause of Action: Equal Protection Violations Related To
         Plaintiff’s Unique, Individual Characteristics And Application Of
         The Law, Including DRC Defendants’ Execution Protocol and
         Ohio’s Execution Statute. ................................................................. 152
   Thirty-Fifth Cause of Action: Eighth Amendment Violation Based On
         Purposeful or Knowing Adoption and Use of a Lethal Injection
         Protocol Using A Three-Drug Method With Midazolam As The First
         Drug That Will Cause Severe Physical Pain and Mental Anguish
         and Suffering. ................................................................................... 156
   Thirty-Sixth Cause of Action: Eighth Amendment Violation Based On
         Purposeful or Knowing Adoption of a Lethal Injection Protocol
         Using Midazolam That Will Cause Severe Physical Pain and
         Torturous Mental Anguish and Suffering. ......................................... 161
   Thirty-Seventh Cause of Action: Eighth Amendment Violations Based on
         DRC Defendants Resurrecting Their Abandoned Three-Drug
         Method Even Though They Know It Causes Needless Pain And
         Suffering, And Had Abandoned It, At Least In Part, For
         That Reason. .................................................................................... 166
   Thirty-Eighth Cause of Action: Eighth Amendment Violation Based On
         Devolving Standards of Decency. ...................................................... 175
   Thirty-Ninth Cause of Action: Eighth Amendment Violation Based On
         DRC Defendants’ Use Of A Three-Drug Execution Method,
         Regardless Of The Identity Of The First Drug. ................................... 178
   Fortieth Cause of Action: Eighth Amendment Violation Based On DRC
         Defendants’ Use Of A Three-Drug Execution Method With
         Midazolam As The First Of The Three Drugs. .................................... 182
   Forty-First Cause of Action: Eighth Amendment Violation Based On DRC
         Defendants’ Use Of Midazolam In The Execution Protocol. ................ 190
   Forty-Second Cause of Action: Eighth Amendment Violation Based On
         DRC Defendants Removal Of Any Required Concentration Of The
         Execution Drugs Which Is Removal Of A Safeguard That Makes It
         Sure Or Very Likely That Plaintiff Will Experience Severe Pain And
         Suffering........................................................................................... 191




                                                         vi
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 7 of 221 PAGEID #: 136794




   Forty-Third Cause of Action: The Doctrines Of Judicial Estoppel And/Or
         Judicial Admission Bar DRC Defendants From Using The Three-
         Drug Method Against Plaintiff. .......................................................... 195
   Forty-Fourth Cause of Action: Administrative Procedures Act Claims. ........ 195
   Forty-Fifth Cause of Action: Eighth and Fourteenth Amendment
         Violations—A three-drug midazolam method of execution violates
         the Eighth Amendment’s prohibition against cruel and usual
         punishment because it no longer comports with prevailing
         standards of decency, and thus its use as a method of execution
         must be categorically barred. ............................................................ 195
   Forty-Sixth Cause of Action: Ohio Corrupt Practices Act Claims Against
         Individual Defendants in Their Individual Capacity. .......................... 210
   Forty-Seventh Cause of Action: Equal Protection Clause Violation based
         on violations of Administrative Procedures Act. ................................. 211
   PRAYER FOR RELIEF................................................................................. 212
   DEMAND FOR JURY TRIAL ........................................................................ 213
   CERTIFICATE OF SERVICE ....................................................................... 214




                                                    vii
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 8 of 221 PAGEID #: 136795




    INCORPORATION OF ALLEGATIONS IN THE FOURTH AMENDED OMNIBUS
                      COMPLAINT BY REFERENCE

       1892. Plaintiff incorporates by reference each and every allegation in the

             Fourth Amended Omnibus Complaint (ECF No. 1252) as if fully

             rewritten here.

                          ADDITIONAL RELEVANT FACTS

       1893. Plaintiff is alleging constitutional violations based on Defendants’

             current Execution Protocol effective October 7, 2016 and Defendants’

             intention to execute him via lethal injection as a manner of execution;

             he is not alleging that Defendants can never execute him by any

             manner of execution other than lethal injection.

       1894. The paralytic drug in Ohio’s lethal injection protocol will paralyze the

             inmate’s musculature, including his breathing muscles and all other

             muscles in the body, leaving the inmate unable to move once the

             paralytic has taken effect.

       1895. If the inmate is not first successfully given a sufficient and fully

             effective initiatory prophylactic drug before being injected with the

             paralytic drug, he will quickly feel as if he is being buried alive, unable

             to draw in oxygen or expel carbon dioxide, and unable to communicate

             as he feels and experiences the physical and mental pain and suffering

             from suffocating.

       1896. The paralytic drug will inflict serious, severe, excruciating, horrific

             physical and/or mental pain and suffering that is unconstitutionally

             high, constitutionally problematic, and constitutionally excessive if the


                                            1
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 9 of 221 PAGEID #: 136796




             inmate is not first protected from that pain and suffering by an

             initiatory prophylactic drug.

       1897. The potassium overdose injected intravenously in Defendants’ lethal

             injection protocol is extremely acidic.

       1898. If the inmate is not first successfully given a sufficient and fully

             effective initiatory prophylactic drug before being injected with the

             potassium chloride overdose, he will feel as if Defendants are pouring

             liquid fire into his veins. The pain will be searing as he feels like he is

             being burned alive from the inside.

       1899. The potassium chloride injected intravenously will inflict serious,

             severe, excruciating, horrific physical and/or mental pain and

             suffering that is unconstitutionally high, constitutionally problematic,

             and constitutionally excessive if the inmate is not first protected from

             that pain and suffering by an initiatory prophylactic drug.

       1900. The midazolam overdose injected intravenously in Ohio’s lethal

             injection protocol is highly acidic when in injectable form.

       1901. The large amount of acidic midazolam injected intravenously will travel

             immediately from the injection site to the heart and then to the lungs

             while still in a highly acidic form.

       1902. Once the acidic midazolam reaches the delicate lung tissues, it will

             immediately begin wreaking havoc on those cells, causing fluid to

             escape the pulmonary capillaries and being to accumulate in the air

             spaces, the alveoli, in the lungs.



                                             2
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 10 of 221 PAGEID #: 136797




        1903. That, in turn, will cause the lungs to rapidly begin to fill with fluid that

              cannot be cleared. That condition is called pulmonary edema. And

              because it will develop rapidly and will be caused by damage to the

              pulmonary capillaries from the overdose of acid, it is most accurately

              categorized as acute, non-cardiogenic pulmonary edema.

        1904. The speed at which the midazolam causes damage to the lung tissues

              and thus causes acute, non-cardiogenic pulmonary edema to develop,

              and the speed at which the acute, non-cardiogenic pulmonary edema

              develops and fills the lungs, is faster than the sedative effects of the

              midazolam on the brain.

        1905. Under Defendants’ lethal injection protocol, there is no prophylactic

              drug given to the inmate before the midazolam overdose is injected

              intravenously.

        1906. Thus, the inmate will not be given a sufficient and fully effective

              initiatory prophylactic drug before the acute, non-cardiogenic

              pulmonary edema develops.

        1907. When the acute, non-cardiogenic pulmonary edema develops in the

              inmate’s lungs, he will quickly feel as if he is being drowned or

              suffocated, unable to draw in oxygen or expel carbon dioxide. The pain

              and suffering associated with that suffocation or drowning has been

              described as akin to the horrific, severely painful sensations of being

              subjected to waterboarding torture.




                                              3
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 11 of 221 PAGEID #: 136798




        1908. The midazolam overdose injected intravenously will inflict serious,

                severe, excruciating, horrific physical and/or mental pain and

                suffering that is unconstitutionally high, constitutionally problematic,

                and constitutionally excessive, and the inmate will not first be

                protected from that pain and suffering by an initiatory prophylactic

                drug.

       I.       Allegations related to Plaintiff’s individual characteristics.

        1909. Upon information and belief, Plaintiff presents with individual physical

                characteristics that include, but are not limited to, Plaintiff’s history of

                obesity and/or other factors that will affect accessibility of his veins or

                the viability of his veins to support an IV catheter; of diabetes; of high

                cholesterol; of hypertension; of hyperthyroidism; of risk factors

                suggesting probable sleep apnea1 and/or other breathing difficulties;

                severe emotional and mental health problems, including Depressive

                Disorder, childhood Post Traumatic Stress Disorder, Dissociative

                Disorder, and substance (drug and alcohol) abuse; and of current or

                previous usage of medications that will affect the application and/or

                effect of Defendants’ execution drugs on him or otherwise indicate

                problematic    physical   characteristics,   such    as   Chlorpromazine,




            The risk factors for Obstructive Sleep Apnea (OSA) are gender (males
            1

    more likely); over 50 years old; Body Mass Index of greater than 35; neck size
    greater than 40 cm (15.7 inches); hypertension; daytime sleepiness; snoring;
    observed apnea. The more factors present the greater the likelihood of OSA.


                                               4
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 12 of 221 PAGEID #: 136799




              Perphenazine, Metformin, Mirtazapine, Levothyroxine, Atorvastatin,

              Hydrochlorothiazide, Lisinopril and Vistaril.

        1910. Plaintiff’s individual physical characteristics increase the risk that he

              will experience a sure or very likely risk of serious harms of the type

              alleged throughout his Amended Complaint if subjected to execution

              via DRC Defendants’ Execution Protocol.

        1911. Plaintiff’s physical characteristics of a history of obesity and/or other

              factors that will affect accessibility of his veins or the viability of his

              veins to support an IV catheter; of diabetes; of high cholesterol; of

              hypertension; and of hyperthyroidism each make it significantly more

              difficult to achieve and/or maintain peripheral IV access on Plaintiff

              that is needed to ensure proper delivery of the protective drugs in the

              protocol. Veins degrade with age, elevating the risk that Defendants

              will be unsuccessful in establishing and/or maintaining IV access

              during the execution process. Obesity also increases those risks.

              Thus, those characteristics demonstrate that there is a sure or very

              likely risk that Plaintiff will be subjected to serious pain as Defendants

              attempt to achieve peripheral IV access on him during the execution

              process, and when Defendants are unable to maintain peripheral IV

              access on him.

        1912. Plaintiff’s physical characteristics of being a male, over the age of 50,

              neck size greater than 40 cm. (15.7 inches), demonstrate that he

              presents with several of the risk factors of the STOP-Bang test used to



                                             5
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 13 of 221 PAGEID #: 136800




              assess the risk of Obstructive Sleep Apnea (OSA).         Having those

              characteristics creates a sure or very likely risk that Plaintiff will

              obstruct and begin to suffocate and experience the terrible and painful

              sensations of air hunger after the drugs in Defendants’ lethal injection

              protocol are injected, while Plaintiff remains aware, conscious, and

              sensate.

        1913. Upon information and belief, Plaintiff presents with individual

              mental/psychological characteristics that include, but are not limited

              to, the following: severe emotional and mental health problems,

              including Depressive Disorder, childhood Post Traumatic Stress

              Disorder, Dissociative Disorder, and substance (drug and alcohol)

              abuse.

        1914. Plaintiff’s individual mental/psychological characteristics increase the

              risk that he will experience a sure or very likely risk of serious harms

              of the type alleged throughout his Amended Complaint if subjected to

              execution via DRC Defendants’ Execution Protocol. This is particularly

              a risk because of the great likelihood that mental fear, made worse by

              Plaintiffs’ mental health conditions during an execution, will act

              synergistically with the physical pain inflicted by Ohio’s execution

              protocol to leave Plaintiff even more likely to subjectively experience

              severe or serious pain and suffering, regardless of the sedative effects

              of 500 mg midazolam.




                                            6
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 14 of 221 PAGEID #: 136801




        1915. Plaintiff’s individual mental/psychological characteristics alleged

              above create a sure or very likely risk that Plaintiff will have a

              paradoxical reaction to the execution drug(s), thereby increasing the

              already substantial risk that he will be aware of the physical pain and

              agony he will be suffering upon injection of the execution drug(s).

        1916. Plaintiff’s individual characteristics of his age, his male gender, his

              past history of severe mental health conditions, and his past history of

              alcohol abuse increase the risk that he will have a paradoxical reaction

              to the execution drug(s) as well.

        1917. Moreover, Plaintiff may develop or may currently have additional

              physical and/or psychological characteristics increasing the sure or

              very likely risk of serious harm caused by Defendants’ Execution

              Protocol before his execution date.

        1918. Defendants’ execution policy, including the written Execution Protocol,

              fails to account for any unique physical characteristics of Plaintiff that

              may affect the efficacy of, or the risks of harm caused by Defendants’

              Execution Protocol.

        1919. Defendants’ execution policy, including the written Execution Protocol,

              fails to account for any unique psychological/mental characteristics of

              Plaintiff that may affect the efficacy of, or the risks of harm caused by

              Defendants’ Execution Protocol.

        1920. Upon information and belief, in addition to failing to account for the

              individual physical characteristics of inmates in the execution policy,



                                             7
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 15 of 221 PAGEID #: 136802




              including the written Execution Protocol, DRC Defendants have failed

              to properly prepare or train for any of the unique challenges Plaintiff’s

              physical characteristics may present while carrying out an execution.

        1921. Because Defendants do not account for any individual physical

              characteristics Plaintiff currently possesses or may develop before his

              scheduled execution date, his already sure or very likely risk of serious

              harm will be greatly increased.

       II.   Allegations related to requirement to plead alternative execution
             methods or manners.

        1922. Certain of Plaintiff’s claims allege that the execution drug(s) planned

              to be used by Defendants in his execution or any other portion of the

              Execution Protocol will result in cruel and unusual punishment by

              making it sure or likely that Plaintiff will be subjected to severe or

              serious pain and suffering, physically or mentally. With respect to

              those claims, Plaintiff alleges the following regarding a requirement

              that he must plead and prove a readily available and feasibly

              implemented alternative execution method or manner to prevail on

              such an Eighth Amendment challenge and vindicate his fundamental

              constitutional rights (the “alternative-method requirement”).

        1923. The State of Ohio’s adoption of the execution-secrecy provisions in

              Ohio Revised Code § 2949.221–222, as well as this Court’s entry of the

              protective order dated October 26, 2015 (ECF No. 629) and subsequent

              similar orders issued on Defendants’ request, will substantially if not

              entirely impair Plaintiff’s ability to allege and prove alternative


                                            8
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 16 of 221 PAGEID #: 136803




               execution methods and procedures. To the extent the statute and

               order are applied in such a way, Plaintiff reserves the right to argue

               that any alleged defects in his allegations and/or proof with respect to

               such issues are the result of the secrecy imposed by the statute and

               order, and not any failure by Plaintiff.

          A.     The alternative-method requirement violates Plaintiff’s Fifth
                 Amendment rights.

        1924. Notwithstanding any allegation of an alternative execution method or

               manner pleaded in this Amended Individual Supplemental Complaint,

               Plaintiff asserts his Fifth Amendment right against self-incrimination

               insofar as said constitutional right may permit him to decline to

               affirmatively plead an alternative method or manner for execution that

               would not be cruel and unusual. See United States v. Myers, 123 F.3d

               350, 359 (6th Cir. 1997) (“‘[T]he privileges against self-incrimination

               can be asserted in any proceeding, civil or criminal, administrative or

               judicial, investigatory or adjudicatory.’” (quoting Maness v. Meyers,

               419 U.S. 449, 464 (1975))); United States v. Rivera, 201 F.3d 99, 101

               (2d Cir. 1999) (“The Fifth Amendment provides a ‘safeguard against

               judicially coerced self-disclosure,’ and this safeguard extends to the

               sentencing phase of a criminal proceeding as well.” (citation omitted)

               (quoting Mitchell v. United States, 526 U.S. 314, 322 (1999))).

        1925. In addition, Plaintiff asserts that any requirement that he plead an

               alternative   method   of   execution      likewise   violates   the   Eighth

               Amendment itself, because there was no such requirement when the


                                              9
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 17 of 221 PAGEID #: 136804




               Eighth Amendment was ratified in 1791 nor when the Fourteenth

               Amendment was ratified in 1868, and thus no such requirement can,

               and does, exist now.

        1926. Further, any alternative pleading requirement violates the due process

               clauses of the Fifth and Fourteenth Amendments, because imposition

               of such a requirement in a free nation shocks the conscience and

               offends principles of justice so rooted in the traditions and conscience

               of our people as to be ranked as fundamental, where no such

               requirement existed at common law or at the founding of the Nation.

          B.      Plaintiff is insufficiently competent to be able to
                  constitutionally satisfy the alternative-method requirement.

       1927. Notwithstanding any allegation of an alternative execution method or

               manner pleaded in this Individual Supplemental Complaint, Plaintiff

               asserts he is unable to constitutionally allege an alternative method or

               manner of execution because he is insufficiently competent to be able

               to knowingly and willingly instruct DRC Defendants how to kill him,

               and/or he is insufficiently competent to assist his attorney to identify

               an alternative method or manner of execution because he has

               insufficient medical training and knowledge to be able to identify such

               an alternative or because his mental health impairments or cognitive

               deficiencies or intellectual disabilities render him unable to do so now,

               and may worsen over time, making him virtually certain to be

               incompetent to assist his counsel in this way when any future

               scheduled execution date becomes imminent.


                                             10
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 18 of 221 PAGEID #: 136805




       III.   Allegations of alternative execution method(s) or manner.

        1928. Notwithstanding Plaintiff’s objections to pleading alternatives, and the

              constitutionally repugnant choice to give up one core constitutional

              right to vindicate other constitutional rights, Simmons v. United States,

              390 U.S. 377, 394 (1968), if Plaintiff is required to plead an alternative,

              he alleges the following alternative execution method(s) or manner(s)

              that are available, feasible, and should be readily implemented with

              ordinary transactional effort, and which significantly reduces the risk

              of pain to which he will be subjected by Defendants’ selected method

              of execution under the Execution Protocol.

        1929. Defendants have refused to adopt any of the following alternative

              methods or manners of execution, without a legitimate or reasonable

              justification, penological or otherwise, for rejecting any such

              alternatives, and in fact, Defendants have failed to or refused to

              evaluate any such alternatives in light of their belief that Ohio law

              would only allow them to consider alternatives involving some form of

              lethal injection.

        1930. Plaintiff, by alleging any of these alternatives, alleges only that the

              alternative in question is available in all relevant respects and subjects

              him to substantially less risk of experiencing severe or serious pain

              and needless suffering than the risk posed by the current execution

              method Plaintiff challenges.




                                             11
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 19 of 221 PAGEID #: 136806




        1931. The reduction in risk of severe or serious pain and suffering created

              by each alternative is clear and considerable in comparison to the level

              of risk of severe pain and suffering created by the current execution

              method.

        1932. Similarly, the reduction in level of severity of pain and suffering created

              by each alternative is clear and considerable in comparison to the level

              of severity of pain and suffering created by the current execution

              method.

        1933. Plaintiff also alleges that each of the following manners and methods

              of execution renders unnecessary and needless any suffering and pain

              associated with the drugs in Defendants’ three-drug midazolam

              protocol and their effects.      The pain and suffering inflicted by

              Defendants’ current protocol is more than necessary to carry out a

              death sentence and is, therefore, “superadded” pain and suffering that

              the Eighth Amendment forbids.

        1934. An inmate injected intravenously with 500 mg midazolam as the

              protective drug in Ohio’s execution protocol, and then injected with

              the second and third drugs, will surely or very likely subjectively

              experience unconstitutionally severe or serious pain and suffering.

              The midazolam’s sedative effects will do nothing to attenuate or reduce

              the level of pain and suffering the inmate subjectively experiences.

        1935. That level of pain and suffering the inmate will be sure or very likely to

              subjectively experience under Ohio’s current protocol is the full level



                                             12
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 20 of 221 PAGEID #: 136807




              of pain caused by the protocol drugs, which is constitutionally

              excessive or an unconstitutionally high level of pain and suffering.

        1936. The degree of risk of pain and suffering to which the condemned

              inmate will be subjected by Ohio’s current execution protocol is

              particularly    constitutionally     inappropriate,    constitutionally

              problematic, unconstitutionally severe or serious, constitutionally

              excessive, and unconstitutionally high when compared to the degree

              of risk of pain and suffering posed by each of the following alleged

              alternatives.

        1937. The level of pain and suffering to which the condemned inmate will be

              sure or very likely subjected by Ohio’s current execution protocol is

              particularly    constitutionally     inappropriate,    constitutionally

              problematic, unconstitutionally severe or serious, constitutionally

              excessive, and unconstitutionally high when compared to the level of

              pain and suffering posed by each of the following alleged alternatives.

        1938. All actions that Plaintiff alleges DRC Defendants should be able to do

              within the following alternatives are actions that DRC Defendants

              should be able to do feasibly, readily, relatively easily, reasonably

              quickly, and with ordinary transactional effort as applicable.

        1939. For any of the alleged alternatives that follow which is contemplated to

              be conducted outdoors, DRC Defendants should be able to take

              sufficient measures to resolve any purported concerns about safety or

              observation from above the execution site by drone or other similar



                                           13
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 21 of 221 PAGEID #: 136808




               apparatus. Among the measures that DRC Defendants should be able

               to implement to remedy any such purported concerns would be

               erection around and above the execution site of a tent-like structure

               or other barrier to visible observation from above, which would not

               affect DRC Defendants’ ability implement the alleged alternative.

          A.     Alternative No. 1 – Execution by Shooting to Death With Bullets

        1940. DRC Defendants should be able to carry out an execution by shooting

               the condemned inmate to death with bullets using execution

               procedures that are the same or similar procedures as defined in

               Section II, ¶¶ 10–12, Section VIII, ¶¶ 29–30, 32, and Figure 5, Army

               Regulations No. 633-15, Procedures for Military Executions (Apr. 7,

               1959) (as admitted to the record in this consolidated litigation, seen at

               ECF No. 2464-10); or by the substantively identical procedures for

               carrying out an execution as provided in U.S. War Department

               Pamphlet No. 27-4, adopted June 12, 1944 (ECF No. 2464-8); or by

               the substantively identical procedures for carrying out an execution as

               provided in U.S. Department of the Army Pamphlet No. 27-4, adopted

               December of 1947 (ECF No. 2464-9); or by using the same or similar

               procedures as defined in the execution protocol involving shooting to

               death with bullets used by the State of Utah’s Department of

               Corrections (ECF No. 2464-3); or by shooting to death with bullets

               using procedures used by other jurisdictions, as discussed in more

               depth in the expert report submitted in this consolidated litigation by



                                            14
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 22 of 221 PAGEID #: 136809




              Dr. James Williams and admitted into the evidentiary record already.

              (See ECF No. 2463-9.)          The procedures outlined in the above-

              referenced     documents      are   incorporated   here   by   reference   as

              applicable.

        1941. The manner of execution alleged here, including all procedures

              outlined in all alleged alternatives involving shooting to death with

              bullets is available, meaning it is feasible and readily implemented,

              and there is no other State-based impediment to adopting that

              method. There are no reasonable or otherwise justifiable reasons for

              Defendants to refuse to implement this alternative.

        1942. DRC Defendants should be able to identify the necessary qualifications

              for a person or persons to successfully carry out an execution by use

              of bullets as alleged here.

        1943. Upon information and belief, DRC Defendants employ or have within

              their control, or should be able to obtain with ordinary transactional

              effort the services of, the personnel necessary to carry out an execution

              by shooting to death with bullets.

        1944. DRC Defendants should be able to secure any training for the

              execution team members necessary to successfully carry out an

              execution by shooting to death with bullets as alleged in this

              alternative.

        1945. DRC Defendants should be able to prepare a safety backdrop to be

              positioned behind and to the sides of the condemned inmate in a semi-



                                              15
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 23 of 221 PAGEID #: 136810




              circle or U-shaped enclosure or other configuration as necessary,

              consisting of ballistically absorbent material such sandbags and wood

              2x4’s in the same way that the Utah Department of Corrections

              constructed its execution mechanisms, and, behind that, an

              impervious ballistic barrier such as an armor steel plate, or any other

              safety backdrop DRC Defendants believe to be necessary to carry out

              an execution by shooting the inmate with bullets in the grassy area

              directly adjacent to the current Death House, identified in the red

              circle in the image found in ECF No. 2693-1, PageID 133240

              (hereinafter “SOCF Image 1”).

        1946. If DRC Defendants are using the U.S. Army execution procedures for

              execution by shooting the condemned inmate with bullets contained

              in the 1944, 1947, or 1959 protocols, they should be able to erect a

              post in front of such a safety backdrop, with rings placed therein for

              securing the inmate in an upright position at the waist, ankles, and

              torso.

        1947. If DRC Defendants are using the Utah DoC execution procedures, they

              should be able to construct a chair and other safety measures similar

              to those used in Utah, as seen in ECF No. 2693-2, PageID 133242, and

              explained in more depth on the video depositions of Utah Department

              of Corrections officials, already admitted to the record in this case.

              (ECF No. 2516-1 through 2516-24, admitted to record, ECF No. 2546.)




                                           16
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 24 of 221 PAGEID #: 136811




        1948. DRC Defendants should also be able to provide for witness viewing,

              whether on the grass or on the pavement seen adjacent to the red-

              circled area in SOCF Image 1, with witnesses either standing in a

              configuration of DRC Defendants’ choosing or seated on chairs that

              DRC Defendants should be able to provide.

        1949. To ensure the personal auditory and eye safety of DRC personnel and

              any witnesses, DRC should be able to provide ear protection such as

              disposable ear plugs or protective earphones, and protective safety

              glasses for all to wear.

        1950. Using a safety backdrop as alleged here will virtually eliminate any

              chance of bullet ricochets, thereby essentially eliminating any

              concerns about the safety of witnesses or execution team personnel.

        1951. Several days in advance, DRC Defendants should be able to offer

              Plaintiff the choice of whether to be blindfolded, to have a dark hood

              placed over his head, or to remain without a blindfold or hood during

              the final stage of his execution, to ensure the dignity of the process.

        1952. DRC Defendants should be able to use rifles chambered for .308 (7.62

              x 51mm) or .30-06 bullets; a rapid-expanding, soft-point jacketed

              bullet of 150-155 grains would be best suited.

        1953. DRC Defendants should also be able to provide to the Warden or his

              designee a handgun capable of firing a 9mm or larger bullet, to

              administer a coup-de-grace shot to the head if necessary.




                                            17
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 25 of 221 PAGEID #: 136812




        1954. Under either set of basic procedures, DRC Defendants should be able

              to have an execution party of 8-10 rifleman.

        1955. DRC Defendants should be able to achieve precise targeting by means

              of a projected laser aiming device on each rifle, calibrated for the

              distance involved.

        1956. On the day of the execution, DRC Defendants should be able to load

              eight to ten rifles with two rounds each of the applicable ammunition.

              The rack of rifles should be able to be placed in the vicinity of the

              execution site.

        1957. On the day of execution using the outdoor setting, DRC Defendants

              should be able to carry out Plaintiff’s execution by walking Plaintiff to

              the area of grass adjacent to the current Death House identified in

              SOCF Image 1, and permitting him to give his last words to the

              gathered witnesses.

        1958. If DRC Defendants use the execution procedures similar to those

              provided in the U.S. Army execution documents, then DRC Defendants

              should be able to firmly secure Plaintiff to a post with rings placed

              therein, using straps at the waist, ankles, and torso.

        1959. If DRC Defendants use the execution procedures similar to those

              provided in the Utah DoC execution protocol, then DRC Defendants

              should be able to firmly secure Plaintiff to the chair using straps at the

              chest, head, and ankles.




                                            18
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 26 of 221 PAGEID #: 136813




        1960. After securing Plaintiff under either type of restraint setup, DRC

              Defendants should be able to do the following:

          a. apply a blindfold over Plaintiff’s eyes or a dark hood over his head, if he

             made either election previously or if he makes that choice on the spot;

          b. place a 4-inch round paper target over Plaintiff’s center chest area, in

             the vicinity of the heart, over the lower 1/3 of the sternum, overlapping

             the left sternal border, but not overlapping the lower or right border of

             the sternum. The target should be black if Plaintiff is dressed in light

             colored clothing, or white if he is dressed in dark colored clothing;

          c. those persons who will be firing (the execution party of eight to ten

             rifleman) shall remove the rifles from the storage rack and assume

             positions 21-35 feet away from Plaintiff, with the Warden five paces to

             the right of and five paces to the front of the execution party;

          d. commands for the execution should be given orally by the Warden

             as follows:

                i. At the command READY, the execution party will take that

                   position and unlock rifles;

                ii. At the command AIM, the execution party will take that position

                   with rifles aimed at the target on Plaintiff’s body;

               iii. At     the   command   FIRE,   the   execution    party     will   fire

                   simultaneously;

               iv. The Warden will then bring the execution party to “Order Arms.”




                                            19
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 27 of 221 PAGEID #: 136814




          e. At that time, the Warden will join the medical officer who will examine

             Plaintiff and identify if Plaintiff remains alive. If the medical officer

             determines that Plaintiff remains alive, or if Plaintiff shows obvious

             signs of life or consciousness, the Warden or his designee will

             administer a “coup-de-grace” shot with the pistol in his possession,

             holding the muzzle just above the ear and one foot from the head;

          f. Alternatively, if the medical officer determines that Plaintiff remains

             alive after the first volley, or if Plaintiff shows obvious signs of life or

             consciousness, the Warden shall immediately return to his place five

             paces in front and to the side of the execution party, and the sequence

             of commands given again for a second volley.

          g. If a second volley is fired, the Warden will join the medical officer again,

             who will examine Plaintiff and identify if Plaintiff remains alive. If the

             medical office determines that Plaintiff remains alive after the second

             volley, the Warden or his designee will administer a “coup-de-grace”

             shot with the pistol in his possession, holding the muzzle just above

             the ear and one foot from the head.

          h. Upon confirmation of Plaintiff’s death, the execution party will proceed

             to the firearms rack from which they obtained the rifles used during

             the execution and replace the rifles in the rack;

          i. Plaintiff’s body shall be cared for from there as provided for in the

             current version of DRC Policy 01-COM-11.




                                            20
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 28 of 221 PAGEID #: 136815




        1961. DRC Defendants should also be able to carry out an indoor execution

              by shooting the condemned inmate with bullets, including by using

              the applicable procedures in the large, high-ceilinged room in which

              the inmate is currently permitted to have attorney visits on the eve of

              execution (the approximate location of that room is circled in yellow in

              SOCF Image 1) or in another chamber modified or created for such

              purpose.     DRC Defendants should be able to prepare a security

              backdrop as alleged above, in front of which to secure either a post or

              a chair to which DRC Defendants would secure Plaintiff. All other

              procedures alleged above for an outdoor execution by shooting the

              inmate     with   bullets   would   be    similarly   feasible   and   readily

              implemented to carry out an indoor execution using the same

              alternative method.

        1962. Upon information and belief, DRC Defendants possess or have within

              their control, or should be able to obtain with ordinary transactional

              effort, relatively easily and reasonably quickly, all the equipment

              necessary to carry out an execution by shooting the inmate with

              bullets as alleged in this alternative.

        1963. Defendants have already admitted, conceded, or stipulated that they

              have in their possession or could relatively easily and quickly obtain

              with ordinary transactional effort all necessary supplies to carry out

              an execution by shooting the condemned inmate with bullets, in any

              of the variations alleged here.



                                             21
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 29 of 221 PAGEID #: 136816




        1964. Defendants have already admitted, conceded, or otherwise stipulated

              that they have in their employ or should be able to obtain with ordinary

              transactional effort the services of, all personnel necessary to carry out

              an execution by shooting the condemned inmate with bullets, in any

              of the variations alleged here. (See id.)

        1965. Upon information and belief, DRC Defendants possess or have within

              their control, or should be able to obtain with ordinary transactional

              effort, relatively easily and reasonably quickly, rifles chambered to fire

              .308 or .30-06 bullets.

        1966. Rifles capable of firing .308 or .30-06 bullets are generally available for

              purchase on the open market, and thus readily available to DRC

              Defendants with ordinary transactional effort.

        1967. DRC Defendants are able to purchase .30-06 rifles on the open market

              for less than $1000.2

        1968. DRC Defendants are able to purchase a .308 rifle on the open market

              for a similarly comparable cost.3

        1969. Upon information and belief, DRC Defendants possess or have within

              their control, or should be able to obtain with ordinary transactional



          2 See, e.g.,
    https://www.vanceoutdoors.com/category.cfm/outdoors/rifles/of3/30-06-
    springfield/order_by/min_price; https://www.ohioguns.us/rifles/bolt-action-
    rifles?caliber=123&page=1.
          3 See, e.g., https://www.vanceoutdoors.com/category.cfm/outdoors/law-
    enforcement-rifles; https://www.ohioguns.us/rifles/bolt-action-
    rifles?caliber=10&page=1.


                                             22
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 30 of 221 PAGEID #: 136817




                effort, relatively easily and reasonably quickly, pistols that are capable

                of firing a 9mm or larger bullet.

        1970. Pistols capable of firing a 9mm or larger bullet are generally available

                for purchase on the open market, and thus readily available to DRC

                Defendants with ordinary transactional effort.

        1971. DRC Defendants are able to purchase a pistol firing 9mm bullets on

                the open market for less than $1000.4

        1972. DRC Defendants are able to purchase a pistol firing larger caliber

                ammunition for a comparable cost.5

        1973. Neither federal nor Ohio law requires a permit or license to purchase

                or possess a handgun or a rifle of the kinds alleged in this Alternative,

                and thus neither federal nor Ohio law poses any substantial restriction

                on DRC Defendants’ ability to purchase such a handgun or rifles to

                use in an execution.6

        1974. Upon information and belief, DRC Defendants possess or have within

                their control, or should be able to obtain with ordinary transactional

                effort, .308 bullets or .30-06 bullets.



          4See, e.g.,
    https://www.vanceoutdoors.com/category.cfm/outdoors/handguns/of3/9-
    mm; https://www.ohioguns.us/handguns/semi-automatic-
    handguns?caliber=18&page=1.
          5  See, e.g.,
    https://www.vanceoutdoors.com/category.cfm/outdoors/handguns/of3/357-
    sig; https://www.ohioguns.us/handguns/semi-automatic-
    handguns?caliber=86&page=1.
          6   See https://www.nraila.org/gun-laws/state-gun-laws/ohio/.


                                              23
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 31 of 221 PAGEID #: 136818




        1975. Ammunition of this type is generally available for purchase on the open

              market, and thus readily available to DRC Defendants with ordinary

              transactional effort.

        1976. Ammunition of this type is cheap and plentiful, often less than $2.00

              per round.7

        1977. Upon information and belief, DRC Defendants possess or have within

              their control, or should be able to obtain with ordinary transactional

              effort, ammunition to use for a pistol that is 9mm or larger.

        1978. Ammunition of this type is generally available for purchase on the open

              market, and thus readily available to DRC Defendants with ordinary

              transactional effort.

        1979. Ammunition of this type is cheap and plentiful, often less than $1.00

              per round.8

        1980. Upon information and belief, numerous Ohio state agencies, including

              but not limited to ODRC, the Ohio State Highway Patrol, the Ohio

              National Guard, and various county SWAT teams, already have in their

              possession rifles capable of firing .308 or .30-06 bullets, and the highly



          7See, e.g.,
    https://www.vanceoutdoors.com/category.cfm/outdoors/308-winchester-
    762x51mm; https://www.ohioguns.us/ammo/rifle-
    ammunition?caliber=10&page=1;
    https://www.vanceoutdoors.com/category.cfm/outdoors/30-06-springfield;
    https://www.ohioguns.us/ammo/rifle-ammunition?caliber=123&page=1.
          8See, e.g.,
    https://www.vanceoutdoors.com/category.cfm/outdoors/9mm-luger;
    https://www.ohioguns.us/ammo/handgun-ammunition?caliber=18&page=1.


                                            24
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 32 of 221 PAGEID #: 136819




              lethal ammunition for them, as well as pistols capable of firing 9mm

              or larger bullets and the associated ammunition, such that DRC

              Defendants would be able to easily procure the necessary number of

              such rifles and pistols, and the necessary ammunition, with ordinary

              transactional effort without even needing to purchase the equipment

              on the open market.

        1981. Upon information and belief, DRC Defendants possess or have within

              their control, or should be able to obtain with ordinary transactional

              effort, the materials necessary to build a suitable safety backstop.

        1982. Upon information and belief, DRC Defendants possess or have within

              their control, or should be able to obtain with ordinary transactional

              effort, the laser sights to be affixed to the rifles to ensure

              precise aiming.

        1983. Upon information and belief, DRC Defendants possess or have within

              their control, or should be able to obtain with ordinary transactional

              effort, the necessary post or chair restraint systems to be used to firmly

              secure Plaintiff under this alternative.

        1984. This manner and method of execution is an available, feasible

              alternative that is readily implemented because it is virtually 100%

              effective, will indisputably cause death almost instantly, and has a

              track record of successful use to cause death in other jurisdictions.

        1985. At least one recent study that analyzed contemporaneous news reports

              of all executions in the United States from 1900 to 2010 found that



                                            25
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 33 of 221 PAGEID #: 136820




              7.12% of the 1,054 executions by lethal injections were “botched,”

              while, by way of comparison, it found that 0 of the 34 executions by

              firing squad had been botched.          See Austin Sarat, Gruesome

              Spectacles: Botched Executions and America’s Death Penalty 5, App.

              A, 177 (2014).

        1986. DRC Defendants would not be the first jurisdiction to carry out an

              execution by shooting the condemned inmate with bullets. It is not a

              new manner of execution.

        1987. Other states—Mississippi, Oklahoma, and Utah—include execution by

              shooting the inmate with bullets among their statutory manners of

              execution. See Miss. Code Ann. § 99-19-51; Okla. Stat. Ann. tit. 22

              § 1014; Utah Code Ann. § 77-18-5.5.

        1988. This alternative manner of execution is neither untried nor untested.

              It would not be an experiment.      There is a proven track record of

              success in causing death by shooting a person with bullets, as well as

              an extensive track record of death caused by one or more bullets fired

              into the cardiovascular bundle.

        1989. Ohio itself has used a firing squad to cause death by the use of bullets,

              making death by shooting the inmate with bullets an already

              established, available, feasible, and readily implemented alternative

              that is not an experiment in causing death.

        1990. Utah executed Ronnie Lee Gardner by shooting him with bullets in

              2010. Dozens of prisoners have been executed in the United States



                                            26
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 34 of 221 PAGEID #: 136821




              alone by this method, the United States military has carried out

              numerous executions by shooting the condemned with bullets, and

              countless more have been executed similarly around the world, in the

              civilian and military execution context. Additionally, countless more

              persons have been killed in armed combat after being shot in the

              cardiovascular bundle with a .308 or .30-06 bullet or bullets as alleged

              in this alternative.

        1991. The bullets fired into the cardiovascular bundle under this alternative

              would have more than sufficient energy to penetrate through to that

              bundle, but dissipation of energy from those bullets would occur

              quickly and any bullet that exits Plaintiff’s body would be absorbed by

              the safety backdrop behind him.

        1992. Using a rapid-expanding, soft-point jacketed bullet of 150-165 grains

              would be highly likely to result in the bullets expanding rapidly on

              striking the anterior aspect of Plaintiff’s chest, and most if not all of

              the bullets’ fragments would remain within the chest rather than

              exiting the posterior body wall.

        1993. The handgun bullet fired in the unlikely event of a coup-de-grace being

              administered by pistol would have sufficient energy to penetrate

              through to the brain, but dissipation of energy from that bullet would

              occur quickly and as such the bullet would be unlikely to exit the skull

              on the opposite side in a dramatic way, if at all.




                                            27
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 35 of 221 PAGEID #: 136822




        1994. Accordingly, this alternative would avoid the results produced by rifle

              shots to the face or rifle shots using hollow point or armor piercing

              bullets, while yielding rapid and massive destruction of the key

              components       of    the    central     nervous     system      in    the

              cardiovascular bundle.

        1995. This alternative as alleged would significantly reduce a substantial risk

              of severe pain as compared to that posed by DRC Defendants’ current

              execution protocol.

        1996. The reduction in risk compared to Ohio’s current execution manner

              and method is clear and considerable.

        1997. Affixing the target as alleged in this alternative will place the riflemen’s

              bullets in the upper half of the heart, where the pacemaking structures

              of the heart reside, or in the aorta and other great vessels, where the

              outflow of blood from the heart is contained.

        1998. A .308 bullet or a .30-06 bullet fired by a rifle as alleged in this

              alternative would cause massive blood loss to Plaintiff’s cardiovascular

              bundle (the heart and the great vessels that lead to and from it), a

              catastrophic drop in blood pressure in the brain, and rapid loss of

              consciousness, awareness, and sensation, followed by death within a

              matter of minutes from lack of blood to the Central Nervous System

              (CNS).    See Wood v. Ryan, 759 F.3d 1076, 1102 (9th Cir. 2014)

              (Kozinski, C.J., dissenting from denial of rehearing en banc) (observing

              that “large-caliber rifle bullets fired at close range can inflict massive



                                             28
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 36 of 221 PAGEID #: 136823




              damage, causing instant death every time. There are plenty of people

              employed by the state who can pull the trigger and have the training

              to aim true. The weapons and ammunition are bought by the state in

              massive quantities for law enforcement purposes, so it would be

              impossible to interdict the supply.”).

        1999. And the coup-de-grace pistol shot would be fired from virtually point

              blank range, causing Plaintiff, upon information and belief, to

              irreversibly and virtually instantly lose consciousness, awareness, and

              sensation, followed quickly by death, in the unlikely event that he

              remained conscious, aware, or sensate following the initial volley.

        2000. Alternatively, a second volley from the riflemen would ensure that

              Plaintiff has sustained irreversible loss of consciousness, awareness,

              and sensation, followed quickly by death, in the unlikely event that he

              remained conscious, aware, or sensate following the initial volley.

        2001. Targeting the cardiovascular bundle will cause death with minimal

              pain sensed by Plaintiff. The level of pain potentially posed by this

              alternative is significantly less, a clear and considerable reduction, as

              compared to the level of pain almost certainly inflicted by the current

              three-drug lethal injection protocol.

        2002. Execution by this manner and method does not subject Plaintiff to any

              of the risks of severe pain and suffering caused by IV injection of the

              three drugs, developing acute pulmonary edema, obstruction, air

              hunger, suffocation by paralysis, or the injection and operation of



                                            29
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 37 of 221 PAGEID #: 136824




              potassium chloride, as posed by Defendants’ currently selected 3-drug

              method of lethal injection.

        2003. None of the risks of severe pain posed by DRC Defendants’ current

              execution protocol would exist using this alternative.

        2004. Eliminating the substantial risks of severe pain posed by the current

              execution method will, by definition, significantly, clearly, and

              considerably reduce the substantial risks of severe pain to which

              Plaintiff is subjected by the current execution method.

        2005. DRC Defendants should also be able to carry out an execution by

              shooting the condemned inmate to death with bullets using different

              procedures, such as shooting the bullets into the condemned inmate’s

              brain stem from close range, using the procedures described in Dr.

              Williams’s previously admitted expert report, incorporated here by

              reference. (ECF No. 2463-9.)

        2006. The manner of execution alleged in this variation of shooting to death

              by bullets is also available, feasible, and readily implemented.

        2007. DRC Defendants should be able to identify the necessary qualifications

              for a person or persons to successfully carry out an execution by

              shooting as alleged here.

        2008. Upon information and belief, DRC Defendants have conceded,

              admitted, or stipulated that they employ or have within their control,

              or should be able to obtain with ordinary transactional effort, all the




                                            30
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 38 of 221 PAGEID #: 136825




              necessary supplies, equipment, and services of trained personnel

              necessary to carry out an execution by shooting as alleged here.

        2009. DRC Defendants should be able to secure any training for the

              execution team members necessary to successfully carry out an

              execution by shooting the condemned inmate in the side of the head

              to macerate the brain stem as alleged here.

        2010. All the safety measures and other procedural details alleged above

              regarding shooting an inmate to death using the U.S. Military or Utah

              DoC procedures are likewise applicable, similarly feasible, readily

              implemented, whether for an indoor or outdoor execution proceeding,

              and are otherwise available in all respects regarding shooting the

              inmate to death by shooting him in the brain stem as alleged here.

        2011. Several days in advance of the scheduled execution date, DRC

              Defendants should be able to offer Plaintiff the choice of whether to be

              blindfolded or to remain without a blindfold during the final stage of

              his execution.

        2012. On the day of execution using the outdoor setting, DRC Defendants

              should be able to carry out Plaintiff’s execution by walking Plaintiff to

              the area of grass adjacent to the current Death House identified in

              SOCF Image 1, and permitting him to give his last words to the

              gathered witnesses. Then DRC Defendants should be able to apply a

              blindfold over Plaintiff’s eyes, if he made that election previously or if




                                            31
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 39 of 221 PAGEID #: 136826




              he makes that choice on the spot, and then proceed to carry out the

              final stage of his execution.

        2013. DRC Defendants should be able to secure Plaintiff in a restrained

              position and immobilize his head as necessary to ensure accurate aim

              by the execution party.

        2014. On command from the Warden, DRC Defendants or those selected to

              carry out the execution, should be able to shoot Plaintiff with two to

              three rounds, one bullet per rifle, in the side or back of the head,

              targeting the brainstem from a range of 1-5 yards (3-15 feet), using the

              external auditory meatus as the visible aiming point if firing from the

              side, or the occipital protuberance if firing from the rear.

        2015. Plaintiff’s body should be cared for from there as provided for in the

              current version of DRC Policy 01-COM-11.

        2016. DRC Defendants should be able to use a firearm in the 22 Winchester

              Magnum Rimfire (WMR) rifle class, of which there are several options,

              firing a bullet of 40-60 grains.

        2017. DRC Defendants should be able to achieve precise targeting by means

              of a projected laser aiming device on each rifle, calibrated for the

              distance involved, and/or by using other mechanical or engineered

              measures    to    ensure   precise   targeting   and    ensure   against

              operator error.

        2018. DRC Defendants should also be able to carry out an indoor execution

              by shooting, by using the large, high-ceilinged room in which the



                                              32
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 40 of 221 PAGEID #: 136827




                inmate is currently permitted to have attorney visits on the eve of

                execution. The approximate location of that room is circled in yellow

                in SOCF Image 1.

        2019. DRC Defendants should be able to carry out an indoor execution by

                shooting to death with bullets to the brainstem using all other

                procedures alleged above for an outdoor execution carried out by

                shooting the inmate to death with bullets.

        2020. Upon information and belief, DRC Defendants possess or have within

                their control, or should be able to obtain with ordinary transactional

                effort, relatively easily and reasonably quickly, at least three .22 WMR-

                class rifles.

        2021. 22 caliber WMR-class rifles are generally available for purchase on the

                open market, and thus DRC Defendants should be able to obtain them

                easily with ordinary transactional effort.

        2022. DRC Defendants should be able to purchase a .22 WMR-class rifle on

                the open market for less than $700.9

        2023. Neither federal nor Ohio law requires a permit or license to purchase

                or possess a rifle like the 22 WMR-class rifles, and thus neither federal

                nor Ohio law poses any substantial restriction on DRC Defendants’

                ability to purchase such rifles to use in an execution.10


          9See, e.g.,
    https://www.vanceoutdoors.com/category.cfm/outdoors/rifles/of3/22-wmr;
    https://www.ohioguns.us/rifles/bolt-action-rifles?caliber=216&page=1.
          10   See https://www.nraila.org/gun-laws/state-gun-laws/ohio/.


                                             33
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 41 of 221 PAGEID #: 136828




        2024. Upon information and belief, DRC Defendants possess or have within

               their control, or should be able to obtain with ordinary transactional

               effort, suitable ammunition for 22 caliber WMR-class rifles.

        2025. Such ammunition is generally available for purchase on the open

               market, it is cheap and plentiful, often less than $0.50 per round, and

               thus   readily   available   to   DRC    Defendants    with    ordinary

               transactional effort.11

        2026. Upon information and belief, numerous Ohio state agencies, including

               but not limited to ODRC, the Ohio State Highway Patrol, the Ohio

               National Guard, and various county SWAT teams, already have in their

               possession rifles in the .22 WMR class and the suitable ammunition

               for them, such that DRC Defendants should be able to easily procure

               at least three such rifles and the necessary ammunition with ordinary

               transactional effort without even needing to purchase the equipment

               on the open market.

        2027. Upon information and belief, DRC Defendants possess or have within

               their control, or should be able to obtain with ordinary transactional

               effort, the materials necessary to build a suitable safety backstop.

        2028. Upon information and belief, DRC Defendants possess or have within

               their control, or should be able to obtain with ordinary transactional




          See, e.g., https://www.vanceoutdoors.com/category.cfm/outdoors/22-
          11

    wmr-ammunition-for-sale.


                                            34
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 42 of 221 PAGEID #: 136829




              effort, the laser sights to be affixed to the rifles to ensure

              precise aiming.

        2029. Upon information and belief, DRC Defendants possess or have within

              their control, or should be able to obtain with ordinary transactional

              effort, any engineered or designed restraint system necessary to

              immobilize Plaintiff’s head to ensure precise aiming.

        2030. This manner and method of execution is an available, feasible

              alternative that is readily implemented because it is virtually 100%

              effective, and will indisputably cause death virtually instantaneously,

              before the sensory nerves can even communicate the impact of the

              bullets on the brain. Additionally, even using less precise procedures,

              execution by shooting in the head has a track record of successful use

              in other jurisdictions. It is essentially the method of execution used

              by the former Soviet Union, and it is still used by the former Soviet

              republic of Belarus. Shooting to the back or side of the head from close

              range with a rifle (or even smaller firearm) is also used or has been

              used effectively in China.

        2031. The physical forces involving firearms, bullets, and the human body

              that are applicable to cause death in executions by shooting the

              condemned inmate in the head with bullets in China, the former Soviet

              Union, and Belarus, among other places, apply equally to Plaintiff

              here.




                                           35
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 43 of 221 PAGEID #: 136830




        2032. DRC Defendants would not be the first jurisdiction to use shooting to

              death with bullets to the head as a manner of execution. It is not a

              new manner of execution.

        2033. This manner of execution is neither untried nor untested. It would not

              be an experiment. There is a proven track record of success in causing

              death by gunshot to the head from close range.

        2034. Three bullets fired into the brainstem under this alternative would

              have more than sufficient energy to penetrate through to the

              brainstem, but dissipation of energy from those bullets occurs very

              quickly and as such the bullets would be unlikely to exit the skull on

              the opposite side.

        2035. Likewise, the relatively lower energy of this bullet/ammunition would

              be insufficient to cause the explosive expansion of the cranial vault

              seen with high-velocity rifle rounds. As such, this alternative would

              avoid the results produced by a pistol shot to the base of the skull or

              a rifle shot to the face, while yielding rapid destruction of the key

              components of the central nervous system at the brainstem.

        2036. This alternative as alleged would also significantly reduce a

              substantial risk of severe pain as compared to that posed by DRC

              Defendants’ current execution protocol.

        2037. The reduction in risk compared to Ohio’s current execution manner

              and method is clear and considerable.




                                           36
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 44 of 221 PAGEID #: 136831




        2038. By targeting the brainstem, Plaintiff’s death would be extremely rapid.

              The velocity of a .22 WMR bullet (450 m/s, which is 1650 f/s) is more

              than adequate for the purposes of execution.           The bullets would

              transect the brainstem several milliseconds after impacting the

              external surface of the head, faster than neural transmissions from

              the sensory nerves could communicate that event to the conscious

              brain. That velocity is both faster than the speed of sound and faster

              than the speed of neural transmission. Thus, Plaintiff would neither

              hear the reports of the rifles nor feel the bullets impacting his person

              prior to the bullets macerating his brainstem.           While not truly

              instantaneous in effect, such a mechanism would be for all practical

              purposes virtually instantaneous, and it would also be genuinely

              painless.

        2039. This alternative will cause instant and catastrophic damage to

              Plaintiff’s brainstem, causing him, upon information and belief, to

              irreversibly and virtually instantly lose consciousness, awareness, and

              sensation, followed quickly by death.

        2040. Execution by this manner and method does not subject Plaintiff to any

              of the risks of severe or serious pain and suffering caused by IV

              injection of the three drugs, developing acute, non-cardiogenic

              pulmonary    edema,   waterboarding-like    torture,    obstruction,   air

              hunger, suffocation by paralysis, or the injection and operation of




                                           37
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 45 of 221 PAGEID #: 136832




              potassium chloride, as posed by Defendants’ currently selected 3-drug

              method of lethal injection.

        2041. None of the risks of severe or serious pain posed by DRC Defendants’

              current execution protocol would exist using this Alternative.

        2042. Eliminating the substantial risks of severe pain posed by the current

              execution method will, by definition, significantly, clearly, and

              considerably reduce the substantial risks of severe or serious pain to

              which Plaintiff is subjected by the current execution method.

        2043. Using this alternative will leave the inmate virtually or literally unable

              to subjectively experience any pain or suffering and allow him to die in

              a virtually or literally pain-free and humane manner.

        2044. When this alleged alternative would virtually eliminate, and therefore

              significantly reduce, the risk posed by Ohio’s current execution

              method that the inmate will subjectively experience severe pain and

              suffering, that makes the pain and suffering caused by Ohio’s current

              execution protocol needless and well beyond what is necessary to

              cause death. That makes the pain and suffering caused by Ohio’s

              current execution protocol superadded by comparison to the alleged

              alternative.

        2045. Because Ohio’s current execution protocol imposes pain and suffering

              that is superadded, it therefore imposes pain and suffering that is

              constitutionally    unacceptable,     constitutionally     inappropriate,




                                            38
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 46 of 221 PAGEID #: 136833




              constitutionally   problematic,     constitutionally    excessive,    and

              unconstitutionally high.

        2046. There are no reasonable or legitimately justifiable reasons for

              Defendants to refuse to adopt a method of execution involving shooting

              the inmate to death with bullets.

        2047. Any purported concerns about preserving the dignity of the proceeding

              are belied by Ohio’s continued use of a lethal injection protocol that

              causes overt suffocation as the inmate fights and struggles to breathe

              as he is essentially tortured to death by filling his lungs with fluid.

        2048. Any such dignity concerns are also disproven by testimony that Utah’s

              execution of Mr. Gardner was a highly dignified process, as was the

              U.S. Army’s execution of German General Anton Dostler.

        2049. Any such dignity concerns are also allayed by actions that Defendants

              could take to minimize overt trauma inflicted on the condemned

              inmate, such as covering his head with a dark hood, or by having him

              wear dark clothing, or by constructing the execution chair and safety

              backdrop with such concerns in mind, as Utah corrections officials

              described in their deposition testimony.

        2050. Defendants have already admitted that they should be able to

              implement any procedures or safety measures that Utah DoC

              implements for a firearms execution, and Utah DoC representatives

              testified that their firearms executions are solemn affairs carried out




                                            39
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 47 of 221 PAGEID #: 136834




               with the utmost dignity and humanity for all involved, inmate and

               witnesses. Accordingly, Defendants should be able to do likewise.

        2051. Defendants can carry out an execution by shooting to death with

               bullets using any of the noted variations of this method, all of which

               are available, feasible, and readily implemented, including but not

               limited to the 1944 army firing squad protocol, the 1947 army firing

               squad protocol, the 1959 firing squad protocol, the Utah firing squad

               protocol, any similar firing squad protocol, or shooting to death with

               bullets to the back of the head and brainstem, each of which

               significantly reduces a substantial risk of severe pain and suffering

               attendant to Defendants’ current execution protocol by ensuring

               virtually instantaneous insensation and death.

          B.     Alternative No. 2 – Execution by Oral Injection of a Four-Drug
                 Mixture, Including a Benzodiazepine, Digoxin, Morphine Sulfate,
                 and Amitriptyline, or Similar Combination Used In The Medical-
                 Aid-In-Dying Context.

        2052. DRC Defendants should be able to carry out a condemned inmate’s

               execution using oral injection of a mix of the following drugs: a

               benzodiazepine, 50 to 100 mg digoxin, 15 grams morphine sulfate, and

               2 grams propranolol.

        2053. Under one variation of this alternative, DRC Defendants should be able

               to use 1-2 grams of diazepam as the benzodiazepine.

        2054. DRC Defendants should also be able to carry out a condemned

               inmate’s execution using oral injection of any other similar drug

               combination that has been identified and used successfully to cause


                                           40
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 48 of 221 PAGEID #: 136835




              humane and painless death in Medical Aid In Dying (“MAID”)

              jurisdictions, such as a variation of this alternative including using

              100 mg digoxin, 1 gram diazepam, 15 grams morphine sulphate, and

              8 grams amitriptyline.

        2055. DRC Defendants should be able to prepare the lethal drug mixture by

              mixing the medications together to form a liquid, dissolving any

              powdered medications in that liquid, and then drawing that liquid up

              into syringes.

        2056. DRC Defendants should be able to prepare the digoxin by mixing the

              powder with approximately 2 ounces of a sweet liquid such as apple

              juice. At an appropriate time before escorting the condemned inmate

              into the death chamber, and thus in advance of injecting the other

              drug mixture, DRC Defendants should be able to administer the

              digoxin to the inmate by injecting the syringe directly into the inmate’s

              oral/mouth cavity.

        2057. Administering the digoxin in advance of the other three medications

              will help expedite the execution process when the other medications

              are injected.

        2058. Upon escorting the condemned inmate into the death chamber, DRC

              Defendants should be able to put into place on the execution bed a

              wedge-shaped cushion of sufficient height to prevent obstruction by

              propping the inmate up at an angle during his execution.




                                           41
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 49 of 221 PAGEID #: 136836




        2059. At an appropriate time before inserting either the nasogastric or

              orogastric tube (hereinafter a “feeding tube” unless otherwise

              specified), DRC Defendants should be able to apply a topical anesthetic

              by, for example, spraying the back of the inmate’s throat with

              Lidocaine, to ensure relatively painless insertion.

        2060. Before inserting the feeding tube, DRC Defendants should be able to

              give the inmate the opportunity to state his last words.

        2061. DRC Defendants should be able to insert a feeding tube while the

              inmate is on the execution bed, from bedside. It is a simple process

              that at least some DRC Defendants are already trained to do.

        2062. DRC Defendants should be able to insert an orogastric tube by

              inserting a narrow, lubricated tube in the mouth, down the esophagus,

              and into the stomach.

        2063. DRC Defendants should be able to insert a nasogastric tube by

              inserting a narrow, lubricated tube up the nose and down the

              esophagus into the stomach.

        2064. DRC Defendants should be able to verify successful placement of a

              feeding tube into the inmate’s stomach by using a stethoscope.

        2065. Plaintiff presents no medical complications that would make it difficult

              for DRC Defendants to insert a feeding tube.

        2066. Once DRC Defendants have verified successful placement of a feeding

              tube, DRC Defendants should be able to attach the syringes to the




                                           42
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 50 of 221 PAGEID #: 136837




              feeding tube, and then, from bedside, inject the contents of the

              syringes into the inmate’s stomach.

        2067. Ten minutes after completing the administration of the four-drug

              mixture, DRC Defendants should be able to assess whether the inmate

              remains alive. If so, they can continue to recheck the inmate’s status

              every five minutes. If, after 25 minutes, the inmate still remains alive,

              a second dose of the four-drug mixture can be administered orally.

        2068. When DRC Defendants determine that the inmate has died, the

              inmate’s body should be cared for from there as provided for in the

              current version of DRC Policy 01-COM-11.

        2069. This alternative method of causing death by oral administration of a

              four-drug mixture is an available, feasible alternative execution

              method that is readily implemented which Ohio should be able to carry

              out with ordinary transactional effort.

        2070. Upon information and belief, DRC Defendants possess or have within

              their control, or should be able to obtain with ordinary transactional

              effort, relatively easily and reasonably quickly, all the equipment,

              supplies, and materials necessary to carry out an execution as alleged

              in this alternative.

        2071. Defendants possess or have within their control, or could obtain with

              ordinary transactional effort, the medical supplies necessary to inject

              the lethal drugs orally rather than through peripheral IV access.




                                           43
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 51 of 221 PAGEID #: 136838




        2072. DRC Defendants should be able to apply lidocaine or other similar

              topical anesthetic to the back of the inmate’s throat; it takes no special

              skills or training to do so.

        2073. Applying the topical anesthetic before inserting the feeding tube will

              eliminate or at least effectively mitigate any pain from the insertion of

              the feeding tube.

        2074. DRC Defendants should be able to administer an oral, over-the-

              counter anti-emetic drug to the inmate; it takes no special skills or

              training to do so.

        2075. Administering an oral, over-the-counter anti-emetic (anti-nausea)

              drug in advance of injecting the four-drug mixture will virtually

              eliminate any concerns about the inmate becoming nauseous or

              regurgitating the drugs following injection, and thus eliminate any

              concerns that the inmate will not receive the full dose of lethal drugs.

        2076. Preparing the lethal drug mixture under this alternative does not

              require any specialized skill or training, and DRC Defendants should

              be able to easily prepare the drugs for injection.

        2077. DRC Defendants have the training to insert a feeding tube or can easily

              obtain the services of persons with the necessary training, and thus

              should be able to easily insert a feeding tube as required under this

              alternative.

        2078. Administering the lethal drug mixture under this alternative does not

              require any specialized skill or training, and DRC Defendants should



                                             44
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 52 of 221 PAGEID #: 136839




              be able to easily administer the drug by injecting the contents of the

              syringes into the feeding tube and, as applicable for the digoxin,

              directly into the inmate’s mouth.

        2079. Administration of the medication via a feeding tube does not require

              swallowing or any physical action by the inmate to convey the

              medication from the syringe into the stomach via the feeding tube.

        2080. Insertion of a feeding tube is generally less invasive and less time-

              consuming than inserting a peripheral or central intravenous line, and

              the success rate is also higher.

        2081. DRC Defendants should be able to use a wedge-shaped cushion to

              prop up the inmate during his execution, because they already agreed

              to use for the planned execution of Plaintiff Kenneth Smith and for the

              planned execution of Plaintiff Raymond Tibbetts, and they used one

              for the attempted execution of former Plaintiff Alva Campbell, Jr.

        2082. Using a wedge-shaped cushion is available, feasible, and readily

              implemented, because Defendants possess or have within their

              control, or could obtain with ordinary transactional effort, the wedge-

              shaped cushion that they already agreed to use for Plaintiffs Smith

              and Tibbetts, and used for former Plaintiff Campbell.

        2083. Additionally, DRC Defendants should be able to place the wedge-

              shaped cushion on the execution bed and implement it during the

              execution process with minimal effort.




                                           45
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 53 of 221 PAGEID #: 136840




        2084. Defendants possess or have within their control or should be able to

              obtain with the ordinary transactional effort by which they already

              obtain drugs to use for executions, a sufficient supply of the drugs

              needed to carry out an execution under this alternative.           DRC

              Defendants have already conceded this fact.

        2085. The drugs in this alternative are sold on the open market and are

              available for purchase by DRC Defendants.

        2086. Thus, this manner and method of execution is an available, feasible

              alternative because Defendants possess or have within their control,

              or should be able to obtain with the ordinary transactional effort by

              which they already obtain drugs to use for executions, a supply of the

              drugs sufficient to carry out a condemned inmate’s execution using

              this alternative method of lethal injection

        2087. The method of causing death as alleged in this alternative is virtually

              100% effective in causing death, virtually 100% effective at causing a

              pain-free death, and there is a proven track record of success in

              causing pain-free death by this method in other jurisdictions. It is not

              a new method of causing death. It is neither untried nor untested. It

              would not be an experiment.

        2088. This manner and method of execution is an available, feasible, and

              readily implemented alternative as demonstrated by its use as a

              primary method by which persons in Oregon and Washington states

              have brought about their own deaths under those states’ respective



                                            46
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 54 of 221 PAGEID #: 136841




              Death With Dignity laws using what is called Medical Aid In

              Dying (“MAID”).

        2089. Some variant of the four-drug method alleged in this alternative has

              been used regularly to cause death in MAID jurisdictions in hundreds

              of cases.

        2090. Death by oral administration of the four-drug method is also painless

              and the drug mixture would render the inmate insensate to pain. It

              would also not cause him to subjectively experience severe or serious

              pain and suffering during his execution.

        2091. Death under this alternative is caused by suppression of respiration.

              Death is also aided by the effects of the digoxin and the amitriptyline

              to cause irregular beating and/or stop the heart.

        2092. Morphine sulfate is an opioid analgesic, which means it acts as an

              effective pain-blocking agent, thereby rendering the inmate insensate

              to pain and suffering as the dying process progresses.

        2093. Also, none of the drugs in either version of the four-drug method has a

              paralytic effect that renders the inmate incapable of expressing pain.

        2094. The median time from ingestion to unconsciousness for MAID cases in

              Oregon between 2008 and 2017 using a similar four-drug method is

              approximately 7 minutes.

        2095. Death typically follows relatively shortly thereafter.




                                            47
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 55 of 221 PAGEID #: 136842




        2096. The drug combination and administration method alleged here will act

              in the same or analogous fashion to cause the inmate’s death

              painlessly in an execution context as in MAID cases.

        2097. In the highly unlikely event that an initial dose of the four-drug

              mixture as alleged in this alternative does not cause death, it will not

              cause permanent harm to the inmate, nor cause the inmate to

              experience pain.    DRC Defendants should be able to administer a

              second dose of the drug mixture if necessary.

        2098. There are no safety concerns for any execution team members or

              witnesses or others involved in the execution process using this

              alternative, and thus no special safety measures that might need to be

              taken beyond any protective measures DRC Defendants already

              implement for their current lethal injection execution method.

        2099. Administration of this alternative constitutes “a lethal injection” under

              Ohio Revised Code § 2949.22(A).

        2100. This alternative as alleged would also significantly reduce a

              substantial risk of severe pain as compared to that posed by DRC

              Defendants’ current execution protocol.

        2101. The reduction in risk compared to Ohio’s current execution manner

              and method is clear and considerable.

        2102. Execution by the method of lethal injection alleged in this alternative

              using an orally injected four-drug combination will cause the inmate’s




                                            48
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 56 of 221 PAGEID #: 136843




              death while providing analgesic protection against the inmate

              remaining sensate to any pain and suffering following injection.

        2103. Accordingly, execution by this alleged alternative would eliminate any

              risk of the condemned inmate subjectively experiencing severe or

              serious pain and suffering after being injected with the drugs.

        2104. Execution by this method of lethal injection using oral injection of the

              four-drug combination will cause the inmate’s death while significantly

              minimizing, if not eliminating, the risk of developing acute, non-

              cardiogenic pulmonary edema, and the risk of developing acute, non-

              cardiogenic pulmonary edema while still the inmate remains sensate

              to severe pain and unprotected against pain by the sedation caused by

              500 mg midazolam, and thus able to subjectively experience the full

              measure of severe and serious pain and suffering caused by Ohio’s

              current three-drug lethal injection protocol.

        2105. This alternative does not pose a risk of causing acute, non-cardiogenic

              pulmonary edema during the execution, and thus eliminates the risk

              the inmate will experience the severe or serious pain and horrific

              suffering of being suffocated or drowned to death.

        2106. This alternative does not pose a risk of discomfort from the

              administration of the medication.

        2107. This alternative, by providing for oral injection into the stomach, would

              also eliminate the sure or very likely risk of severe, serious, burning

              pain upon peripheral IV injection of 500 mg of acidic midazolam.



                                            49
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 57 of 221 PAGEID #: 136844




        2108. This alternative would also eliminate the sure or very likely risk of the

              inmate developing acute, non-cardiogenic pulmonary edema while

              remaining sensate and after peripheral IV injection of 500 mg or more

              of midazolam, thus eliminating the sure or very likely risk of the inmate

              subjectively experiencing the full measure of severe or serious pain

              and suffering caused by death by suffocation or drowning akin to

              waterboarding torture caused by Ohio’s current protocol.

        2109. This alternative, in contrast to Ohio’s current protocol, does not pose

              any risk that the inmate will remain sensate and subjectively

              experience the full measure of severe or serious pain associated with

              the drugs in Ohio’s current protocol and the effects of those drugs.

        2110. Unlike the current protocol, this alternative has no paralytic, and thus

              poses no risk of severe or serious pain and suffering associated with

              injection and suffocation by the paralytic drug’s effects. Accordingly,

              this alternative significantly reduces the sure or very likely risk of

              severe or serious pain and suffering caused by the use of the paralytic

              drug in Ohio’s current protocol.

        2111. Unlike the current protocol, this alternative has no potassium

              chloride, and thus poses no risk of severe or serious pain and suffering

              associated with IV injection and action of potassium chloride.

              Accordingly, this alternative significantly reduces the sure or very

              likely risk of severe or serious pain and suffering caused by the use of

              the IV-injected potassium chloride overdose in Ohio’s current protocol.



                                            50
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 58 of 221 PAGEID #: 136845




        2112. Unlike the current protocol, this alternative does not rely on peripheral

              IV-injected 500 mg doses of midazolam to protect the inmate from the

              severe or serious pain and suffering associated with the paralytic drug

              and potassium chloride and their effects and eliminates those three

              drugs entirely. This alleged alternative thus eliminates (and therefore

              significantly reduces) the substantial risks of severe pain and suffering

              associated with those drugs as used in the current execution protocol.

        2113. Using the wedge-shaped cushion, by propping the inmate up at an

              angle, will significantly reduce the sure or likely risk under the current

              protocol that the inmate will obstruct after injection of the drugs. This

              alternative would significantly reduce that risk by helping to ensure

              that the soft tissues in the back of the inmate’s throat will not collapse

              into his airway when he loses muscle tension after injection of the

              drugs, like they would if he was lying supine as currently required by

              Defendants’ execution protocol and procedures.

        2114. Execution by the method alleged in this alternative, when injected into

              a condemned inmate who is propped up with a wedge cushion, does

              not subject that inmate to any of the severe or serious pain and

              suffering caused by obstruction, air hunger, suffocation by paralysis,

              or the injection and operation of potassium chloride, as posed by

              Defendants’ currently selected 3-drug method of lethal injection.

        2115. The four-drug method as alleged in this alternative does not involve

              peripheral IV administration, and thus poses no risk of experiencing a



                                            51
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 59 of 221 PAGEID #: 136846




              failed execution attempt with multiple, severely painful but ultimately

              unsuccessful needle sticks.

        2116. Inserting a feeding tube involves much less risk resulting from any

              inmate non-cooperation than attempting to insert a needle for

              intravenous administration of drugs, in which a small movement by a

              recalcitrant inmate could cause the IV infusion to be ineffective and

              even dangerous.

        2117. Under this alternative, there is virtually no risk of administering the

              lethal injection into tissue, unlike the risk of painful infiltration posed

              by the peripheral IV injection method DRC Defendants use for their

              current protocol.

        2118. Accordingly, this alternative will also significantly reduce the

              substantial risk of severe or serious pain and suffering the condemned

              inmate is sure or very likely to subjectively experience if subjected to

              the current execution method’s requirement to carry out the injections

              via peripheral IV and Defendants’ demonstrated history of difficulty

              related thereto as well as Plaintiff’s unique characteristics alleged

              herein that increase the risk that Defendants will not be able to

              successful achieve and maintain peripheral IV access.

        2119. The four-drug method as alleged in this alternative includes a pain-

              blocking opioid analgesic in the morphine, and thus poses no risk that

              the inmate will subjectively experience severe or serious pain and

              suffering during his execution.



                                            52
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 60 of 221 PAGEID #: 136847




        2120. The opioid analgesic in this alternative will render the inmate

              insensate during the dying process, thus eliminating (and thereby

              significantly   reducing)   the   substantial   risks   of   subjectively

              experiencing severe or serious pain and suffering associated with the

              drugs injected via peripheral IV in Ohio’s current three-drug execution

              protocol.

        2121. None of the risks of severe or serious pain and suffering posed by DRC

              Defendants’ current execution protocol would exist using this

              alternative.

        2122. Eliminating the substantial risks of severe pain posed by the current

              execution method will, by definition, significantly, clearly, and

              considerably reduce the substantial risks of severe pain to which

              Plaintiff is subjected by the current execution method.

        2123. Even if this alternative poses an extremely limited risk of causing

              Plaintiff to develop pulmonary edema by its use of an overdose of

              benzodiazepine, that pulmonary edema would be cardiogenic and

              much slower to develop, and the degree of risk of that condition posed

              by this alternative is clearly and considerably less than the sure or

              very likely risk of suffering severe or serious pain and suffering from

              horrifying sensations akin to waterboarding to which Plaintiff is

              subjected by the current three-drug protocol.

        2124. The degree of risk of developing acute, non-cardiogenic pulmonary

              edema itself under this alternative is significantly reduced, if not



                                           53
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 61 of 221 PAGEID #: 136848




              outright eliminated, by using oral injection instead of peripheral IV

              injection. The drug mixture will be injected into the stomach, which

              is quite adept at processing highly acidic contents, and will be buffered

              into a relatively neutral state before reaching the lungs, rather than

              being injected into the peripheral veins, and then traveling quickly to

              the heart and then the lungs while still in a highly acidic state.

        2125. The degree of risk posed by this alternative (if any) of developing

              pulmonary edema while still remaining sensate to and subjectively

              experiencing the severe pain and suffering that condition causes is

              significantly reduced, if not outright eliminated, by using (a) oral

              injection rather than peripheral IV injection of (b) an opioid analgesic

              (a true analgesic drug) to block pain, rather than relying on a

              benzodiazepine which has no analgesic properties, as the current

              protocol does.

        2126. Using this alternative will render Plaintiff unable to subjectively

              experience any pain or suffering and allow him to die in a pain-free

              and humane manner.

        2127. When this alleged alternative would virtually eliminate, and therefore

              significantly reduce, the risk posed by Ohio’s current execution

              method that the inmate will subjectively experience severe pain and

              suffering, that makes the pain and suffering caused by Ohio’s current

              execution protocol needless and well beyond what is necessary to

              cause death. That makes the pain and suffering caused by Ohio’s



                                            54
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 62 of 221 PAGEID #: 136849




               current execution protocol superadded by comparison to the alleged

               alternative.

        2128. Because Ohio’s current execution protocol imposes pain and suffering

               that is superadded, it therefore imposes pain and suffering that is

               constitutionally   unacceptable,       constitutionally     inappropriate,

               constitutionally   problematic,      constitutionally     excessive,   and

               unconstitutionally high.

          C.     Alternative No. 3 – Execution by Nitrogen Hypoxia.

        2129. Defendants should be able to carry out a condemned inmate’s

               execution by nitrogen hypoxia, using one of three potential

               applications to carry out that alternative.

        2130. The manner of execution alleged in this alternative is available,

               feasible, and readily implemented.

        2131. DRC Defendants should be able to carry out Plaintiff’s execution by

               causing nitrogen hypoxia using a mask application.

        2132. DRC Defendants should be able to place a comfortable chair in the

               death chamber, secured to the floor or otherwise stable, with restraints

               for the inmate’s chest, torso, and limbs.               Alternatively, DRC

               Defendants should be able to use the current execution bed

               and restraints.

        2133. DRC Defendants should be able to have, directly adjacent to that chair

               or bed, a sufficient number of tanks of nitrogen gas, whether pure or

               at a concentration high enough to cause death rapidly.



                                            55
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 63 of 221 PAGEID #: 136850




        2134. DRC Defendants should also be able to procure a mask of sufficient

              size to cover Plaintiff’s face, including his mouth and nose, without

              restrictions, and with sufficient ability to seal to the sides of

              Plaintiff’s face.

        2135. DRC Defendants should also be able to procure the necessary straps

              affixed to the mask that would go over the head to ensure that the

              mask     stays      securely   fixed   in   place   throughout   the   entire

              execution process.

        2136. DRC Defendants should be able to procure the proper valves and hose

              necessary to force the nitrogen gas from the tanks through the hose

              into a connection into the mask, with a breathing apparatus and

              regulator as necessary to ensure the uninterrupted and necessary rate

              of flow of nitrogen into the mask throughout the execution process.

        2137. DRC Defendants should be able to escort Plaintiff into the death

              chamber and secure him to the chair or the bed.

        2138. Upon giving Plaintiff his opportunity to state his last words, DRC

              Defendants should be able to proceed to position the mask over

              Plaintiff’s face, secured and affixed in place with the straps and then

              held in place by the execution team leader’s hands.

        2139. With the mask affixed securely in place and held there throughout the

              remainder of the execution, DRC Defendants should be able to open

              the valves on the nitrogen gas tanks to ensure an uninterrupted flow




                                               56
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 64 of 221 PAGEID #: 136851




              of nitrogen gas into the mask at an appropriate rate for its

              intended purpose.

        2140. DRC Defendants should be able to instruct Plaintiff to breathe deeply

              at that point.

        2141. DRC Defendants should be able to wait a period of time for Plaintiff to

              inhale the nitrogen gas inside the mask sufficiently to displace the

              oxygen in his brain, at which point death should occur rapidly and

              without pain.

        2142. DRC Defendants should be able to assess Plaintiff for signs of

              continued life at an appropriate and sufficient period of time after

              commencing the flow of nitrogen gas into the mask. If Plaintiff remains

              alive at the time of that assessment, DRC Defendants should be able

              to wait for another period of time, and then reassess. DRC Defendants

              should be able to repeat that cycle of waiting periods and assessments

              as long as necessary to confirm Plaintiff’s death.

        2143. DRC Defendants should also be able to carry out Plaintiff’s execution

              by causing nitrogen hypoxia using a hooded application.

        2144. DRC Defendants should be able to place a comfortable chair in the

              death chamber, secured to the floor or otherwise stable, with restraints

              for the inmate’s chest, torso, and limbs.

        2145. DRC Defendants should be able to have, directly adjacent to that chair,

              a sufficient number of tanks of nitrogen gas, whether pure or at a

              concentration high enough to cause death rapidly.



                                           57
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 65 of 221 PAGEID #: 136852




        2146. DRC Defendants should also be able to procure a hood made of plastic

              that is large enough to fit over Plaintiff’s head and extend to his neck,

              and a band of elasticized material that would allow for securing the

              hood at the base of Plaintiff’s neck without otherwise causing Plaintiff

              discomfort.

        2147. DRC Defendants should also be able to procure the proper valves and

              hose necessary to force the nitrogen gas from the tanks through the

              hose into the hood.      They should also be able to secure in an

              appropriate fashion the open end of the hose to the inside of the hood.

        2148. DRC Defendants should be able to escort Plaintiff into the death

              chamber and secure him to the chair.

        2149. Upon giving Plaintiff his opportunity to state his last words, DRC

              Defendants should be able to proceed to position the hood at the top

              of Plaintiff’s forehead, and then open the valves on the nitrogen gas

              tanks to ensure a flow of nitrogen gas at an appropriate rate for its

              intended purpose.

        2150. After running the nitrogen gas through the hose for a sufficient time

              to inflate the hood and displace the oxygen inside the hood as it rests

              on the top of Plaintiff’s head, DRC Defendants should be able to

              instruct Plaintiff to exhale forcefully a few times, to purge the lungs of

              as much oxygen as possible.

        2151. Then DRC Defendants should be able to draw the hood down over

              Plaintiff’s head, and ensure that the elasticized band secures the open



                                            58
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 66 of 221 PAGEID #: 136853




              end of the hood around the base of Plaintiff’s neck, while the flow of

              nitrogen gas through the hose remains ongoing and unimpeded.

        2152. DRC Defendants should be able to instruct Plaintiff to breathe deeply

              at that point.

        2153. DRC Defendants should be able to wait a period of time for Plaintiff to

              inhale the nitrogen gas inside the hood sufficiently to displace the

              oxygen in his brain, at which point death should occur rapidly and

              without pain.

        2154. DRC Defendants should be able to assess Plaintiff for signs of

              continued life at an appropriate and sufficient period of time after

              drawing the hood down over Plaintiff’s head. If Plaintiff remains alive

              at the time of that assessment, DRC Defendants should be able to wait

              for another period of time, and then reassess. DRC Defendants should

              be able to repeat that cycle of waiting periods and assessments as long

              as necessary to confirm Plaintiff’s death.

        2155. Regardless of whether DRC Defendants use the hood or mask

              applications, when DRC Defendants determine that Plaintiff has died,

              Plaintiff’s body should be cared for from there as provided for in the

              current version of DRC Policy 01-COM-11.

        2156. Although there should not be any concerns about execution team

              member safety because the air in the death chamber will be virtually

              unaffected by any leaks of nitrogen gas using either method, any such

              concerns can be easily reduced or eliminated because DRC Defendants



                                           59
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 67 of 221 PAGEID #: 136854




                should be able to provide supplemental oxygen gas tanks and

                breathing apparatus for the execution team members to wear and use

                at any time the nitrogen gas valves are open.

        2157. DRC Defendants should also be able to carry out Plaintiff’s execution

                by causing nitrogen hypoxia using a self-contained device such as the

                Sarco, which DRC Defendants should be able to print out and

                construct ahead of time using a 3-D printer and supplies following

                plans that can be downloaded for free.12

        2158. DRC Defendants should be able to install such a device in the death

                chamber, which should include a transparent door or opening so that

                DRC Defendants can observe Plaintiff’s upper body and head at all

                times during the execution.

        2159. DRC Defendants should be able to obtain liquid nitrogen to use in

                the device.

        2160. DRC Defendants should be able to escort Plaintiff into the death

                chamber, and then secure him in a reclining or seated position inside

                the device, either before or after giving Plaintiff an opportunity to state

                his last words.

        2161. At the appropriate time, and once Plaintiff is secured inside the device

                and the last words concluded, DRC Defendants should be able to




          12   See https://exitinternational.net/sarco/.


                                              60
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 68 of 221 PAGEID #: 136855




              instruct Plaintiff to begin breathing deeply, and then close and secure

              the door to the device.

        2162. At that point, DRC Defendants should be able to release into a basin

              on the floor of the device an amount of liquid nitrogen, which will boil

              upon reaching -196° C, and turn into a gas.

        2163. It only takes 28 g of liquid nitrogen to displace 22.4 L of air at standard

              temperature and pressure.

        2164. DRC Defendants should be able to release enough liquid nitrogen into

              the device to displace, relatively silently and rapidly, all of the air inside

              the device once that liquid nitrogen becomes invisible nitrogen gas.

        2165. As the air in the device is displaced by nitrogen gas, Plaintiff will still

              be able to breathe deeply, without pain or suffering of any kind. He

              will still be able to exhale carbon dioxide normally. Thus, there is no

              buildup of carbon dioxide inside the body. As a result, the burning

              sensation that one typically experiences when asphyxiating, such as

              when holding one’s breathe too long or when drowning, is absent.

        2166. DRC Defendants should be able to wait a period of time for the device

              to fill entirely with nitrogen gas, displacing the air inside, and for

              Plaintiff to inhale the nitrogen gas sufficiently to displace the oxygen

              in his brain, at which point death should occur rather rapidly and

              without pain.

        2167. Throughout the entire procedure, DRC Defendants should be able to

              observe Plaintiff for visible signs of consciousness and life.



                                              61
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 69 of 221 PAGEID #: 136856




        2168. After a sufficient period of time for death to occur, DRC Defendants

              should be able to slowly open the door to the device, harmlessly

              venting the nitrogen gas, and then assess Plaintiff for signs of

              continued life. If Plaintiff remains alive at the time of that assessment,

              DRC Defendants should be able to close the door and secure it, and

              then repeat the process with additional quantities of liquid nitrogen,

              wait for another period of time, and then reassess using the same

              procedures. DRC Defendants should be able to repeat that cycle as

              long as necessary to confirm Plaintiff’s death.

        2169. Alternatively, DRC Defendants should be able to use wireless

              monitoring devices to measure and assess Plaintiff’s vital signs to

              confirm Plaintiff’s death without opening the device.

        2170. When DRC Defendants determine that Plaintiff has died, DRC

              Defendants should be able to care for Plaintiff’s body as provided for

              in the current version of DRC Policy 01-COM-11. Alternatively, if DRC

              Defendants have used the Sarco, the entire portion of the device in

              which Plaintiff is restrained can be disconnected from the base into

              which the liquid nitrogen was poured, and that top section then

              removed from the death chamber to be used as a burial coffin if

              Plaintiff had previously so requested.

        2171. Although there should not be any concerns about execution team

              member safety because the air in the death chamber will be virtually

              unaffected by any leaks of nitrogen gas using this application of



                                            62
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 70 of 221 PAGEID #: 136857




              nitrogen execution, and there should similarly not be any concerns

              about venting of the nitrogen if opening the device to assess Plaintiff,

              any such concerns can be easily reduced or eliminated because DRC

              Defendants should be able to provide supplemental oxygen gas tanks

              and breathing apparatus for the execution team members to wear and

              use at any time after the door to the device has been closed

              and secured.

        2172. This Alternative method of causing death by nitrogen hypoxia is an

              available, feasible alternative execution method that is readily

              implemented which Ohio should be able to carry out with ordinary

              transactional effort.

        2173. Upon information and belief, DRC Defendants possess or have within

              their control, or should be able to obtain with ordinary transactional

              effort, relatively easily and reasonably quickly, all the equipment,

              supplies, and materials necessary to carry out an execution by

              nitrogen hypoxia as alleged in this Alternative.

        2174. Upon information and belief, DRC Defendants employ or have within

              their control, or should be able to obtain with ordinary transactional

              effort the services of, the personnel necessary to carry out an execution

              by nitrogen hypoxia.

        2175. Upon information and belief, DRC Defendants possess or have within

              their control, or could obtain with ordinary transactional effort,




                                           63
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 71 of 221 PAGEID #: 136858




              nitrogen gas, liquid nitrogen, and any other materials needed to carry

              out an execution via nitrogen hypoxia as alleged here.

        2176. DRC Defendants possess or have within their control, or could obtain

              with   ordinary   transactional   effort,   the   supplies   necessary   to

              administer an execution using nitrogen gas via the hood or

              mask applications.

        2177. DRC Defendants can sufficiently eliminate any concerns about safety

              of execution team members inside the death chamber by having those

              team members wear and use personal supplemental oxygen systems,

              which would take minimal if any training.

        2178. DRC Defendants should be able to easily and readily obtain any

              necessary training for execution team personnel if they are not already

              trained in the use of such systems.

        2179. Upon information and belief, at least some number of DRC execution

              team personnel are first responders who already have training using

              personal supplemental oxygen systems.

        2180. Upon information and belief, at least some number of DRC execution

              team personnel are currently trained to apply, operate, interpret, and

              assess vital signs monitoring devices on a human being to determine,

              for example, a person’s blood pressure, whether a person is respiring,

              has a heartbeat, and/or brain electrical activity.

        2181. DRC Defendants should be able to obtain the training to be able to

              apply, operate, interpret, and assess wireless vital signs monitoring



                                           64
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 72 of 221 PAGEID #: 136859




               devices to assess Plaintiff’s blood pressure, whether Plaintiff is

               respiring, has a heartbeat, and/or brain electrical activity.

        2182. Upon information and belief, DRC Defendants possess or have within

               their control, or could obtain with ordinary transactional effort, a

               wireless blood pressure monitor, pulse oximeter, EKG monitor, and

               EEG machine.

          a. A wireless blood pressure monitor which can be worn on the wrist and

               is compatible to be read on Apple and Android handheld devices such

               as a phone or tablet is readily available for purchase on the open market

               via ordinary transactional effort. One example can be purchased for

               less than $100.13

          b. A wireless pulse oximeter which can be worn on the finger and is

               compatible to be read on Apple and Android handheld devices such as

               a phone or tablet is readily available for purchase on the open market

               via ordinary transactional effort. One example can be purchased for

               less than $100.14

          c. A wireless medical-grade EKG monitor that can be worn strapped

               across the chest and is compatible to be read on Apple devices such as

               a phone or tablet is available for purchase with the same ordinary




          13See, e.g., https://ihealthlabs.com/blood-pressure-monitors/wireless-
    blood-pressure-wrist-monitor/.
          14See, e.g., https://ihealthlabs.com/fitness-devices/wireless-pulse-
    oximeter/.


                                             65
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 73 of 221 PAGEID #: 136860




               transactional effort that DRC Defendants have used to seek

               execution drugs.15

          d. A wireless EEG headset that can be easily placed on the head and

               connected wirelessly to record and produce data on the electrical

               activity in Plaintiff’s brain can be obtained on the open market with

               ordinary transactional effort.16 Any other hardware necessary to read

               real-time EEG data collected wirelessly can also be obtained on the

               open market with the ordinary transactional effort by which DRC

               Defendants have obtained execution drugs and other equipment for use

               in executions.

        2183. Upon information and belief, DRC Defendants possess or have within

                their control, or could obtain with ordinary transactional effort, a

                sufficient quantity of portable tanks of nitrogen gas.

        2184. Upon information and belief, DRC Defendants possess or have within

                their control, or could obtain with ordinary transactional effort,

                sufficient supplies of liquid nitrogen.

        2185. Upon information and belief, DRC Defendants possess or have within

                their control, or could obtain with ordinary transactional effort, all the

                other equipment necessary to administer nitrogen gas to Plaintiff in

                the manners alleged here.



          15See, e.g., https://www.getqardio.com/qardiocore-wearable-ecg-ekg-
    monitor-iphone/.
          16   See, e.g., https://imotions.com/blog/eeg-headset-prices/.


                                              66
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 74 of 221 PAGEID #: 136861




        2186. All materials necessary to carry out an execution by nitrogen hypoxia

              as alleged in this Alternative are readily available for purchase on the

              open market without significant, if any, restrictions.

        2187. DRC Defendants should be able to open the valves on the nitrogen gas

              tanks and read a regulator gauge to ensure an ongoing flow of gas

              through the tube into the hood or mask; it takes no special skills or

              training to do so.

        2188. DRC Defendants should be able to pull the hood down over Plaintiff’s

              head and secure it comfortably around his neck; it takes no special

              skills or training to do so.

        2189. DRC Defendants should be able to put the mask on Plaintiff and secure

              it in place with straps and/or the hands of the execution team leader;

              it takes no special skills or training to do so.

        2190. DRC Defendants should be able, without needing to take any

              affirmative actions on their part, to ensure that Plaintiff breathes in

              the nitrogen gas to displace the oxygen in his brain and blood stream.

        2191. DRC Defendants do not need to rely upon a manufacturer to sell them

              a gas delivery device for use in an execution; each of the applications

              in this Alternative are able to be constructed as necessary and

              implemented by DRC Defendants themselves, using readily available

              materials and supplies.




                                             67
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 75 of 221 PAGEID #: 136862




        2192. If DRC Defendants use the Sarco, that device is a portable, personal

              chamber, with a controlled atmosphere, which DRC Defendants

              should be able to print themselves using 3-D printing technology.

        2193. DRC Defendants should be able to obtain the plans for the 3-D printing

              of the Sarco because they are or will be available for free as open source

              information, easily found on the internet for download by any

              interested party.

        2194. Upon information and belief, DRC Defendants could obtain with

              ordinary transactional effort the materials and supplies necessary to

              carry out a nitrogen hypoxia execution using the Sarco, including an

              industrial-sized 3-D printer and the related materials.

        2195. Defendants recently spent over $5,000 to purchase medical equipment

              for use in executions, and they have spent thousands of dollars to

              purchase lethal injection drugs.

        2196. Upon information and belief, an industrial sized 3-D printer and

              materials are similarly priced or would not be appreciably greater in

              price, and Defendants should be able to purchase said machines on

              the open market with ordinary transactional effort in the same way

              they recently purchased their AccuVein AV400 vein illuminator.

        2197. The manner and method of causing death as alleged in this Alternative

              is virtually 100% effective in causing death, virtually 100% effective at

              causing a pain-free death, and for the mask and hood applications,

              there is a proven track record of success in causing pain-free death by



                                            68
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 76 of 221 PAGEID #: 136863




              this manner and method in other jurisdictions.           For the Sarco

              application of this Alternative, there will soon be a proven track record

              of success in causing pain-free death by that manner and method in

              other jurisdictions. Death by nitrogen hypoxia is not a new manner or

              method of causing death. It is neither untried nor untested. It would

              not be an experiment.

        2198. This manner and method of execution is an available, feasible, and

              readily implemented alternative as demonstrated by its use by

              numerous persons who have brought about their own deaths through

              assisted dying protocols in different jurisdictions.

        2199. The physics, chemistry, and biology of nitrogen gas causing death by

              hypoxia will work the same in an execution in Ohio or in any other

              context in which nitrogen hypoxia has caused death.

        2200. Alabama, Mississippi, and Oklahoma have recently adopted nitrogen

              hypoxia in their execution protocols.

        2201. The hood and mask methods of nitrogen hypoxia (or using to the same

              effect other inert gas such as helium) have been frequently used to

              cause painless and peaceful death in places such as the Netherlands,

              Switzerland, and other countries that have laws permitting persons to

              end their own lives. The Sarco will soon be used to cause painless and

              peaceful death in other jurisdictions as well.




                                            69
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 77 of 221 PAGEID #: 136864




        2202. This Alternative as alleged would also significantly reduce a

              substantial risk of severe pain as compared to that posed by DRC

              Defendants’ current execution protocol.

        2203. The reduction in risk compared to Ohio’s current execution manner

              and method is clear and considerable.

        2204. Death by nitrogen hypoxia as alleged in this Alternative is

              completely painless.

        2205. Death is caused by the nitrogen purging the brain of oxygen, thus

              depriving the brain of the oxygen it requires to remain alive.

        2206. Death by nitrogen hypoxia is a relatively gradual although still

              sufficiently rapid process, which may produce feelings of intoxication

              and euphoria while eliminating the build-up of carbon dioxide.

        2207. If executed using nitrogen hypoxia as alleged in this Alternative,

              Plaintiff would, upon information and belief, be quickly, painlessly,

              and humanely rendered unconscious, followed rapidly by death.

        2208. Because there is no paralytic involved, there will be no risk of the

              terrifying and severe pain and suffering of not being able to draw a

              breath as there is in the current execution protocol.

        2209. Because the inmate would continue breathing and exhaling carbon

              dioxide, there is no build-up of carbon dioxide in the blood and in the

              brain, and thus there is no severe pain and suffering associated with

              death by nitrogen hypoxia as alleged in this Alternative.




                                           70
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 78 of 221 PAGEID #: 136865




        2210. Because there is no peripheral IV injection of 500 mg or more of

              midazolam, there is no risk of severe pain and suffering caused by

              injection of that drug or from development of pulmonary edema

              following injection as there is in the current execution protocol.

        2211. Because there is no potassium chloride involved, there is none of the

              severe pain and suffering cause by a peripheral IV injection of an

              overdose of that drug as there is in the current execution protocol.

        2212. Execution by the manner and method alleged in this Alternative does

              not subject Plaintiff to any of the risks of severe pain and suffering

              caused by IV injection of the three drugs, developing acute pulmonary

              edema, obstruction, air hunger, suffocation by paralysis, or the

              injection and operation of potassium chloride, as posed by Defendants’

              currently selected 3-drug method of lethal injection.

        2213. None of the risks of severe pain posed by DRC Defendants’ current

              execution protocol would exist using this Alternative.

        2214. Eliminating the substantial risks of severe pain posed by the current

              execution method will, by definition, significantly, clearly, and

              considerably reduce the substantial risks of severe pain to which

              Plaintiff is subjected by the current execution method.

        2215. Using this alternative will leave the inmate unable to subjectively

              experience any pain or suffering and allow him to die in a virtually

              pain-free and humane manner.




                                           71
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 79 of 221 PAGEID #: 136866




        2216. When this alleged alternative would virtually eliminate, and therefore

               significantly reduce, the risk posed by Ohio’s current method that the

               inmate will subjectively experience severe pain and suffering, that

               makes the pain and suffering caused by Ohio’s current execution

               protocol needless and well beyond what is necessary to cause death.

               That makes the pain and suffering caused by Ohio’s current execution

               protocol superadded by comparison to the alleged alternative.

        2217. Because Ohio’s current execution protocol imposes pain and suffering

               that is superadded, it therefore imposes pain and suffering that is

               constitutionally   unacceptable,     constitutionally     inappropriate,

               constitutionally   problematic,    constitutionally     excessive,   and

               unconstitutionally high.

          D.     Alternative No. 4 – Execution By Hanging

        2218. DRC Defendants should be able to carry out an execution by hanging

               the condemned inmate by the neck using the “long drop” or “measured

               drop” method, following similar procedures as defined in Section III,

               ¶¶ 13–16; Section V, ¶¶ 21–23; Section VI, ¶¶ 24–25, Section VII, ¶¶

               26–28, Section VIII, ¶¶ 29, 31, and Figures 2.1–2.4, 3.1–3.3, 4, and

               7.1–7.4, Army Regulations No. 633-15, Procedures for Military

               Executions (Apr. 7, 1959); or the same or similar procedures as defined

               in Section III, ¶¶ 16–19; Section IV, ¶¶ 20–22; Section V, ¶¶ 23;

               Section VI, ¶¶ 25–27; Section VII, ¶¶ 28, 30, and Figures 2.1–2.4, 3.1–

               3.3, 4, and 7.1–7.4, United States Department of the Army Pamphlet



                                            72
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 80 of 221 PAGEID #: 136867




              No. 27-4, Procedure for Military Executions, December 1947; or the

              same or similar procedures outlined in the United States War

              Department Pamphlet No. 27-4, Procedure for Military Executions,

              June 12, 1944, all as modified as necessary to account for updated

              information regarding the weight of the condemned inmate and the

              distance necessary to carry out a long drop hanging execution.

        2219. DRC Defendants should also be able to implement an execution

              using a long drop/measured drop hanging method using the

              procedures set out in the British Prison Commission’s Memorandum

              of Instructions for Carrying Out the Details of An Execution, as

              revised in 1932 (¶¶ 1–11), or as revised in 1959 (¶¶ 1–11). See The

              evolution of the “long drop” in the 20th century, available at

              http://www.capitalpunishmentuk.org/longdrop2.html.

        2220. The long drop method involves breaking and rupturing the spinal cord

              causing deep virtually instant unconsciousness and rapid death.

        2221. DRC Defendants should be able to implement an execution using

              approximately 1,100 foot pounds of force, which is effectively the data

              contained in the British Prison Commission’s “drop chart” issued in

              1913 plus an extra nine inches (a development that occurred in

              approximately 1939).




                                           73
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 81 of 221 PAGEID #: 136868




        2222. The British Prison Commission 1913 drop chart for the long drop

              hanging execution method is as follows:




        2223. That chart is generally similar to the drop chart contained in the U.S.

              military execution manuals, which appears as follows:




        2224. Upon information and belief, DRC Defendants possess or have within

              their control, or could obtain with ordinary transactional effort, all

              materials necessary to construct the scaffolding, and to prepare the


                                           74
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 82 of 221 PAGEID #: 136869




              rope and any other items required to carry out an execution by hanging

              as alleged in this alternative in accordance with the specifications

              provided in the military regulations cited above.

        2225. DRC Defendants should be able to obtain and prepare a sufficient

              supply of rope of the type described in the U.S. military execution

              manuals, to wit, manila hemp rope, at least 0.75 inches and not more

              than 1.25 inches in diameter and approximately 30–40 feet in length,

              measured to accommodate the drop charts above, along with the

              requirements to tie the noose according to the military manuals.

        2226. DRC Defendants should be able to boil and then stretch the rope while

              drying it, to eliminate any spring, stiffness, or tendency to coil.

        2227. DRC Defendants should be able to tie a noose using a hangman’s knot

              as shown in Figure 7 of the military manuals in preparation of a noose.

        2228. DRC Defendants should also be able to prepare the rope, the noose,

              the hangman’s knot, the trap door platform mechanisms, and all other

              aspects necessary to carrying out an execution under this alleged

              alternative, by following the procedures set out in the British Prison

              Commission’s 1932 (¶¶ 1–9) or 1959 revisions (¶¶ 1–9) of the

              Memorandum of Instructions for Carrying Out an Execution.

        2229. Upon information and belief, DRC Defendants employ or have within

              their control, or could obtain with ordinary transactional effort the

              services of, the personnel necessary to carry out an execution by

              hanging as alleged in this alternative.



                                            75
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 83 of 221 PAGEID #: 136870




        2230. DRC Defendants should be able to instruct the execution team in their

              duties to implement this alleged alternative.

        2231. DRC Defendants should be able to arrange for the presence of persons

              such as a medical offer, a Spiritual Advisor, and witnesses.

        2232. DRC Defendants should be able to provide for the construction of a

              proper gallows, which should be able to be erected outdoors in the area

              directly adjacent to the current Death House, identified in the red

              circle in the image found in SOCF Image 1.

        2233. DRC Defendants should be able to provide a black hood to cover the

              head of the inmate.

        2234. DRC Defendants should be able to provide a collapse board for use if

              necessary and as further explained in the military execution manuals

              cited above.

        2235. DRC Defendants should be able to secure the inmate’s wrists either

              behind the back or in front, fastened to a belt around the inmate’s

              waist.

        2236. DRC Defendants should be able to use the measurements provided in

              the U.S. military execution manuals cited above or in the British drop

              table as modified by the additional nine inches of drop, to calculate the

              applicable measures of how high the gallows much extend to permit

              the desired drop below the trap door, how long the rope measures, and

              other applicable measurements.




                                           76
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 84 of 221 PAGEID #: 136871




        2237. DRC Defendants should be able to escort the condemned inmate to

              the gallows platform and, after permitting the inmate to give his last

              words, place the hood over the inmate’s head, bind the prisoner’s

              ankles, and then place the noose over the head and adjust the noose

              around the prisoner’s neck to ensure that it lies below the left ear, or

              below the angle of the jaw.

        2238. At that point, and upon the signal from the Warden or execution team

              leader, DRC Defendants should be able to spring the trap door.

        2239. After a suitable period of time, DRC Defendants should be able to have

              their medically trained person assess the inmate to confirm death.

        2240. DRC Defendants should also be able to implement the final procedures

              for carrying out an execution via this alleged hanging alternative using

              the long drop/measured drop, as set out in the British Prison

              Commission’s Memorandum of Instructions for Carrying Out an

              Execution, revised 1932 (¶¶ 9–11), or revised 1959 (¶¶ 9–11).

        2241. After death has been confirmed, DRC Defendants should be able to

              handle and dispose of the inmate’s body in accordance with

              procedures outlined in the current DRC Policy 01-COM-11.

        2242. DRC Defendants should be able to implement any other similar but

              different procedures listed in the British Prison Commission’s 1932 or

              1959 versions of the Memorandum of Instructions for Carrying Out an

              Execution, as desired to carry out an execution using the long

              drop/measured drop hanging alleged alternative.



                                            77
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 85 of 221 PAGEID #: 136872




        2243. Death by hanging by the neck using the long drop/measured drop

              method, if properly carried out by DRC Defendants, will, upon

              information and belief, cause death by breaking the neck, thereby

              causing the condemned inmate to irreversibly and virtually instantly

              lose consciousness, awareness, and sensation, followed quickly by

              death.

        2244. Using the long drop/measured drop method of this alleged alternative

              will avoid risks of strangulation or decapitation associated with the

              standard drop hanging methods typically practiced in the United

              States during the latter part of the 19th century and into the early

              20th century.

        2245. Using the long drop/measured drop method of this alleged alternative

              will also avoid the potential for decapitation or strangulation at risk

              with suspension hanging in which the inmate would be raised off the

              platform by weights connected to the rope.

        2246. Accordingly, execution by this alleged alternative, if properly carried

              out, would not permit the inmate to experience any of the severe pain

              and suffering caused by drowning or suffocating feelings or

              waterboarding torture, obstruction, air hunger, suffocation by

              paralysis, or the injection and operation of potassium chloride, as

              posed by Defendants’ currently selected 3-drug method of lethal

              injection. Eliminating the substantial risk of severe or serious pain

              posed by the current execution method will, by definition, significantly



                                           78
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 86 of 221 PAGEID #: 136873




              reduce the substantial risk of severe or serious pain to which the

              inmate is subjected by Ohio’s current execution method.

        2247. The risk of a botched hanging resulting in death by suffocation or

              strangulation is quite limited if the long drop/measured drop

              procedures are properly implemented. The risk of death by suffocation

              or strangulation using this alleged alternative is associated only with

              a botched execution attempt; it will be a significantly lower risk than

              the sure or very likely risk—indeed, the certainty—that the condemned

              inmate will subjectively experience severe or serious pain and suffering

              if subjected to Ohio’s lethal injection protocol.

        2248. With the long drop/measured drop method, there is little to any risk

              of the inmate suffocating to death while still conscious, aware, and

              sensate.

        2249. Thus, the risk of pain and suffering caused by death by suffocation

              from a botched hanging execution using the long drop/measured drop

              method is significantly lower than the sure or very likely risk of severe

              or serious pain and suffering inflicted by Ohio’s current execution

              protocol.

        2250. This hanging alleged alternative is available in all respects.      It is

              feasible and readily implemented, would not be an experimental way

              of carrying out a death sentence, and would, if carried out correctly,

              cause death almost instantly, as established by the use of this alleged

              alternative in numerous jurisdictions, including several U.S. states



                                            79
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 87 of 221 PAGEID #: 136874




              and the U.S. military, as well as countries such as Britain, Australia,

              Canada, and others.

        2251. The United States military has carried out numerous executions using

              this alleged alternative, including numerous executions conducted

              from 1945 onward at Ft. Leavenworth, Kansas.

        2252. Other states, including New Hampshire and Washington, previously

              included hanging by the neck among their statutory manners of

              execution.   N.H. Rev. Stat. Ann. § 630.5; Wash. Rev. Code Ann. §

              10.95.180.    And there is a long history in the United States of

              execution by hanging by the neck: hundreds or more prisoners have

              been executed in the United States alone by hanging by the neck, and

              countless more have been executed by the same manner and method

              around the world.

        2253. Furthermore, Ohio has no justifiable, reasonable, legitimate reason to

              decline to use this alleged alternative. Ohio has already used this

              alleged alternative to carry out dozens of executions. See Ohio Dep’t

              of Rehabilitation & Correction, http://www.drc.ohio.gov/capital-

              punishment. Between 1792 and 1925, Ohio executed approximately

              120    persons      using   hanging     of    some     sort.       See

              https://deathpenaltyusa.org/usa1/state/ohio1.htm.

        2254. Upon information and belief, procedures that DRC was able to

              previously implement could be readily implemented again, with any

              necessary improvements to reflect updated knowledge about the dying



                                           80
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 88 of 221 PAGEID #: 136875




              process involved in a hanging execution and to carry out the long

              drop/measured drop procedures as alleged herein.

        2255. This manner and method of execution is also available by ordinary

              transactional effort, because “[t]he Ohio legislature could, tomorrow,

              enact a statute reinstating [sic]” something other than lethal injection,

              including hanging by the neck, “as an alternative method of execution.

              . . . The State of Ohio could still execute [Plaintiff]—it would simply

              need to find a method that comports with the Eighth Amendment.” In

              re Campbell, 874, F.3d 454, 465 (6th Cir. 2017). In the same way that

              Defendants obtained the lethal injection secrecy bill from the Ohio

              General Assembly via ordinary transactional effort, so too could

              Defendants be able to employ this alleged alternative manner of

              execution by ordinary transactional effort.

        2256. This manner and method of execution is also available because it can

              be carried out under Ohio Revised Code § 2949.22(B) with ordinary

              transactional effort within the walls of a state correctional institution,

              within an “enclosure to be prepared for that purpose,” because such

              an “enclosure” could be easily built by Defendants, whether indoors in

              the Death House, or outdoors beside the Death House.

        2257. Regardless of the risk of a botched hanging execution that causes the

              strangulation of the inmate rather than the broken neck that the long

              drop/measured drop hanging method will almost certainly produce,

              the risk of severe or serious pain and suffering that unlikely



                                            81
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 89 of 221 PAGEID #: 136876




              occurrence poses is still significantly lower than the risk of severe or

              serious pain and suffering posed by Ohio’s lethal injection protocol.

        2258. Additionally,    the   hanging    alleged   alternative   using   the    long

              drop/measured drop method would inflict significantly less pain and

              suffering, even in a botched execution scenario, because it eliminates

              entirely the searing, fiery pain inflicted by the IV potassium chloride

              injection in Ohio’s current execution protocol.

        2259. It is a certainty or very likelihood that the condemned inmate will

              subjectively experience severe or serious pain and suffering if Ohio

              uses its three-drug lethal injection method on him. On the other hand,

              the risk of even a botched execution by this hanging alleged alternative

              is significantly lower than the risk of severe or serious pain and

              suffering inflicted by Ohio’s current protocol.

        2260. Using    this   alleged   alternative   would   significantly   reduce   the

              substantial risk that the inmate will subjectively experience severe or

              serious pain or suffering that Ohio’s current lethal injection method

              poses.

        2261. When this alleged alternative would significantly reduce the risk posed

              by Ohio’s current method that the inmate will subjectively experience

              severe pain and suffering, that makes the pain and suffering caused

              by Ohio’s current execution protocol needless and well beyond what is

              necessary to cause death. That makes the pain and suffering caused




                                               82
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 90 of 221 PAGEID #: 136877




              by Ohio’s current execution protocol superadded by comparison to the

              alleged alternative.

        2262. Because Ohio’s current execution protocol imposes pain and suffering

              that is superadded, it therefore imposes pain and suffering that is

              constitutionally       unacceptable,     constitutionally     inappropriate,

              constitutionally   problematic,        constitutionally     excessive,   and

              unconstitutionally high.

       FEDERAL LAW CLAIMS FOR RELIEF AGAINST DRC DEFENDANTS IN
        THEIR OFFICIAL CAPACITIES AND DRUG SOURCE DEFENDANTS

             First Cause of Action: Eighth and Fourteenth
             Amendment Violations.

        2263. The First Cause of Action was previously moved from the Third

              Amended Omnibus Complaint to be, as applicable, re-alleged in parts

              or in whole in the various Plaintiffs’ Amended Individual Supplemental

              Complaints. Claims alleging violations of the Eighth Amendment as

              incorporated against the states by the Fourteenth Amendment are now

              included below in Plaintiff’s Amended Individual Supplemental

              Complaint.

             Second Cause of Action: Fourteenth Amendment Due
             Process Violations.

        2264. Plaintiff’s Second Cause of Action is alleged in the Fourth Amended

              Omnibus Complaint.




                                             83
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 91 of 221 PAGEID #: 136878




             Third Cause of Action: Violations of First, Sixth, Eighth and
             Fourteenth Amendment Rights of Access to Counsel, Access to
             Courts, Ability to Petition for Redress of Grievances, Due Process,
             and Privileges or Immunities of United States Citizenship.

        2265. Plaintiff’s Third Cause of Action is alleged in the Fourth Amended

              Omnibus Complaint.

             Fourth Cause of Action: Fourteenth Amendment Equal Protection
             Violations.

        2266. Plaintiff’s Fourth Cause of Action is alleged in the Fourth Amended

              Omnibus Complaint.

             Fifth Cause of Action: Violations of Fundamental Rights Arising
             Under The Principles Of Liberty and/or Natural Law Which Are
             Protected By The Ninth Amendment.

        2267. Plaintiff’s Fifth Cause of Action is alleged in the Fourth Amended

              Omnibus Complaint.

             Sixth Cause of Action: First Amendment Free Speech Clause
             Violations.

        2268. Plaintiff’s Sixth Cause of Action is alleged in the Fourth Amended

              Omnibus Complaint.

             Seventh Cause of Action: Fourteenth Amendment Due Process
             Violation.

        2269. Plaintiff’s Seventh Cause of Action is alleged in the Fourth Amended

              Omnibus Complaint.

             Eighth Cause of Action: Fourteenth Amendment Due Process
             Clause Violations For Experimenting On Non-Consenting Prisoners.

        2270. Plaintiff’s Eighth Cause of Action is alleged in the Fourth Amended

              Omnibus Complaint.




                                          84
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 92 of 221 PAGEID #: 136879




             Ninth Cause of Action: Fourteenth Amendment Privileges or
             Immunities Clause Violations For Experimenting on Non-
             Consenting Prisoners.

        2271. Plaintiff’s Ninth Cause of Action is alleged in the Fourth Amended

              Omnibus Complaint.

             Tenth Cause of Action: Ex Post Facto Violation.

        2272. Plaintiff’s Tenth Cause of Action is alleged in the Fourth Amended

              Omnibus Complaint.

             Eleventh Cause of Action: Bill of Attainders Violation.

        2273. Plaintiff withdrew his Eleventh Cause of Action in the Fourth Amended

              Omnibus Complaint.

             Twelfth Cause of Action: Eighth Amendment Violation—
             Deliberately Indifferent and/or Reckless Denial of Resuscitative
             Health Care After The Execution Is To Be Completed.

        2274. Plaintiff incorporates by reference each and every statement and

              allegation set forth throughout this Amended Complaint as if fully

              rewritten here.

        2275. Under Defendants’ Execution Protocol, Defendants will announce the

              point at which they believe the execution has been completed, i.e.,

              when Defendant Warden declares Plaintiff dead by announcing a time

              of death. But Ohio Revised Code § 2108.40 provides the governing

              definition of when death has legally occurred in Ohio, and it depends

              on an examination using “accepted medical standards” to “observe”

              and “conduct[] a test to determine that the irreversible cessation of all

              functions of the brain has occurred.”      Ohio Rev. Code § 2108.40.



                                           85
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 93 of 221 PAGEID #: 136880




              Defendants do not, have not, and will not conduct any such test using

              “accepted medical standards,” because such a standard would require

              using   technological   means      that   neither   Defendants   nor   the

              “appropriate medical professional” identified in 01-COM-11 actually

              use during the execution process. Section 2108.40 is found within the

              section of Ohio’s Revised Code that comprises the Revised Uniform

              Anatomical Gift Act, and it thus appears to have been adopted for,

              among other reasons, to protect a variety of persons, including

              protecting one who is thought to be dead from the ultimate indignity

              of being treated as if he is dead while he remains yet still alive.

        2276. There is a substantial risk, of which Defendants are aware but which

              they recklessly disregard and/or to which they are deliberately

              indifferent, that if Plaintiff is executed under Defendants’ Execution

              Protocol he will not be clinically and statutorily dead when the

              execution has been declared completed.

        2277. There is a substantial risk that Defendants will fail to plan, prepare

              for, or order medical treatment after heart and lung sounds are no

              longer detected and the inmate declared “dead” (and thus his death

              sentence completed), but when the inmate will still be alive and able

              to be resuscitated with proper medical care.

        2278. Defendants have had ample time in advance of any execution and in

              advance of adopting the Execution Protocol to fully consider the

              substantial possibility that a condemned inmate will not be clinically



                                            86
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 94 of 221 PAGEID #: 136881




              and statutorily dead when the execution has been declared completed

              pursuant to the Execution Protocol, but have taken no corrective

              actions in that regard.

        2279. A person’s breathing and circulatory functions, and a person’s brain

              stem functions, the irreversible cessation of which defines death under

              Ohio law, may be resuscitated through appropriate medical care for

              some period of time after receiving the execution drugs contemplated

              in Defendants’ Execution Protocol.

        2280. Upon information and belief, Defendants will not provide resuscitative

              care to Plaintiff after the time when his execution is concluded under

              Defendants’     understanding     of   the   Execution   Protocol   and

              its administration.

        2281. Defendants know but recklessly disregard and/or are deliberately

              indifferent to the fact that their Execution Protocol contains no

              provisions for the appropriate medical care of an inmate whose

              sentence of death has been carried out, but who remains clinically and

              statutorily alive.

        2282. Defendants make no provisions for emergency resuscitative care

              measures in the Death House, whether required by the Execution

              Protocol or otherwise, even after Defendants were put on notice of a

              significant risk of problems in advance of an execution, such as

              occurred involving the lingering, spectacle executions of Dennis

              McGuire, Clayton Lockett, or Joseph Wood.



                                           87
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 95 of 221 PAGEID #: 136882




        2283. Upon information and belief, Defendants are aware of the significant

               risk that problems may arise during an execution attempt, but they

               recklessly disregard and/or are deliberately indifferent to that risk by

               refusing to address the risk in their repeated revisions of the Execution

               Protocol. (See Decision and Order, ECF No. 2133, PageID 105248–53,

               105266; see also Decision and Order, ECF No. 2680, PageID 132717–

               20 (discussing this Court’s factual findings regarding midazolam’s

               inability to protect the inmate from the full scope of all the severe pain

               and suffering inflicted by Defendants’ current execution protocol, and

               reiterating that those factual findings remain intact following the Sixth

               Circuit’s Henness II decision).)17

        2284. Upon information and belief, Defendants are aware of the significant

               risk that an inmate to whom they apply their Execution Protocol will

               remain clinically and statutorily alive even following completion of the

               Execution Protocol as to that inmate, and Defendants recklessly

               disregard and/or are deliberately indifferent to that risk because

               Defendants do not provide appropriate medical care to inmates whose

               sentences of death have been carried out in accordance with




          17 The factual findings Judge Sargus reiterated in his Decision and Order,
    ECF No. 2680, remain intact following both the Sixth Circuit’s decision in
    Henness v. DeWine (“Henness II”), 937 F.3d 759 (6th Cir. 2019), overruling in part
    In re: Ohio Execution Protocol Litig. (Henness) (“Henness I”), 2019 U.S. Dist. LEXIS
    8200, at *223-31 (S.D. Ohio Jan. 14, 2019), and the Sixth Circuit’s subsequent
    amended opinion, Henness v. DeWine (“Henness III”), No. 19-3064, 2019 U.S.
    App. LEXIS 37261 (6th Cir. Dec. 17, 2019).


                                             88
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 96 of 221 PAGEID #: 136883




              Defendants’ Execution Protocol, even though they remain clinically

              and statutorily alive.

        2285. Defendants’ refusal to provide appropriate medical care to Plaintiff

              after he has been declared dead, but remains alive, constitutes

              deliberate indifference to unnecessary pain and suffering in violation

              of the Eighth and Fourteenth Amendments. Estelle v. Gamble, 429

              U.S. 97, 104–05 (1976).

        2286. The need to resuscitate Plaintiff, after his sentence has been completed

              but when he remains clinically and statutorily alive, is a serious

              medical need Defendants are constitutionally obligated under the

              Eighth Amendment to satisfy, but which they recklessly disregard and

              with deliberate indifference fail to satisfy, thereby violating Plaintiff’s

              rights protected by the Eighth Amendment.

        2287. Plaintiff should not be required to allege an alternative execution

              method for this Cause of Action alleging deliberate indifference by DRC

              Defendants. However, should he be required to plead an alternative,

              Plaintiff incorporates by reference the Alternatives identified in Section

              III above, incorporated here by reference, which are known, feasible,

              readily implemented and available alternative execution method(s) and

              procedures that substantially reduce the substantial risk of Plaintiff

              suffering the serious harms alleged in this Cause of Action.

        2288. The foregoing risks are substantial when compared to the known,

              feasible, readily implemented and available alternative execution



                                            89
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 97 of 221 PAGEID #: 136884




              manners, method(s), and procedures that substantially reduce the

              substantial risk of Plaintiff suffering the serious harms alleged in this

              Cause of Action.

        2289. The foregoing alternative execution methods and procedures are

              available to and could be readily implemented by Defendants. None of

              the alternative methods requires a physician for proper operation

              and implementation.

             Thirteenth Cause of Action: Eighth Amendment Violation—
             Deliberate Indifference and/or Reckless Disregard of Serious
             Medical Needs.

        2290. Plaintiff incorporates by reference each and every statement and

              allegation set forth throughout this Amended Complaint as if fully

              rewritten here.

        2291. Under Defendants’ Execution Protocol, controlled substances will be

              used to carry out a lethal-injection execution, namely pentobarbital

              and/or thiopental sodium, and/or midazolam.

        2292. Dispensing a controlled substance such as pentobarbital or thiopental

              sodium or midazolam requires a valid patient-specific prescription,

              which may only be issued under federal and state law for a legitimate

              medical purpose, in the best interests of the patient.

        2293. Upon information and belief, one or more Defendants will issue an

              order   to   procure   or   dispense   or   distribute   or   administer

              execution drugs.




                                           90
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 98 of 221 PAGEID #: 136885




        2294. Upon information and belief, Defendants know that a serious risk to

              Plaintiff’s serious medical needs will arise if Defendants issue an order

              to procure or dispense or distribute or administer drugs that are

              specifically intended to kill or help facilitate killing Plaintiff by causing

              him to suffocate to death or by causing him a painful heart attack.

        2295. Defendants are deliberately indifferent to, and recklessly disregard,

              Plaintiff’s serious medical needs when Defendants issue an order to

              procure or dispense or distribute or administer drugs that are

              specifically intended to kill or facilitate killing Plaintiff by causing him

              to suffocate to death or by causing him a painful heart attack.

        2296. Defendants are deliberately indifferent to, and recklessly disregard, the

              fact that such an order is not a valid order under federal and state law

              because the drugs will not be used to treat a legitimate medical need

              nor will they be used to protect the best interests of the patient. (See

              Decision and Order, ECF No. 2133, PageID 105248–53, 105266.)

        2297. Defendants are deliberately indifferent to, and recklessly disregard,

              that issuing an order related to execution drugs that will be

              compounded creates a substantial risk that Plaintiff will experience

              severe harm, including torturous physical pain and/or mental

              suffering and agony. (See Decision and Order, ECF No. 2133, PageID

              105248–53, 105266; see also Decision and Order, ECF No. 2680,

              PageID 132717–20 (reiterating that condemned inmate will be exposed




                                             91
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 99 of 221 PAGEID #: 136886




              to full range of alleged pain and suffering if subjected to execution

              using Defendants’ current execution protocol).)

        2298. Defendants are deliberately indifferent to, and recklessly disregard,

              that issuing an order related to execution drugs that will be

              manufactured overseas and then illegally imported, i.e., smuggled,

              into Ohio creates a substantial risk that Plaintiff will experience severe

              harm, including torturous physical pain and/or mental suffering and

              agony. (See Decision and Order, ECF No. 2133, PageID 105248–53,

              105266.)

        2299. By facilitating procurement, dispensing, distribution or administration

              of execution drugs used to kill Plaintiff by issuing an order related to

              those drugs, Defendants demonstrate deliberate indifference and a

              reckless disregard for Plaintiff’s serious medical needs, in violation of

              Plaintiff’s Eighth Amendment rights. Estelle v. Gamble, 429 U.S. 97,

              104 (1976).

        2300. Plaintiff should not be required to plead an alternative execution

              method for this Cause of Action alleging deliberate indifference by DRC

              Defendants. However, should he be required to plead an alternative,

              Plaintiff incorporates by reference the Alternatives identified in Section

              III above, incorporated here by reference, which are known, feasible,

              readily implemented and available alternative execution method(s) and

              procedures that significantly reduce the substantial risk of Plaintiff

              suffering the serious harms alleged in this Cause of Action.



                                            92
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 100 of 221 PAGEID #: 136887




        2301. The foregoing risks are substantial when compared to the known,

              feasible, readily implemented and available alternative execution

              manners, method(s), and procedures that substantially reduce the

              substantial risk of Plaintiff suffering the serious harms alleged in this

              Cause of Action.

        2302. The foregoing alternative execution methods and procedures are

              available to and could be readily implemented by Defendants. None of

              the alternative methods require a physician for proper operation

              and implementation.

              Fourteenth Cause of Action: Fourteenth Amendment Due Process
              Clause Violation.

        2303. Plaintiff’s Fourteenth Cause of Action is alleged in the Fourth Amended

              Omnibus Complaint.

              Fifteenth Cause of Action: Violation of Racketeer Influenced and
              Corrupt Organizations Act (RICO) alleged against Drug Source
              Defendants only.

        2304. Plaintiff’s Fifteenth Cause of Action is alleged in the Fourth Amended

              Omnibus Complaint.

             STATE LAW CLAIMS FOR RELIEF AGAINST DEFENDANTS

              Sixteenth Cause of Action: Ohio Civil RICO claim against Drug
              Source Defendants.

        2305. Plaintiff’s Sixteenth Cause of Action is alleged in the Fourth Amended

              Omnibus Complaint.




                                           93
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 101 of 221 PAGEID #: 136888




              Seventeenth Cause of Action: Claims for Declaratory Judgment
              Under Ohio Law Against All Defendants, and for Injunctive Relief
              Under Ohio Law Against Drug Source Defendants For Violations of
              Ohio Law.

        2306. Plaintiff’s Seventeenth Cause of Action is alleged in the Fourth

              Amended Omnibus Complaint.

              Eighteenth Cause of Action: Violation of Ohio Product Liability Act
              (Ohio Revised Code § 2307.71 et seq.).

        2307. Plaintiff’s Eighteenth Cause of Action is alleged in the Fourth Amended

              Omnibus Complaint.

              Nineteenth Cause of Action: Violation of Ohio Consumer Sales
              Practices Act (Ohio Revised Code § 1345.01 et seq.) Against Drug
              Source Defendants.

        2308. Plaintiff’s Nineteenth Cause of Action is alleged in the Fourth Amended

              Omnibus Complaint.

    ADDITIONAL CAUSES OF ACTION AGAINST ALL DEFENDANTS

              Twentieth Cause of Action: Eighth Amendment Violation Based On
              Exposure To Sure Or Very Likely Serious Harm In The Form Of
              Severe, Needless Physical Pain And Suffering Due To The Identity
              Of The Drugs In The Execution Protocol.

        2309. Plaintiff incorporates by reference each and every statement and

              allegation set forth throughout his Amended Complaint as if fully

              rewritten here.

        2310. Defendants’ execution policy and written Execution Protocol violate

              the Eighth Amendment because Plaintiff will suffer a sure or very likely

              risk of serious harm in the form of severe, needless physical pain and

              suffering that is arbitrary and capricious, or an objectively intolerable




                                           94
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 102 of 221 PAGEID #: 136889




              risk of such harm that Defendants unjustifiably ignore, due to the

              identity of the drugs called for in the Execution Protocol.

        2311. Defendants know, or should know, or recklessly disregard that the

              drugs in their Execution Protocol create a sure or very likely risk of

              severe physical pain and suffering from suffocation (including from the

              development of acute pulmonary edema caused by the IV-injected dose

              of 500 mg of acidic midazolam, and from the subsequent paralysis of

              breathing musculature caused by the paralytic), or from a heart

              attack, or from the searing physical pain upon IV injection of the drugs

              into Plaintiff. (See Decision and Order, ECF No. 2133, PageID 105248–

              53, 105266; see also Decision and Order, ECF No. 2680, PageID

              132717–20).)

        2312. Defendants know, or should know, or recklessly disregard that the 500

              mg midazolam injected intravenously as the initiatory, prophylactic

              drug in the three-drug protocol will not attenuate or reduce the level

              of pain and suffering subjectively experienced by the condemned

              inmate, leaving the inmate sure or very likely to subjectively experience

              the entire, full measure of severe or serious pain and suffering caused

              by Ohio’s three-drug protocol. (See Decision and Order, ECF No. 2680,

              PageID 132717–20.)

        2313. Plaintiff’s individual physical and/or psychological characteristics and

              conditions create a substantial risk that employing Defendants’

              Execution Protocol to execute him will subject him to a sure or very



                                           95
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 103 of 221 PAGEID #: 136890




              likely risk of serious harm in the form of severe, needless physical pain

              and suffering, or an objectively intolerable risk of such harm that

              Defendants unjustifiably ignore, as more specifically alleged in

              Section I above.

        2314. Plaintiff’s individual physical and/or psychological characteristics and

              conditions create a sure or very likely risk that achieving peripheral IV

              access on him will present a problematic situation analogous to

              achieving IV access in the previous situations in which Defendants

              were unable to readily obtain IV access, which, in turn, creates a sure

              or very likely risk that Plaintiff will suffer serious harm in the form of

              severe, needless physical pain and suffering as Defendants stab him

              with needles repeatedly, and that substantial risk is arbitrary and

              capricious, or the objectively intolerable risk of such harm that

              Defendants unjustifiably ignore, as more specifically alleged in

              Section I above.

        2315. DRC Defendants typically and historically inject only a single 5-gram

              dose of the barbiturate execution drug required under the Execution

              Protocol Plan 1 or Plan 2.

        2316. There is a sure or very likely risk that Plaintiff’s brain will begin to

              regain consciousness or awareness of what is happening to him just

              minutes after injection of thiopental sodium or pentobarbital as

              currently contemplated in the Execution Protocol and as currently

              administered by DRC Defendants.



                                            96
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 104 of 221 PAGEID #: 136891




        2317. There is a sure or likely risk that Plaintiff will develop severely painful

              and terrifying sensations of acute, non-cardiogenic pulmonary edema

              while he remains sensate to severe pain for a period of time following

              peripheral IV injection of 5 grams of pentobarbital or sodium

              thiopental because of the pH level of either of those drugs to

              be injected.

        2318. Upon information and belief, DRC Defendants will inject a single 500

              mg dose of midazolam required under the Execution Protocol Plan 3.

        2319. It is sure or very likely that Plaintiff will remain sensate regardless of

              the amount of midazolam administered to him via IV injection under

              DRC Defendants’ three-drug midazolam protocol.

        2320. There is a sure or very likely risk that Plaintiff will remain sensate to

              severe or serious pain at all times under Plan 3 following IV injection

              and operation of 500 mg midazolam, even if that dose of midazolam

              were to reach maximum/peak sedative effect.

        2321. There is a sure or very likely risk that Plaintiff will remain able to

              subjectively experience the full scale of the severe and serious pain

              and suffering inflicted by the drugs in Ohio’s lethal injection protocol.

              (Decision and Order, ECF No. 2680, PageID 132717–20.)

        2322. The presence of psychological fear and suffering caused by the acute,

              non-cardiogenic pulmonary edema or, indeed, any other source of

              psychological fear and suffering, has a synergistic effect that elevates

              and enhances the sensations of severe physical pain to which Plaintiff



                                             97
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 105 of 221 PAGEID #: 136892




              will be subjected, making it even more likely that he will subjectively

              experience fully severe and serious, unconstitutionally high pain and

              suffering if subjected to Ohio’s lethal injection execution protocol.

        2323. There is a sure or very likely risk that Plaintiff’s brain will begin to

              regain consciousness or awareness of what is happening to him just

              minutes after injection of midazolam as currently contemplated in the

              Execution Protocol and as administered by DRC Defendants.

        2324. Even while sedated to the maximum level by 500 mg midazolam,

              Plaintiff’s brain will remain nociceptive and able to encode, process,

              and register for Plaintiff’s subjective experience the full measure of

              each of the severely noxious stimuli posed by Defendants’ current

              execution     protocol,   including     the    drowning,     suffocating,

              waterboarding torture of acute, non-cardiogenic pulmonary edema,

              the suffocation caused by the paralytic, and the searing, fiery

              sensations caused by IV-injected potassium chloride.

        2325. There is a sure or very likely risk that Defendants will inject the

              paralytic drug in their three-drug protocol within approximately one

              minute or less after completing injection of the midazolam, meaning

              the full 500 mg of midazolam will not have had sufficient time to reach

              its peak effectiveness before Defendants inject the paralytic into

              Plaintiff.   That, in turn, along with the fundamental inability of

              midazolam to cause insensation in the first place, makes it sure or very




                                            98
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 106 of 221 PAGEID #: 136893




              likely that Plaintiff will experience the sensations of paralysis and

              suffocation as the paralytic agent rapidly takes effect.

        2326. There is a sure or very likely risk that Plaintiff will not be rendered fully

              unconscious, unaware and unable to feel or experience pain, and he

              will remain sensate to the physical pain and suffering related to

              suffocating and/or suffering a heart attack following injection of

              execution drug(s) under DRC Defendants’ Execution Protocol and/or

              the pain and suffering associated with dying from a lethal injection of

              the drugs. (Decision and Order, ECF No. 2680, PageID 132717–20.)

        2327. Due to his individual physical and/or psychological conditions, there

              is a sure or very likely risk that Plaintiff will have a paradoxical reaction

              to the execution drug(s), thereby increasing the already substantial

              risk that he will remain sensate to the physical pain and agony he will

              be suffering upon injection of the execution drug(s), as more

              specifically alleged in Section I above.

        2328. A rapid injection rate of midazolam (higher than 0.2 ml/s) has been

              shown to substantially increase the risk of paradoxical reactions to

              midazolam, even in the absence of other paradoxical reaction

              risk factors.

        2329. DRC Defendants’ typical injection rate, and the rate at which they will

              inject the execution drugs into Plaintiff, is greater than 0.2 ml/s.

              Accordingly, the rapid rate at which DRC Defendants will inject




                                              99
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 107 of 221 PAGEID #: 136894




              midazolam into Plaintiff further elevates the risk that Plaintiff will

              suffer a paradoxical reaction during his execution.

        2330. Defendants’ use of IV-injected midazolam also creates a sure or very

              likely risk that the drug will create hyperalgesia—a heightened sense

              of the severe pain to which Plaintiff will be subjected as a result of

              injection and operation of the drugs in Ohio’s Execution Protocol.

        2331. Defendants’ use of IV-injected, supra-clinical doses of midazolam also

              creates a sure or very likely risk that the inmate will rapidly begin to

              develop acute pulmonary edema as a result, thereby subjecting the

              inmate to the horrific pain and suffering of drowning and suffocation

              sensations and struggling to breathe as his lungs fill with fluid and

              prevent the exchange of air.     (Decision and Order, ECF No. 2680,

              PageID 132717–20.)

        2332. The foregoing risks are substantial when compared to the known,

              feasible, readily implemented and available alternative execution

              manners, method(s), and procedures that substantially reduce the

              substantial risk of Plaintiff suffering the serious harms alleged in this

              Cause of Action.

        2333. These alternatives include the Alternatives identified in Section III

              above, incorporated here by reference.

        2334. The foregoing alternative execution manners, methods and procedures

              are available to and could be readily implemented by Defendants.




                                           100
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 108 of 221 PAGEID #: 136895




              None of the alternative manners and methods require a physician for

              proper operation and implementation.

              Twenty-First Cause of Action: Eighth Amendment Violation Based
              On Exposure To Sure Or Very Likely Serious Harm In The Form Of
              Severe, Needless Physical Pain And Suffering Due To The Source
              Of The Drugs In The Execution Protocol.

        2335. Plaintiff incorporates by reference each and every statement and

              allegation set forth throughout his Amended Complaint as if fully

              rewritten here.

        2336. Defendants’ execution policy and written Execution Protocol violate

              the Eighth Amendment because Plaintiff will suffer a sure or very likely

              risk of serious harm in the form of severe, needless physical pain and

              suffering that is arbitrary and capricious, or an objectively intolerable

              risk of such harm that Defendants unjustifiably ignore, due to the

              source of the drugs called for in the Execution Protocol.

        2337. Defendants know, or should know, or recklessly disregard that using

              improperly compounded or illegally imported or otherwise illegally

              sourced execution drugs to administer their Execution Protocol creates

              a sure or very likely risk of serve physical pain and suffering.

        2338. Plaintiff is subject to a sure or very likely risk of serious harm in the

              form of severe, needless physical pain and suffering, or an objectively

              intolerable risk of such harm that Defendants unjustifiably ignore, due

              to insufficient procedural protections related to and concerns about

              identity, purity, contamination, concentration, pH levels, sterility,

              adulteration, misbranding, expiration/beyond use date, improper


                                           101
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 109 of 221 PAGEID #: 136896




              storage or handling, manufacturer, dosage or administration method

              of the drugs to be administered to cause his death under the Execution

              Protocol.

        2339. The recent amendments to Ohio Revised Code § 2949.221, create a

              sure or very likely risk of harm by themselves, and increase the risk of

              harm that is already substantial, by attempting to keep secret a broad

              range of information relevant to what Defendants will subject Plaintiff

              to in the course of carrying out his execution.

        2340. Compounded pentobarbital and compounded thiopental sodium have

              a significant potential to be extremely alkaline, which causes extreme

              pain upon interaction with the blood in a person’s circulatory system.

              Upon information and belief, that extreme alkalinity also causes

              development of acute pulmonary edema while the inmate remains

              sensate for some period of time under Defendants’ Plan 1 or 2.

        2341. To be made into injectable form, manufactured midazolam must be

              made highly acidic, which causes extreme pain upon interaction with

              the blood in the person’s circulatory system, and causes development

              of acute pulmonary edema while the inmate remains sensate under

              Defendants’ Plan 3. Compounded midazolam carries the same type of

              risk,   enhanced     by   the   risks   of   improper    compounding

              identified herein.

        2342. There is a substantial, objectively intolerable risk that Drug Source

              Defendants will, whether intentionally or recklessly, manufacture or



                                          102
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 110 of 221 PAGEID #: 136897




              compound execution drug(s) to a pH level that is either too high or

              too low.

        2343. There is therefore a substantial, objectively intolerable risk that DRC

              Defendants will inject compounded execution drugs of the improper

              pH level into Plaintiff’s bloodstream, thereby causing Plaintiff to

              experience intense, burning physical pain.

        2344. There is a substantial, objectively intolerable risk that Defendants

              Pharmacies # 1–100 and Pharmacists # 1–100 will, whether

              intentionally   or   recklessly,    compound    execution      drug(s)   that

              particulate or fall out of solution, which DRC Defendants will inject

              into Plaintiff, and the injection of compounded execution drugs that

              have particulated or fallen out of solution will cause Plaintiff to

              experience intense, burning physical pain.

        2345. There is at least a sure or very likely risk—and certainly an objectively

              intolerable risk—that the Drug Source Defendants will, whether

              intentionally or recklessly, include contaminant or some additional or

              unknown      ingredient(s)   in    the   execution   drug(s)   he   or   she

              manufactures or compounds which will not be visibly or otherwise

              detectable by analytical testing for potency or identity called for in the

              Execution Protocol, but which will, nevertheless, cause torturous

              physical pain and suffering to Plaintiff upon injection.

        2346. There is at least a sure or very likely risk, and an objectively intolerable

              risk, that Defendants will improperly label, package, ship, store,



                                            103
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 111 of 221 PAGEID #: 136898




              and/or prepare execution drugs such that there is a substantial risk

              that the drugs as ultimately injected will cause Plaintiff torturous

              physical pain and suffering because they have become adulterated or

              are otherwise no longer precisely the product compounded or

              manufactured by Drug Source Defendants or no longer precisely the

              product tested by DRC Defendants.

        2347. There is at least a sure or very likely risk, and an objectively intolerable

              risk, that Defendants will improperly package, ship, store, and/or

              prepare execution drugs such that the data obtained in analytical

              testing required approximately 30 days before execution by the

              Execution Protocol will be critically incorrect, and the drugs injected

              into Plaintiff will be sub-potent or super-potent or otherwise

              adulterated or not precisely the drugs required by the Execution

              Protocol, therefore subjecting Plaintiff to a substantial risk of severe

              torturous physical pain and suffering.

        2348. There is a sure or very likely risk that Plaintiff will not be rendered fully

              unconscious, unaware, and unable to experience or feel pain, so he

              will remain sensate to severe pain, and be conscious or aware at some

              level while he is experiencing the physical pain and suffering related

              to severe burning sensations following injection of improperly

              compounded or illegally imported or sourced execution drug(s) under

              DRC Defendants’ Execution Protocol.




                                             104
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 112 of 221 PAGEID #: 136899




        2349. Due to his individual physical and/or psychological conditions, there

              is a substantial risk that Plaintiff will have a paradoxical reaction to

              the improperly compounded or illegally imported or sourced execution

              drug(s), thereby increasing the already substantial risk that he will be

              conscious, aware of or sensate to the physical pain and agony he will

              be suffering upon injection of the improperly compounded or illegally

              imported execution drug(s), as more specifically alleged in Section I

              above.

        2350. The foregoing risks are substantial when compared to the known,

              feasible, readily implemented and available alternative execution

              manners, method(s), and procedures that substantially reduce the

              substantial risk of Plaintiff suffering the serious harms alleged in this

              Cause of Action.

        2351. These alternatives include the Alternatives identified in Section III

              above, incorporated here by reference.

        2352. The foregoing alternative execution manners, methods and procedures

              are available to and could be readily implemented by Defendants.

              None of the alternative manners and methods require a physician for

              proper operation and implementation.




                                           105
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 113 of 221 PAGEID #: 136900




              Twenty-Second Cause of Action: Eighth Amendment Violation
              Based On Sure Or Very Likely Exposure To Serious Harm In The
              Form Of Severe Mental Or Psychological Pain, Suffering And Agony
              Due To The Identity Of The Drugs In The Execution Protocol.

        2353. Plaintiff incorporates by reference each and every statement and

              allegation set forth throughout his Amended Complaint as if fully

              rewritten here.

        2354. Defendants’ execution policy and written Execution Protocol violate

              the Eighth Amendment because Plaintiff will suffer a sure or very likely

              risk of serious harm in the form of severe mental or psychological pain,

              suffering and torturous agony that is arbitrary and capricious, or an

              objectively intolerable risk of such harm that Defendants ignore, due

              to the identity of the drugs in the Execution Protocol.

        2355. Because consciousness or awareness of painful stimuli comes back

              rapidly, within a matter of minutes, after injection of pentobarbital or

              thiopental sodium or midazolam, and because no amount of

              midazolam will ever render the inmate insensate to severe pain, there

              is a sure or very likely risk that Plaintiff will not be rendered fully

              unconscious, unaware, and unable to experience or feel pain while he

              is experiencing the agonizing, terrifying and horrific mental pain and

              suffering related to suffocating and/or suffering a heart attack and/or

              the pain associated with injecting the 500 mg of IV-injected

              midazolam, the paralytic drug, and the potassium chloride following

              injection of execution drug(s) under Defendants’ Execution Protocol,




                                          106
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 114 of 221 PAGEID #: 136901




              and thus that Plaintiff’s brain will be aware of what he is experiencing.

              (Decision and Order, ECF No. 2680, PageID 132717–20.)

        2356. There is a sure or very likely risk that Defendants will inject the

              paralytic drug in their three-drug protocol within approximately one

              minute or less after completing injection of the midazolam, meaning

              that even if the full 500 mg of IV-injected midazolam could cause the

              inmate to be insensate—which it cannot—the full 500 mg of

              midazolam will not have had sufficient time to reach its peak

              effectiveness before Defendants inject the paralytic into Plaintiff. That,

              in turn, makes it sure or very likely that Plaintiff will experience the

              sensations of paralysis and suffocation as the paralytic agent rapidly

              takes effect, and the burning from IV injection of 500 mg of midazolam

              and the severe pain and suffering that accompanies the rapid

              development of acute pulmonary edema.

        2357. Defendants know, or should know, or recklessly disregard that using

              the drugs required in the Execution Protocol creates a sure or very

              likely risk of severe, terrifying, torturous, horrifying and agonizing

              mental torture, suffering and mental or psychological pain from

              anticipating and being aware of suffocating to death or suffering a

              painful heart attack or other torturous physical pain. (See Decision

              and Order, ECF No. 2133, PageID 105248–53, 105266; see also

              Decision and Order, ECF No. 2680, PageID 132717–20.)




                                           107
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 115 of 221 PAGEID #: 136902




        2358. This awareness is distinct, and in addition to, a generalized awareness

              or fear that Plaintiff is being put to death. Rather, it is the specific and

              acute terror that accompanies an attempt to draw breath, and a desire

              to breathe, when one is unable to; as well as the awareness that one

              is completely paralyzed and unable to act, yet still conscious and

              sensate to the suffocation and attendant pain that is brought on by

              the drugs in Defendants’ Execution Protocol.

        2359. Additionally, all these sources of fear and suffering will act

              synergistically to enhance Plaintiff’s experience of the severe and

              serious pain and suffering associated with Defendants’ lethal injection

              protocol, such that he will experience it at even greater certainty and

              to an even greater degree.

        2360. Plaintiff’s individual physical and/or psychological characteristics and

              conditions create a sure or very likely risk that employing Defendants’

              Execution Protocol to execute him will subject him to serious harm in

              the form of severe mental or psychological pain, suffering and

              torturous agony that is arbitrary and capricious, or an objectively

              intolerable risk of such harm that Defendants ignore, or an objectively

              intolerable risk of such harm that Defendants unjustifiably ignore, as

              more specifically alleged in Section I above.

        2361. Plaintiff’s individual physical and/or psychological characteristics and

              conditions create a substantial risk that achieving peripheral IV access

              on him will present a problematic situation analogous to achieving IV



                                            108
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 116 of 221 PAGEID #: 136903




              access in the previous situations in which Defendants were unable to

              readily obtain IV access, which, in turn, creates a sure or very likely

              risk that Plaintiff will suffer serious harm in the form of severe mental

              or psychological pain, suffering and torturous agony as Defendants

              stab him with needles repeatedly, and that risk is arbitrary and

              capricious, or the objectively intolerable risk of such harm that

              Defendants unjustifiably ignore, as more specifically alleged in Section

              I above.

        2362. There is a sure or very likely risk that Plaintiff will have a paradoxical

              reaction to the execution drug(s), thereby increasing the already

              substantial risk that he will be aware of the physical pain and agony

              he will be suffering upon injection of the execution drug(s), in turn

              elevating the substantial risk that Plaintiff will experience agonizing,

              terrifying and horrific mental pain and suffering as a result.

        2363. Furthermore, Plaintiff’s history of alcohol and substance abuse and

              other psychiatric disorders and mental health issues identified herein

              and as may develop place him at even greater risk of suffering a

              paradoxical reaction if he is executed using the drugs in the Execution

              Protocol, especially when Defendants inject the execution drugs at too

              fast a rate, thereby significantly increasing the risk that he will be

              aware of suffering severe pain and needless suffering as the execution

              proceeds, as well as the accordant risk of severe, horrifying mental

              pain and suffering, as more specifically alleged in Section I above.



                                           109
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 117 of 221 PAGEID #: 136904




        2364. The foregoing risks are substantial when compared to the known,

              feasible, readily implemented and available alternative execution

              manners, method(s), and procedures that substantially reduce the

              substantial risk of Plaintiff suffering the serious harms alleged in this

              Cause of Action.

        2365. These alternatives include the Alternatives identified in Section III

              above, incorporated here by reference.

        2366. The foregoing alternative execution manners, methods and procedures

              are available to and could be readily implemented by Defendants.

              None of the alternative manners and methods require a physician for

              proper operation and implementation.

              Twenty-Third Cause of Action: Eighth Amendment Violation Based
              On Sure Or Very Likely Exposure To Serious Harm In The Form Of
              Severe Mental Or Psychological Pain, Suffering And Torturous
              Agony Due To The Source Of The Drugs In The Execution Protocol.

        2367. Plaintiff incorporates by reference each and every statement and

              allegation set forth throughout his Amended Complaint as if fully

              rewritten here.

        2368. Defendants’ execution policy and written Execution Protocol violate

              the Eighth Amendment because Plaintiff will suffer a sure or very likely

              risk of serious harm in the form of severe mental or psychological pain,

              suffering and torturous agony that is arbitrary and capricious, or an

              objectively intolerable risk of such harm that Defendants ignore, due

              to the source of the drugs in the Execution Protocol.




                                           110
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 118 of 221 PAGEID #: 136905




        2369. Defendants know, or should know, or recklessly disregard that using

              drugs in the Execution Protocol that are improperly compounded or

              illegally imported or otherwise illegally sourced execution drugs

              creates a variety of substantial risks of serve physical pain and

              suffering identified herein, of which Plaintiff is aware, thereby creating

              a sure or very likely risk of severe, terrifying, torturous, horrifying and

              agonizing mental torture, suffering and mental and psychological pain

              from anticipating and being aware of his impending death at

              Defendants’ hands using such drugs. (See Decision and Order, ECF

              No. 2133, PageID 105248–53, 105266.)

        2370. Because consciousness or awareness of painful stimuli comes back

              rapidly within a matter of minutes after injection of pentobarbital or

              thiopental sodium or midazolam, and because no amount of IV-

              injected midazolam will cause insensation, there is a sure or very likely

              risk that Plaintiff will not be rendered sufficiently unconscious,

              unaware and unable to feel or experience pain while he is experiencing

              the agonizing, terrifying and horrific mental pain and suffering related

              to severe burning sensations or anaphylactic shock caused by

              improperly compounded or manufactured execution drugs following

              injection of such drug(s) under Defendants’ Execution Protocol, and

              thus that Plaintiff’s brain will be aware of what he is experiencing. (See

              Decision and Order, ECF No. 2680, PageID 132717–20.)




                                            111
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 119 of 221 PAGEID #: 136906




        2371. Plaintiff will therefore subjectively and objectively experience the full

              brunt of severe and serious pain and suffering, of every type and

              caused by each of the drugs in Ohio’s protocol and by the protocol

              cumulatively, that Plaintiff alleges herein that Ohio’s lethal injection

              protocol will inflict.   (Decision and Order, ECF No. 2680, PageID

              132717–20.)

        2372. There is a sure or very likely risk that Defendants will inject the

              paralytic drug in their three-drug protocol within approximately one

              minute or less after completing injection of the midazolam, meaning

              the full 500 mg of midazolam will not have had sufficient time to reach

              its peak effectiveness before Defendants inject the paralytic into

              Plaintiff.   That, in turn, along with midazolam’s inability to cause

              insensation at any dose, makes it sure or very likely that Plaintiff will

              experience the sensations of paralysis and suffocation as the paralytic

              agent rapidly takes effect, and as acute pulmonary edema rapidly

              develops after IV injection of a large amount of midazolam or

              a barbiturate.

        2373. This awareness is distinct from, and in addition to, a generalized

              awareness or fear that Plaintiff is being put to death. Rather, it is the

              specific and acute terror that accompanies an attempt to draw breath,

              and a desire to breathe, when one is unable to; as well as the

              awareness that one is completely paralyzed and unable to act, yet still




                                           112
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 120 of 221 PAGEID #: 136907




              conscious and sensate to the suffocation and attendant pain that is

              brought on by the drugs in Defendants’ Execution Protocol.

        2374. Additionally, all these sources of fear and suffering will act

              synergistically to enhance Plaintiff’s experience of the severe and

              serious pain and suffering associated with Defendants’ lethal injection

              protocol, such that he will experience it at even greater certainty and

              even greater degree.

        2375. The foregoing risks are substantial when compared to the known,

              feasible, readily implemented and available alternative execution

              manners, method(s), and procedures that substantially reduce the

              substantial risk of Plaintiff suffering the serious harms alleged in this

              Cause of Action.

        2376. These alternatives include the Alternatives identified in Section III

              above, incorporated here by reference.

        2377. The foregoing alternative execution manners, methods and procedures

              are available to and could be readily implemented by Defendants.

              None of the alternative manners and methods require a physician for

              proper operation and implementation.

              Twenty-Fourth Cause of Action: Eighth Amendment Violation.

        2378. Plaintiff does not allege a Twenty-Fourth Cause of Action.




                                           113
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 121 of 221 PAGEID #: 136908




              Twenty-Fifth Cause of Action: Eighth Amendment Violation Based
              On Sure Or Very Likely Exposure To Serious Harm In The Form Of
              Being The Subject Of An Undignified, Spectacle Execution Or
              Attempted Execution.

        2379. Plaintiff incorporates by reference each and every statement and

              allegation set forth throughout his Amended Complaint as if fully

              rewritten here.

        2380. “Pain” is not the only harm that can constitute impermissible cruelty

              in a method of execution. “The Eighth Amendment also demands that

              a penalty accord with ‘the dignity of man.’” State v. Broom, 146 Ohio

              St. 3d 60 (Ohio, 2016) (quoting Hope v. Pelzer, 536 U.S. 730, 738

              (2002), in turn quoting Trop v. Dulles, 356 U.S. 86, 100 (1958)

              (lead opinion)).

        2381. Defendants’ execution policy and written Execution Protocol violate

              the Eighth Amendment because Plaintiff will suffer a sure or very likely

              risk of serious harm in the form of being the subject of an undignified,

              spectacle execution or attempted execution that is arbitrary and

              capricious, or an objectively intolerable risk of such harm that

              Defendants unjustifiably ignore.

        2382. Defendants know, or should know, or recklessly disregard that their

              Execution Protocol, whether administered with Plan 1, Plan 2, or Plan

              3, creates a sure or very likely risk of harm in the form of an

              undignified or spectacle execution. (See Decision and Order, ECF No.

              2133, PageID 105248–53, 105266.)




                                          114
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 122 of 221 PAGEID #: 136909




        2383. Defendants know, or should know, or recklessly disregard that using

              improperly compounded or illegally imported or sourced execution

              drugs creates a sure or very likely risk of harm in the form of an

              undignified or spectacle execution.

        2384. Defendants know, or should know, or recklessly disregard that using

              IV-injected large doses of midazolam creates a sure or very likely risk

              of harm in the form of an undignified or spectacle execution as the

              inmate will develop acute pulmonary edema and struggle to breathe

              as his lungs fill with fluid and he suffocates, or as he reacts to the

              severe burning pain upon injection of large doses of IV-injected

              midazolam. (See Decision and Order, ECF No. 2133, PageID 105248–

              53, 105266; see also Decision and Order, ECF No. 2680, PageID

              132717–20.)

        2385. Plaintiff is subject to a sure or very likely risk of serious harm in the

              form of being the subject of an undignified, spectacle execution or

              attempted execution, or an objectively intolerable risk of such harm

              that Defendants unjustifiably ignore, due to the identity, sterility,

              concentration, manufacturer, dosage or administration method of the

              drugs   to   be   administered     to   cause   his   death   under   the

              Execution Protocol.

        2386. The foregoing risks of an undignified, spectacle death arising from

              Defendants’ use of certain execution drugs that will cause Plaintiff to

              visibly react and struggle following injection because of the severe pain



                                           115
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 123 of 221 PAGEID #: 136910




              imposed are substantial when compared to the known, feasible, readily

              implemented and available alternative execution method(s) and

              procedures that significantly reduce the substantial risk of Plaintiff

              experiencing an undignified, spectacle death.

        2387. The alternatives alleged above in Section III and incorporated here by

              reference that do not involve IV administration of midazolam without

              any accompanying analgesic drug, clearly and considerably reduce the

              risk that Plaintiff will be exposed to a drug administered in a dose and

              injection method that will cause him to develop pulmonary edema

              while he remains sensate to that condition and thus manifest the

              undignified spectacle of struggling to breathe. These alternatives also

              include those Alternatives alleged in Section III and incorporated here

              by reference that will cause Plaintiff’s death without using lethal

              injection, thereby eliminating entirely the risk of an undignified,

              spectacle execution caused by the sure or very likely risk that Plaintiff

              will be exposed to drugs that will cause undignified, spectacle

              reactions upon injection.

        2388. The death suffered by Dennis McGuire was an undignified,

              spectacle execution.

        2389. The   death   suffered   by   Clayton   Lockett   was   an   undignified,

              spectacle execution.

        2390. The   death   suffered   by    Joseph   Wood      was   an   undignified,

              spectacle execution.



                                            116
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 124 of 221 PAGEID #: 136911




        2391. The   death   suffered    by    Joseph    Clark   was      an    undignified,

              spectacle execution.

        2392. The death suffered by Christopher Newton was an undignified,

              spectacle execution.

        2393. The attempted execution to which Romell Broom was subjected was

              an undignified, spectacle of an attempted execution.

        2394. The attempted execution to which Alva Campbell was subjected was

              an undignified, spectacle of an attempted execution.

        2395. The attempted execution to which Doyle Hamm was subjected was an

              undignified, spectacle of an attempted execution.

        2396. Despite a change in execution drugs, DRC Defendants have not

              substantively changed the procedures used to carry out the execution

              of Dennis McGuire.

        2397. Because DRC Defendants believe that nothing noteworthy, abnormal,

              unexpected,    inhumane,        undignified,   unlawful,    or     otherwise

              unconstitutional occurred during the McGuire execution, and that the

              process “worked well,” there is a sure or very likely risk that DRC

              Defendants will again administer their Execution Protocol procedures

              in a way that imposes an undignified death on Plaintiff.

        2398. Pleading an alternative execution manner or method should not be

              required for this claim alleging harm other than the risk of severe pain

              and needless suffering.        If, however, he is required to plead an

              alternative in this Cause of Action, Plaintiff alleges the alternatives



                                             117
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 125 of 221 PAGEID #: 136912




              identified within this Cause of Action as to the different sources of

              indignity or spectacle to which Plaintiff will be subjected.

        2399. Plaintiff also incorporates by reference the Alternatives identified in

              Section III above that are known, feasible, readily implemented and

              available alternative execution manners, method(s), and procedures

              that substantially reduce the risk of Plaintiff suffering the serious

              harms alleged in this Cause of Action.

        2400. The alternative execution manners, methods, and procedures alleged

              herein are available to and could be readily implemented by

              Defendants. None of the alternative manners and methods require a

              physician for proper operation and implementation

        2401. Plaintiff’s individual physical and/or psychological characteristics and

              conditions create a sure or very likely risk that employing Defendants’

              Execution Protocol to execute him will subject him to serious harm in

              the form of being the subject of an undignified, spectacle execution or

              attempted execution that is arbitrary and capricious, or an objectively

              intolerable risk of such harm that Defendants unjustifiably ignore, as

              alleged more specifically in Section I above.

        2402. The foregoing risks of an undignified, spectacle death arising from

              Plaintiff’s individual physical characteristics that make it sure or very

              likely he will suffer the horrifying and painful sensations of obstruction

              and resulting air hunger and, as a result, will fight and struggle to

              breathe for significant periods of time, as seen during the executions



                                           118
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 126 of 221 PAGEID #: 136913




              of McGuire, Lockett, Wood, and others, upon being injected with the

              midazolam in the three-drug Plan 3 are substantial when compared to

              the known, feasible, readily implemented and available alternative

              execution method(s) and procedures that significantly reduce the

              substantial risk of Plaintiff experiencing an undignified, spectacle

              death.

        2403. These alternatives include the Alternatives alleged above in Section III

              and incorporated here by reference that include using a wedge-shaped

              cushion of a sufficient angle to ensure that Plaintiff will not suffer

              obstruction upon injection of the drugs.        These alternatives also

              include those Alternatives alleged in Section III and incorporated here

              by reference that will cause Plaintiff’s death without using lethal

              injection, thereby eliminating entirely the risk of an undignified,

              spectacle execution caused by the sure or very likely risk that Plaintiff

              will suffer from obstruction while still fighting to remain alive.

        2404. The foregoing risks of an undignified, spectacle death arising from

              Plaintiff’s   other   individual    physical     and/or     psychological

              characteristics, such as his characteristics that make him likely to

              suffer a paradoxical effect or other such factors alleged in Section I

              above, are substantial when compared to the known, feasible, readily

              implemented and available alternative execution method(s) and

              procedures that significantly reduce the substantial risk of Plaintiff

              experiencing an undignified, spectacle death.



                                           119
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 127 of 221 PAGEID #: 136914




        2405. These alternatives include the Alternatives alleged above in Section III

              and incorporated here by reference that do not require injection of

              drugs that are known to pose the risk of generating a paradoxical

              effect, thereby eliminating entirely the risk of an undignified, spectacle

              execution caused by the sure or very likely risk that Plaintiff will suffer

              from a paradoxical effect or other similar results following injection.

              These alternatives also include those Alternatives alleged in Section III

              and incorporated here by reference that will cause Plaintiff’s death

              without using lethal injection, thereby eliminating entirely the risk of

              an undignified, spectacle execution caused by the use of those drugs

              to execute Plaintiff.

        2406. Plaintiff’s individual physical and/or psychological characteristics and

              conditions create a substantial risk that achieving peripheral IV access

              on him will present a problematic situation analogous to achieving IV

              access in the previous situations in which Defendants were unable to

              readily obtain IV access, which, in turn, creates a sure or very likely

              risk that Plaintiff will suffer serious harm in the form of being the

              subject of an undignified, spectacle execution or attempted execution

              as Defendants stab him with needles repeatedly, and that risk is

              arbitrary and capricious, or the objectively intolerable risk of such

              harm that Defendants unjustifiably ignore, as alleged more specifically

              in Section I above.




                                            120
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 128 of 221 PAGEID #: 136915




        2407. The foregoing risks of an undignified, spectacle death from being

              subjected to protracted but unsuccessful attempts to establish and

              maintain peripheral IV access are substantial when compared to the

              known, feasible, readily implemented and available alternative

              execution method(s) and procedures that significantly reduce the

              substantial    risk    of    Plaintiff   experiencing   an    undignified,

              spectacle death.

        2408. These alternatives include the Alternatives alleged above in Section III

              and incorporated here by reference that do not require peripheral IV

              access to carry out, thereby eliminating entirely any risk of an

              undignified or spectacle execution related to peripheral IV access.

        2409. There is a sure or very likely risk that when Plaintiff is declared dead

              he will be clinically and statutorily alive, therefore suffering the

              ultimate indignity of being denied life-saving medical care and treated

              as dead while still alive.

        2410. Defendants know, or should know, that designating Plaintiff’s death

              be declared based upon a check for “breathing and heart sounds”

              shortly after the injection of execution drug(s) under the Execution

              Protocol will result in Plaintiff remaining clinically and statutorily alive

              after Defendants declare him dead, because a person will retain brain

              and/or heart electrical activity for some time after breath and a

              pulse cease.




                                             121
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 129 of 221 PAGEID #: 136916




        2411. According to Defendants’ Execution Protocol, should Defendants

               pronounce Plaintiff “deceased” by announcing a time of death, Plaintiff

               will be removed from the “execution bed” and his body will be

               disposed of.

        2412. Treating Plaintiff as though he is dead, when he is still alive, is a form

               of disgrace and indignity prohibited by the Eighth Amendment.           It

               denies his very humanity. Wilkerson v. State of Utah, 99 U.S. 130,

               134–35 (1878); see also Hope v. Pelzer, 536 U.S. 730, 745 (2002)

               (Eighth Amendment prohibits punishment that is humiliating or

               “antithetical to human dignity”); Trop v. Dulles, 356 U.S. 86, 103–04

               (1958) (Eighth Amendment prohibits the denial of citizenship as

               punishment because of the dehumanizing effects of the punishment).

        2413. The foregoing risks of an undignified, spectacle death from being

               treated as if dead before Plaintiff is statutorily and clinically dead are

               substantial    when   compared     to   the   known,   feasible,   readily

               implemented and available alternative execution method(s) and

               procedures that significantly reduce the substantial risk of Plaintiff

               experiencing an undignified, spectacle death.

        2414. These alternatives include the following.

          a.     DRC Defendants should be able to use accepted and scientifically

                 reliable medical standards, equipment and techniques to assess the

                 point at which irreversible cessation of circulatory and respiratory




                                            122
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 130 of 221 PAGEID #: 136917




                 functions and irreversible cessation of all functions of the brain has

                 occurred and Plaintiff is clinically and legally dead.

          b.     DRC Defendants should be able to constantly monitor, from before

                 first injection of the execution drug, Plaintiff’s heart’s electrical

                 activity through an electrocardiogram.           Irreversible cessation of

                 heart   electrical   activity    will   necessarily   indicate   irreversible

                 respiratory functions as well.

          c.     DRC Defendants should be able to constantly monitor, from before

                 first injection of the execution drug, Plaintiff’s brain’s electrical

                 activity using electroencephalography (EEG) with a product such as

                 the StatNet™ headpiece or other similar mechanism in conjunction

                 with an EEG monitor, as also alleged above in Section III’s

                 allegations involving vital signs monitoring, incorporated here by

                 reference.

          d.     These assessments and equipment should be able to be employed

                 by individuals who possess sufficient qualifications and experience

                 to, and must, continuously engage them from within the

                 execution chamber.

        2415. The alternatives that would significantly reduce a substantial risk of

               serious harm in the form of an undignified execution for being treated

               as dead and denied necessary care while he is not dead would also

               include the Alternatives identified in Section III above, incorporated




                                                 123
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 131 of 221 PAGEID #: 136918




              here by reference, that would leave no uncertainty whether Plaintiff

              was statutorily and clinically dead.

        2416. The   foregoing   alternative      execution   manners,   methods,   and

              procedures are available to and could be readily implemented

              by Defendants.

        2417. Using monitoring devices and other Alternatives as alleged in Section

              III above will significantly reduce the substantial risk of suffering the

              indignities identified in this Twenty-Fifth Cause of Action, by ensuring

              that Defendants do not treat Plaintiff as if he is dead before he is

              clinically and statutorily dead.

        2418. Upon information and belief, these alternative measures are available

              and feasible because at least some DRC Defendants have the training,

              knowledge, and ability to be able to use these monitoring measures for

              the above-stated purposes during an execution, and/or DRC

              Defendants employ or have within their control, or should be able to

              obtain with ordinary transactional effort the services of, the personnel

              with the training, knowledge, and ability to be able to use these

              monitoring    measures    for      the   above-stated   purposes   during

              an execution.

        2419. Upon information and belief, DRC Defendants could operate the

              above-listed devices from within the execution chamber while still

              maintaining anonymity of those DRC Defendants if desired, in the

              same way that certain DRC Defendants remain anonymous despite



                                           124
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 132 of 221 PAGEID #: 136919




              carrying out activities in the execution chamber that are observable

              through the witness room viewing glass with the curtain pulled back.

        2420. Upon information and belief, DRC Defendants possess, or have within

              their control, or could obtain with ordinary transactional effort, the

              above-listed devices for use in an execution.       Defendants recently

              spent over $5,000 to purchase medical equipment for use in

              executions. Upon information and belief, an EEG machine and an

              EKG machine would cost less than $5000 each, and Defendants can

              purchase said machines on the open market                 with ordinary

              transactional effort in the same way they recently purchased their

              AccuVein AV400 vein illuminator.

        2421. See also the allegations regarding vital signs monitoring devices alleged

              in Section III, incorporated here by reference.

        2422. Also as part of this alternative, DRC Defendants should be able to have

              on-site at SOCF a means to prepare and transport an inmate to an

              emergency health-care provider facility.     Further, DRC Defendants

              should be able to have the following on hand in the Death House, as

              well as the means and personnel trained and capable of administering

              or applying them to Plaintiff in the event Plaintiff is not clinically and

              legally dead at the time the Warden declares him dead under the

              Execution Protocol:

                 a.    supplies of oxygen;

                 b.    resuscitative drugs;



                                             125
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 133 of 221 PAGEID #: 136920




                 c.      ventilation equipment including a ventilation bag, valve and

                         mask;

                 d.      intubation equipment;

                 e.      any   and   all   means   necessary   to   maintain   a   patent

                         (uncompromised) airway and support of ventilation;

        2423. Upon information and belief, DRC Defendants possess or have within

              their control, or should be able to obtain with ordinary transactional

              effort, the supplies identified above. Likewise, upon information and

              belief, DRC Defendants should be able to, with ordinary transactional

              effort, ensure the presence of a means to prepare and transport an

              inmate to an emergency health-care provider facility; such plans are

              made as to the possibility of injury to any member of the Execution

              Team, as part of DRC Defendants’ ICS planning, so the same could

              easily and with ordinary transactional effort be applied to Plaintiff

              as well.

        2424. The foregoing risks are substantial when compared to the known,

              feasible, readily implemented and available alternative execution

              manners, method(s), and procedures that substantially reduce the

              substantial risk of Plaintiff suffering the serious harms alleged in this

              Cause of Action.

        2425. The foregoing alternative execution manners, methods and procedures

              are available to and could be readily implemented by Defendants.

              None of the alternative manners and methods require a physician for



                                             126
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 134 of 221 PAGEID #: 136921




              proper operation and implementation.      And upon information and

              belief, at least some members of the execution team are trained first

              responders who use these types of measures on a regular basis.

              Twenty-Sixth Cause of Action: Eighth Amendment Violation Based
              On Sure Or Very Likely Exposure To Serious Harm in the Form of
              Being Subjected to an Unwanted, Non-Consensual Human
              Experimentation of an Execution.

        2426. Plaintiff incorporates by reference each and every statement and

              allegation set forth throughout his Amended Complaint as if fully

              rewritten here.

        2427. Defendants’ execution policy and written Execution Protocol violate

              the Eighth Amendment because Plaintiff will suffer a sure or very likely

              risk of serious harm in the form of being subjected to an unwanted,

              non-consensual human experimentation of an execution that is

              arbitrary and capricious, or an objectively intolerable risk of such

              harm that Defendants unjustifiably ignore, including for all the

              reasons alleged in Plaintiff’s other causes of action related to human

              experimentation executions.

        2428. Defendants know, or should know, or recklessly disregard that Plan 1,

              using compounded or illegally imported execution drugs, creates a

              sure or very likely risk of harm in the form of an impermissible human

              experimentation of an execution that is arbitrary and capricious.

        2429. Defendants know, or should know, or recklessly disregard that Plan 2,

              using compounded or illegally imported execution drugs, creates a




                                          127
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 135 of 221 PAGEID #: 136922




              sure or very likely risk of harm in the form of an impermissible human

              experimentation of an execution that is arbitrary and capricious.

        2430. Defendants know, or should know, or recklessly disregard that Plan 3,

              using compounded or illegally imported execution drugs, creates a

              sure or very likely risk of harm in the form of an impermissible human

              experimentation of an execution that is arbitrary and capricious.

        2431. Plaintiff’s individual physical and/or psychological characteristics and

              conditions, as more specifically alleged in Section I above, create a sure

              or very likely risk that employing Defendants’ Execution Protocol to

              execute him will subject him to serious harm in the form of being

              subjected to an unwanted, non-consensual human experimentation of

              an execution that is arbitrary and capricious, or an objectively

              intolerable risk of such harm that Defendants unjustifiably ignore.

        2432. Defendants fail to train for an execution scenario that contemplates

              Plaintiff’s unique characteristics.

        2433. Defendants fail to even recognize Plaintiff’s unique characteristics as

              it relates to carrying out his execution.

        2434. Plaintiff’s individual physical and/or psychological characteristics and

              conditions, as more specifically alleged in Section I above, create a

              substantial risk that achieving peripheral IV access on him will present

              a problematic situation analogous to achieving IV access in the

              previous situations in which Defendants were unable to readily obtain

              IV access, which, in turn, creates a sure or very likely risk that Plaintiff



                                            128
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 136 of 221 PAGEID #: 136923




              will suffer serious harm in the form of being subjected to an unwanted,

              non-consensual     human     experimentation    during    his   attempted

              execution as DRC Defendants stab him with needles repeatedly, and

              that risk is arbitrary and capricious, or the objectively intolerable risk

              of such harm that DRC Defendants unjustifiably ignore.

        2435. Because of the scarcity of legally obtainable drugs for use in lethal-

              injection executions, when and whether Defendants will carry out

              Plaintiff’s execution is a random, arbitrary, and capricious event.

        2436. What drugs are used to conduct Plaintiff’s execution and the efficacy

              of those drugs will be up to chance.

        2437. Every execution of a death-row inmate will therefore be an individual

              experiment and each inmate, including Plaintiff, will therefore be

              subject to a sure or very likely, objectively intolerable risk of severe,

              unnecessary        pain,    suffering,     degradation,      humiliation,

              and/or disgrace.

        2438. The foregoing risks are substantial when compared to the known,

              feasible, readily implemented and available alternative execution

              manners, method(s), and procedures that substantially reduce the

              substantial risk of Plaintiff suffering the serious harms alleged in this

              Cause of Action.

        2439. These alternatives include the Alternatives identified above in Section

              III, incorporated here by reference.




                                           129
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 137 of 221 PAGEID #: 136924




        2440. The   foregoing      alternative   execution   manners,   methods,   and

              procedures are available to and could be readily implemented by

              Defendants. None of the alternative manners and methods require a

              physician for proper operation and implementation.

              Twenty-Seventh Cause of Action: Eighth Amendment Violation
              Based On Sure Or Very Likely Exposure To Serious Harm in the
              Form of Maladministration or Arbitrary Administration of the
              Execution Protocol.

        2441. Plaintiff incorporates by reference each and every statement and

              allegation set forth throughout his Amended Complaint as if fully

              rewritten here.

        2442. Defendants’ execution policy and written Execution Protocol violate

              the Eighth Amendment because Plaintiff will suffer a sure or very likely

              risk of severe pain from the risk of maladministration or arbitrary

              administration of the Execution Protocol that is arbitrary and

              capricious, or an objectively intolerable risk of such harm that

              Defendants unjustifiably ignore.

        2443. There is a sure or very likely risk that Defendants will fail to strictly

              apply their execution policy and written Execution Protocol properly or

              in accordance with the requirements of said written protocol or

              informal policies.

        2444. If DRC Defendants use execution drugs compounded by Drug Source

              Defendants, there is a sure or very likely risk that Defendants will use

              execution drugs that are non-sterile, impure, adulterated, sub-potent,




                                             130
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 138 of 221 PAGEID #: 136925




              hyper-potent, or in any other way not precisely the drugs required by

              Core Element # 2 of the Execution Protocol.

        2445. A compounded drug that is contaminated or is sub-potent, or hyper-

              potent, or adulterated, or not the correct identity, or in any other way

              not the precise drug(s) required by the Execution Protocol poses a sure

              or   very   likely   risk   of    harm   to   Plaintiff   when    administered

              by Defendants.

        2446. Defendants continue to use the same Medical Team members who

              have demonstrated an inability to consistently and reliably obtain

              peripheral IV access on condemned inmates in the execution context.

        2447. Defendants’ procedures for obtaining intravenous access under their

              overarching policy, including their written Execution Protocol, have

              proven to cause serious harm, including torturous physical and/or

              psychological pain and needless suffering and an undignified,

              spectacle and/or a lingering death over an extended period of time,

              and/or an objectively intolerable risk of such harm that Defendants

              unjustifiably ignore, as personnel attempt to obtain and maintain

              intravenous access.

        2448. Defendants have failed to promulgate formal practices to respond to

              the numerous well-publicized problems and complications associated

              with administering their overarching execution policy and written

              Execution    Protocol,      and   any    practices   that   may    have   been

              promulgated are not formally part of the written Execution Protocol



                                                131
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 139 of 221 PAGEID #: 136926




              and thus subject to the subjective interpretations given to them by any

              given Director of the DRC.

        2449. These problems are repetitious and foreseeable, yet their prevalence in

              Ohio makes their subsequent occurrence highly likely, especially in

              light of the constant presence of the same problematic actors.

        2450. Defendants’ consistent failures, and pattern of failures, to properly and

              competently administer the written Execution Protocol renders the

              constitutionally critical safeguards—safeguards that are essential to

              alleviate constitutional concerns—contained in Defendants’ execution

              policy     and       written     Execution      Protocol      null       and

              functionally nonexistent.

        2451. Defendants’    use    of   execution   drugs   of   a   different    identity,

              concentration, purity, potency and other deviations from the drugs

              required by the Execution Protocol creates a sure or very likely risk of

              harm, including severe, needless physical pain and suffering, severe

              mental or psychological pain, suffering and torturous agony, a

              lingering death, and an undignified, spectacle execution or attempted

              execution that is objectively intolerable, or an objectively intolerable

              risk of such harm that Defendants unjustifiably ignore.

        2452. Defendants’ consistent failures, and pattern of failures to properly and

              competently administer the written Execution Protocol, including

              Defendants’ individual deviations and/or variations and Defendants’

              pattern of deviations and/or variations from the execution policy’s and



                                             132
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 140 of 221 PAGEID #: 136927




              the written Execution Protocol’s safeguards create a sure or very likely

              risk that Plaintiff and any and all others on whom Defendants

              administer the Execution Protocol will not be sufficiently protected by

              those critical safeguards.

        2453. DRC Defendants’ previously admitted treatment of their written

              Execution Protocol’s requirements as simple “guidelines,” their

              unlimited, open-ended redefinition of the terms “Director” and

              “Warden” in the Execution Protocol that reinforces that mindset, and

              the dependence on individual actors’ (such as the specific identity of

              the Incident Commander, which will change in the coming months

              with a new gubernatorial administration) interpretation of the

              protocol, creates a sure or very likely risk that Plaintiff and any and all

              others on whom Defendants administer their Execution Protocol will

              not   be   sufficiently   protected    by   the    Execution    Protocol’s

              critical safeguards.

        2454. Defendants’ consistent failures, and pattern of failures to properly and

              competently administer the written Execution Protocol, including

              Defendants’ individual deviations and/or variations and Defendants’

              pattern of deviations and/or variations from the execution policy’s and

              the written Execution Protocol’s safeguards violate Plaintiff’s Eighth

              and Fourteenth Amendment right to be free from cruel and unusual

              punishment because they create a sure or very likely risk of serious

              harm, including physical and/or psychological pain, needless



                                            133
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 141 of 221 PAGEID #: 136928




              suffering, and a torturous, lingering, undignified and/or spectacle

              death that is objectively intolerable, and/or an objectively intolerable

              risk of such harm that Defendants unjustifiably ignore.

        2455. Defendants’ failure to abide by their execution policy and written

              Execution Protocol is a demonstrated reality rather than a mere

              possibility or attenuated speculation, as shown by the deviations

              and/or variations from key execution policy and/or written Execution

              Protocol requirements during executions regardless of the execution

              policy and written protocol effective at the time, including under the

              current execution policy and written protocol.

        2456. Deviations and/or variations from the execution policy and written

              Execution Protocol demonstrate that problems with any one particular

              execution are not an unforeseeable isolated mishap or innocent

              misadventure for which no one is liable. A long line of problematic

              executions in Ohio makes future problems executing Plaintiff

              foreseeable and highly likely.

        2457. DRC Defendants’ inconsistent application of Incident Command

              Systems principles over time creates a sure or very likely risk that

              Plaintiff will not be sufficiently protected by application of ICS

              principles   to    prevent       a   violation   of   Plaintiff’s   Eighth

              Amendment rights.

        2458. The deviations and/or variations, and the pattern of deviations and/or

              variations, from Defendants’ execution policy and written Execution



                                           134
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 142 of 221 PAGEID #: 136929




              Protocol by many of the actors involved, whether intentional or

              reckless, the amount of discretion that exists under the overarching

              execution policy and within the written protocol, DRC Defendants’

              demonstrated belief that the written Execution Protocol is not

              mandatory but is instead guidelines, the variability associated with

              different interpretations of the protocol’s requirements held by varying

              Incident Commanders, the substantial evidence of Defendants’

              incompetence or inability to perform in the execution context, and the

              historical inconsistency in applying ICS principles in the execution

              context cumulatively point to a sure or very likely risk of serious harm

              and/or an objectively intolerable risk of harm, in violation of Plaintiff’s

              Eighth and Fourteenth Amendment rights.

        2459. This includes intentional and/or willful and/or reckless disregard for

              the Execution Protocol’s requirements, as well as negligent, reckless,

              and/or willful failure to follow the written protocol’s requirements in

              administration of Defendants’ overarching execution policy.

        2460. Defendants,    while   making    arbitrary   and    reckless   deviations,

              nonetheless fail to take into account Plaintiff’s physical health, mental

              health, and other individual characteristics that make him vulnerable

              to experiencing a sure or very likely risk of serious pain and/or an

              objectively intolerable risk of harm.

        2461. Defendants’ overarching execution policy, including their pattern of

              deviations and/or variations from their written protocol and the



                                            135
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 143 of 221 PAGEID #: 136930




              unlimited discretion they claim, is arbitrary, capricious, cruel and

              unusual, unjustifiably ignores an objectively intolerable risk of harm,

              and    will   violate   Plaintiff’s   rights   under    the    Eighth    and

              Fourteenth Amendments.

        2462. Plaintiff’s individual physical and/or psychological characteristics and

              conditions create a substantial risk that employing DRC Defendants’

              Execution Protocol to execute him will subject him to a sure or very

              likely risk of serious harm in the form of maladministration or

              arbitrary administration of the execution protocol that is arbitrary and

              capricious, or an objectively intolerable risk of such harm that

              Defendants unjustifiably ignore.

        2463. Plaintiff’s individual physical and/or psychological characteristics and

              conditions, as alleged in Section I above, create a substantial risk that

              achieving peripheral IV access on him will present a problematic

              situation analogous to achieving IV access in the previous situations

              in which Defendants were unable to readily obtain IV access, which,

              in turn, creates a sure or very likely risk that Plaintiff will suffer serious

              harm in the form of maladministration or arbitrary administration of

              the execution protocol as Defendants stab him with needles repeatedly

              and deviate from strict compliance with the Execution Protocol in the

              high-stress context of an execution, and that risk is arbitrary and

              capricious, or the objectively intolerable risk of such harm that

              Defendants unjustifiably ignore.



                                             136
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 144 of 221 PAGEID #: 136931




        2464. Defendants’ Execution Protocol presents a sure or very likely risk of

              harm    and/or   an   objectively   intolerable   risk   of   harm   from

              maladministration that Defendants unjustifiably ignore and that will

              result in at least the substantial risk of infliction of serious harm,

              including physical and/or psychological pain, needless suffering, and

              a torturous, lingering, undignified, spectacle death, and/or an

              objectively intolerable risk of such harm that Defendants unjustifiably

              ignore, in violation of Plaintiff’s rights under the Eighth and

              Fourteenth Amendments.

        2465. Defendants’ overarching execution policy, including the broad

              discretion to deviate and/or to vary from Defendants’ written

              Execution Protocol, their Incident Commander-specific interpretation

              of the protocol’s requirements, their lengthy pattern of deviations

              and/or variations from the Execution Protocol and Defendants’

              informal policies, is arbitrary, capricious and presents a sure or very

              likely risk of serious harm, including physical and/or psychological

              pain, a torturous, lingering or spectacle death that does not accord

              with the dignity of man, and/or creates an objectively intolerable risk

              of harm that Defendants unjustifiably ignore, and/or fails to prevent

              Defendants from carrying out an unconstitutional execution.

        2466. The foregoing risks are substantial when compared to the known,

              feasible, readily implemented and available alternative execution

              manners, method(s), and procedures that substantially reduce the



                                          137
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 145 of 221 PAGEID #: 136932




               substantial risk of Plaintiff suffering the serious harms alleged in this

               Cause of Action.

        2467. These alternatives include the Alternatives identified in Section III

               above, incorporated here by reference.

        2468. The    foregoing    alternative    execution   manners,     methods,   and

               procedures are available to and could be readily implemented by

               Defendants. None of the alternative manners or methods require a

               physician for proper operation and implementation.

               Twenty-Eighth Cause of Action: Eighth Amendment Violation
               Based On Sure Or Very Likely Exposure To Serious Harm In The
               Form Of Being Subjected To An Execution Protocol That Is
               Unconstitutional Because It Does Not Preclude The Execution Of
               An Inmate That Is Categorically Exempt From Execution.

        2469. Plaintiff incorporates by reference each and every statement and

               allegation set forth throughout his Amended Complaint as if fully

               rewritten here.

        2470. The execution of one who is intellectually disabled or incompetent to

               be executed constitutes cruel and unusual punishment under the

               Eighth Amendment.

          A.     Plaintiff will be subjected to execution with a facially
                 unconstitutional execution protocol.

        2471. An execution protocol that would facially allow Defendants to execute

               one who is categorically exempt from execution fails to fully ensure

               adherence    to    the   Eighth    Amendment’s     cruel   and   unusual

               punishments        clause,   and      thus     facially    violates   the

               Eighth Amendment.


                                            138
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 146 of 221 PAGEID #: 136933




        2472. An execution subject to a facially unconstitutional Execution Protocol

               violates the Eighth Amendment and is an unconstitutional execution.

        2473. Defendants’ execution policy and written Execution Protocol contain

               no procedural safeguards or mechanisms by which Defendants ensure

               that a condemned inmate whose execution is imminent is not

               intellectually disabled or incompetent to be executed.

        2474. Defendants’ Execution Protocol is therefore facially unconstitutional,

               and any execution carried out pursuant to the Execution Protocol is

               an unconstitutional execution.

        2475. Defendants know, or should know, or recklessly disregard that the

               Execution Protocol and their execution policy contain no procedures

               or mechanisms to ensure that no execution will be carried out that is

               unconstitutional because execution of a particular inmate is

               constitutionally prohibited because of the inmate’s intellectual

               disability or incompetence at the time of execution.

        2476. There is a sure or very likely risk of serious harm to Plaintiff that is

               arbitrary and capricious, or an objectively intolerable risk of serious

               harm that Defendants ignore, in the form of Plaintiff being subjected

               to    execution   using   a   facially   unconstitutional   and   invalid

               execution protocol.

          B.        No Alternative method required or, in the alternative,
                    Plaintiff’s alleged alternative.

        2477. This Cause of Action should not require Plaintiff to plead an alternative

               execution method.


                                             139
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 147 of 221 PAGEID #: 136934




        2478. To the extent Plaintiff must plead an alternative execution method as

              to this Cause of Action, however, he alleges the following.

        2479. The foregoing risks are substantial when compared to the known and

              available alternatives which are feasibly implemented, and which

              significantly reduce a substantial risk of serious harm.

        2480. Ensuring that the Execution Protocol expressly includes mandatory

              procedural safeguards and screening mechanisms by which DRC

              Defendants must affirmatively confirm that an inmate subject to

              execution is neither intellectually disabled nor incompetent, and that

              DRC Defendants will seek executive clemency intervention or a stay of

              execution from the Supreme Court of Ohio if there is any reason to

              believe that a condemned inmate to whom the Execution Protocol will

              be applied is either intellectually disabled or incompetent, will

              significantly reduce the sure or very likely risk of Plaintiff being

              subjected   to   execution   pursuant   to   a   facially    or   as-applied

              unconstitutional Execution Protocol.

        2481. Because DRC Defendants are already subject to a statutory

              requirement to raise concerns about incompetence of a condemned

              inmate, implementing such alternative procedures in Defendants’

              efforts to administer the Execution Protocol in general and as to

              Plaintiff is available, feasible, and readily implemented.

        2482. DRC Defendants are able to determine whether a Plaintiff has raised

              intellectual disabilities allegations that have not been resolved on the



                                           140
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 148 of 221 PAGEID #: 136935




               merits by the courts; implementing alternative procedures in the

               Execution Protocol as alleged above to avoid executing one who has

               alleged intellectual disability but not had such a claim adjudicated on

               the merits is feasible and readily implemented.

               Twenty-Ninth Cause of Action: Eighth Amendment Violation Based
               on Deliberate Indifference or Reckless Disregard of Substantial
               Risk of Harm to Plaintiff.

        2483. Plaintiff incorporates by reference each and every statement and

               allegation set forth throughout his Amended Complaint as if fully

               rewritten here.

        2484. All of the risks alleged in Plaintiff’s Amended Complaint are

               substantial, objectively intolerable, and foreseeable, including sure or

               very likely risks of suffering severe physical pain; being subjected to

               agony and terror constituting severe mental or psychological suffering;

               suffering a lingering death; suffering an undignified, spectacle

               execution or attempted execution; and being subjected to unwanted,

               non-consensual human experimentation.

        2485. DRC Defendants have been and are on notice of the past failed,

               botched, and aborted executions with their own or substantially

               similar execution protocols, as well as of the risks posed by the

               operation of the execution protocol, and the drugs employed.

        2486. Specifically, DRC Defendants were on notice, and are aware, that:

          a.     their institutional policies and practices in the form of the Execution

                 Protocol   and    associated     policies   are   experimental    and



                                            141
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 149 of 221 PAGEID #: 136936




                 investigational by virtue of using unapproved new drugs and by

                 using drugs for which no Investigational New Drug application has

                 been submitted.

          b.     their institutional policies and practices in the form of the Execution

                 Protocol and associated policies expose Plaintiff to significant risks

                 of harm and to significant burdens on their fundamental rights

                 based on the inclusion of compounded or imported execution drugs

                 to carry out an execution.

          c.     that the experimental execution of McGuire was likely to be a

                 horrific, torturous, undignified spectacle of an execution, but DRC

                 Defendants proceeded with that execution anyway.

        2487. DRC Defendants know, should know, or recklessly disregard, that the

               experimental executions of McGuire, as well as of Clayton Lockett on

               April 29, 2014, in Oklahoma, and the similarly horrific execution of

               Joseph Wood on July 23, 2014, were horrific, painful, undignified

               spectacle executions, but DRC Defendants now intend to go forward

               with Plaintiff’s execution using drugs and procedures that are similar

               in virtually all key respects with the circumstances in those botched

               executions. (See Decision and Order, ECF No. 2133, PageID 105248–

               53, 105266.)

        2488. Drug Source Defendants have been, and are, aware and on notice

               about the deficiencies of their policies and practices, including

               specifically that:



                                            142
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 150 of 221 PAGEID #: 136937




          a.     their institutional policies and practices as it relates to producing

                 execution drugs to DRC Defendants violate federal and state laws as

                 articulated throughout his Amended Complaint.

          b.     that they exhibit gross or systematic deficiencies in staffing,

                 facilities,   equipment   and    procedures     for   compounding,

                 manufacturing, importing, shipping, storing, handling, packaging,

                 labeling, dispensing, distributing, or administering execution drugs.

        2489. Plaintiff is aware of the horrific outcome that awaits him when he is

               executed according to Defendants’ Execution Policy. Specifically, he

               is aware:

          a.     of the spectacle that occurred during Defendants’ efforts to execute

                 Dennis McGuire on January 16, 2014 that included procedures that

                 are unchanged in the 2016 Execution Protocol;

          b.     that Defendants do not believe that any problems or anything out of

                 the ordinary occurred with the McGuire execution;

          c.     of the horrific, agonizing execution of Lockett and the similarly

                 horrific execution of Wood, using an execution protocol and

                 procedures that had received the input and positive assessment

                 from some number of DRC Defendants and/or their counsel in this

                 case;

          d.     that DRC Defendants have botched other previous executions, such

                 as the executions of Joe Clark on May 2, 2006, Christopher Newton




                                           143
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 151 of 221 PAGEID #: 136938




                 on May 24, 2007, and the attempted executions of Romell Broom on

                 September 15, 2009, and Alva Campbell Jr., on November 15, 2017;

          e.     of other executions using midazolam that have involved the inmate

                 demonstrating      actions     inconsistent   with   being    rendered

                 unconscious, unaware and insensate to pain;

          f.     of other executions using or attempting to use peripheral IV access

                 on   similarly   physically    compromised    inmates   and   similarly

                 skilled/qualified/trained execution team personnel that were

                 unable to successfully establish and maintain proper peripheral IV

                 access, such as the circumstances involving the Lockett execution

                 in Oklahoma, the failed attempt to execute Doyle Hamm in Alabama

                 on February 22, 2018, the lengthy period of time Defendants needed

                 to obtain IV access on former Plaintiff Biros, and the executions or

                 attempted executions of Clark, Newton, Broom, and Campbell;

          g.     that DRC Defendants have deviated from the mandates of 01-COM-

                 11 in significant ways in past executions;

          h.     that any Drug Source Defendants will likely know for whom a

                 particular batch of compounded execution drugs is being made, that

                 any such Drug Source Defendants will likely know that a batch

                 prepared in advance of Plaintiff’s execution date is to be used to

                 execute Plaintiff, and that any such Drug Source Defendants will

                 likely know at least some basic facts about the crime for which

                 Plaintiff is to be executed;



                                               144
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 152 of 221 PAGEID #: 136939




          i.     that there is a sure or very likely risk that he will be subjected to a

                 physically painful, horrifying death, including experiencing the

                 painful sensations of being unable to breathe and sensations of

                 being subjected to waterboarding torture, if Defendants attempt to

                 execute him using the Execution Protocol;

          j.     that there is a sure or very likely risk that he will be subjected to a

                 lingering death that will take 30 minutes or more after conclusion of

                 injection under Ohio law, if Defendants attempt to execute him

                 using the Execution Protocol;

          k.     that there is a sure or very likely risk that he will be subjected to an

                 undignified spectacle of an execution if Defendants attempt to

                 execute him using the Execution Protocol;

          l.     that Defendants have callously disregarded concerns about lawless

                 activity related to execution drugs, and attempt or will attempt

                 instead to hide such lawlessness through invocation of the secrecy

                 provisions in Ohio Revised Code § 2949.221–222, for which the

                 Defendant DRC Director (at the time, Director Gary Mohr)

                 aggressively lobbied and which the Defendant Governor (at the time,

                 Governor John Kasich) signed into law;

          m.     that Defendants have been made aware of significant deficiencies in

                 Defendants’ scheme to obtain and use compounded or imported

                 executions drugs that will not prevent a substantial risk of




                                            145
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 153 of 221 PAGEID #: 136940




                 subversion by Drug Source Defendants, as identified throughout his

                 Amended Complaint;

          n.     that, over the course of the above-captioned litigation, Defendants

                 have made representations and promises that were later discarded

                 when abiding by those representations and promises became a

                 hindrance to carrying out an execution;

          o.     that Defendants, even in light of all of the above-alleged information,

                 will intentionally apply their Execution Protocol to him in an attempt

                 to execute him;

          p.     that this Court assessed the best evidence available and concluded

                 that DRC Defendants’ three-drug midazolam protocol will be sure or

                 very likely to subject inmates to a torturous, severely painful death

                 that is akin to waterboarding, among other causes of severe pain

                 and needless suffering.

        2490. Plaintiff will and does suffer extreme mental terror, anguish and

               suffering before and during his experimental execution because

               Plaintiff is aware of these factors.

        2491. Because Plaintiff is aware of all of these matters, there is no longer just

               a substantial or objectively intolerable risk of severe mental or

               psychological pain, suffering, terror, and anguish; instead, there is the

               actual, current, objectively intolerable presence of severe mental or

               psychological pain, suffering, horrific anxiety, terror and anguish.




                                             146
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 154 of 221 PAGEID #: 136941




        2492. Plaintiff will be subject to the psychological pain and suffering of

              anticipating a horrific, painful death as alleged in his Amended

              Complaint, which is different than the ordinary mental pain from the

              anticipation of death or even the ordinary mental pain from

              anticipation of death by execution performed humanely.

        2493. By their actions, Defendants are deliberately indifferent to and/or

              recklessly disregard, in violation of the Eighth Amendment, a sure or

              very likely risk of subjecting Plaintiff to an unwanted, non-consensual

              human experimentation, severe, needless physical pain and suffering,

              severe mental or psychological pain, suffering and agony, a lingering

              death, or an undignified, spectacle execution.     (See Decision and

              Order, ECF No. 2133, PageID 105248–53, 105266; see also Decision

              and Order, ECF No. 2680, PageID 132717–20.)

        2494. Because this Cause of Action alleges the certainty that severe harm

              will occur, rather than a quantum of risk of harm against which an

              alternative is measured comparatively, and because this is a deliberate

              indifference claim, this is not a claim of future harm under that body

              of case law, and thus Plaintiff should not be required under the law to

              plead an alternative execution method.

        2495. However, should he be required to plead an alternative, Plaintiff

              incorporates by reference the Alternatives identified in Section III

              above, which are known, feasible, readily implemented and available

              alternative execution manners, method(s), and procedures that



                                          147
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 155 of 221 PAGEID #: 136942




              substantially reduce the risk of Plaintiff suffering the serious harms

              alleged in this Cause of Action.

        2496. The   foregoing   alternative   execution   manners,    methods,   and

              procedures are available to and could be readily implemented by

              Defendants. None of the alternative manners and methods require a

              physician for proper operation and implementation.

              Thirtieth Cause of Action: Fourteenth Amendment Due Process
              Violation For Failure To Comply With Federal Investigational New
              Drug Application Regulations With Respect To The Method And
              Choice Of Drug To Be Used In Plaintiff’s Execution.

        2497. Plaintiff’s Thirtieth Cause of Action is alleged in the Fourth Amended

              Omnibus Complaint.

              Thirty-First Cause of Action: Equal Protection Violations Related
              To Defendants’ Failures To Comply With The IND Application Laws.

        2498. Plaintiff’s Thirty-First Cause of Action is alleged in the Fourth

              Amended Omnibus Complaint.

              Thirty-Second Cause of Action: Religious Freedom Violation
              Under RLUIPA.

    2499.     Plaintiff does not allege a Thirty-Second Cause of Action here.

              Thirty-Third Cause of Action: Eighth Amendment Violations Based
              On Sure Or Very Likely Exposure To Severe Needless Physical Or
              Mental/Psychological Pain And Suffering Due To Plaintiff’s Unique,
              Individual    Characteristics    And    Application     Of    The
              Execution Protocol.

        2500. Plaintiff incorporates by reference each and every statement and

              allegation set forth throughout his Amended Complaint as if fully

              rewritten here.




                                           148
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 156 of 221 PAGEID #: 136943




        2501. In addition to the many ways alleged throughout Plaintiff’s Fourth

               Amended Complaint in which Plaintiff’s individual characteristics

               increase the risk he will experience several different types of serious

               harm if subjected to DRC Defendants’ Execution Protocol, his

               individual characteristics also increase the risks, which Defendants

               unjustifiably ignore, that he will also suffer serious harm in the form

               of severe, needless physical and/or mental/psychological pain and

               suffering in the following ways, and those risks are arbitrary and

               capricious, or objectively intolerable, if DRC Defendants subject

               Plaintiff to their Execution Protocol.

        2502. Plaintiff presents with physical characteristics that include, but are

               not limited to, Plaintiff’s history of obesity and/or other factors that

               will affect accessibility of his veins or the viability of his veins to

               support an IV catheter; of diabetes; of high cholesterol; of

               hypertension; of hyperthyroidism; of risk factors suggesting probable

               sleep apnea18 and/or other breathing difficulties; severe emotional and

               mental health problems, including Depressive Disorder, childhood

               Post Traumatic Stress Disorder, Dissociative Disorder, and substance

               (drug and alcohol) abuse; and of current or previous usage of

               medications that will affect the application and/or effect of Defendants’


          18 The risk factors for Obstructive Sleep Apnea (OSA) are gender (males
    more likely); over 50 years old; Body Mass Index of greater than 35; neck size
    greater than 40 cm (15.7 inches); hypertension; daytime sleepiness; snoring;
    observed apnea. The more factors present the greater the likelihood of OSA.


                                            149
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 157 of 221 PAGEID #: 136944




              execution drugs on him or otherwise indicate problematic physical

              characteristics, such as Chlorpromazine, Perphenazine, Metformin,

              Mirtazapine,       Levothyroxine,      Atorvastatin,   Hydrochlorothiazide,

              Lisinopril and Vistaril.

        2503. Plaintiff’s physical characteristics such as his obesity and/or other

              factors that will affect accessibility of his veins or the viability of his

              veins to support an IV catheter make it sure or very likely that the

              execution team will be unable to successfully establish and/or

              maintain peripheral IV access on him, thereby subjecting him to

              severe, needless physical and mental/psychological pain and suffering

              as Defendants stab him with needles repeatedly.

        2504. Additionally, because Plaintiff presents with several risk factors for the

              STOP-Bang test, he is at a significant risk of suffering the phenomenon

              known as “air hunger” upon injection of the lethal drugs under the

              Execution Protocol. There will be at least a period of time following

              administration of the drugs when Plaintiff will remain conscious or

              aware of what he is enduring, as well as sensate, including as he

              regains consciousness or awareness after the initial injection.

        2505. Furthermore, Plaintiff’s history of psychiatric disorders or mental

              health   issues,     including   Depressive     Disorder,   childhood   Post

              Traumatic Stress Disorder, Dissociative Disorder, and substance (drug

              and alcohol) abuse significantly increases the already-substantial risk

              that Plaintiff will suffer extreme mental terror, anguish and suffering



                                               150
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 158 of 221 PAGEID #: 136945




              before and during his experimental execution as he contemplates

              experiencing each of the different types of serious harms alleged

              herein, including a lingering, undignified, spectacle of an execution

              that will be neither quick nor painless, and as he contemplates

              experiencing the horrific, spectacular, undignified, and/or lingering

              execution experiences endured by persons such as Romell Broom,

              Joseph Clark, Christopher Newton, Dennis McGuire, Joseph Wood,

              Clayton Lockett, Alva Campbell, Jr., Doyle Hamm, or those inmates

              executed using compounded execution drugs who have reported

              feeling   that   they   were   being   burned    from    the   inside   upon

              administration of the lethal drugs.

        2506. Additionally, Plaintiff will and does suffer extreme mental terror,

              anguish and suffering before and during his experimental execution

              because Plaintiff is aware of the Court’s ruling in which the Court

              assessed the best evidence available and concluded that DRC

              Defendants’ three-drug midazolam protocol will be sure or very likely

              to subject inmates to a torturous, severely painful death.

        2507. Accordingly, Defendants’ use of the Execution Protocol will create a

              situation in which it is sure or very likely that Plaintiff will suffer severe

              physical and psychological pain and suffering at DRC Defendants’

              hands in the execution process, let alone a “substantial risk” of that.

        2508. Because this Cause of Action alleges the certainty that severe harm

              will occur, rather than a quantum of risk of harm against which an



                                             151
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 159 of 221 PAGEID #: 136946




              alternative is measured comparatively, this is not a claim of future

              harm under that body of case law, and thus Plaintiff should not be

              required under the law to plead an alternative execution method.

        2509. However, should he be required to plead an alternative, Plaintiff

              incorporates by reference the Alternatives identified in Section III

              above, which are known, feasible, readily implemented and available

              alternative execution manners, method(s), and procedures that

              substantially reduce the risk of Plaintiff suffering the serious harms

              alleged in this Cause of Action.

        2510. The   foregoing   alternative   execution   manners,   methods,    and

              procedures are available to and could be readily implemented by

              Defendants. None of the alternative manners and methods require a

              physician for proper operation and implementation.

              Thirty-Fourth Cause of Action: Equal Protection Violations Related
              To Plaintiff’s Unique, Individual Characteristics And Application
              Of The Law, Including DRC Defendants’ Execution Protocol and
              Ohio’s Execution Statute.

        2511. Plaintiff incorporates by reference each and every statement and

              allegation set forth throughout his Amended Complaint as if fully

              rewritten here.

        2512. Due to Plaintiff’s unique, individual characteristics as alleged

              throughout his Amended Complaint, Defendants have a policy or

              practice such that they will apply the Execution Protocol and Ohio

              Revised Code § 2949.22(A) disparately in a way that burdens his

              fundamental right to be free from cruel and unusual punishment.


                                          152
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 160 of 221 PAGEID #: 136947




        2513. Due to Plaintiff’s unique physical characteristics, DRC Defendants will

              not administer to Plaintiff the professional, humane, sensitive and

              dignified execution which DRC Defendants have a duty to provide

              Plaintiff under the Execution Protocol. Instead, Plaintiff’s execution

              will be a spectacular, undignified execution.

        2514. Due to Plaintiff’s unique physical characteristics, DRC Defendants will

              not administer to Plaintiff the quick and painless execution which DRC

              Defendants have a duty to provide Plaintiff under § 2949.22(A).

              Instead, Plaintiff’s execution will be a lingering, torturous and

              horrifying execution.

        2515. DRC Defendants will deviate from Core Elements of the Execution

              Protocol by failing to use the drugs required by the Execution Protocol,

              and by failing to use “appropriately trained and qualified” persons.

        2516. The Execution Protocol provides only for injection of 5 grams of the

              execution drug under Plans 1 and 2, and perhaps for one additional

              dose of 5 grams under those plans.         The Execution Protocol also

              provides for injection of 500 mg of midazolam under Plan 3, and

              perhaps for one additional dose of 500 mg of midazolam under that

              plan.   Nowhere in the Execution Protocol are additional doses of

              execution drug permitted to be injected.

        2517. But DRC Defendants will need to inject an additional 5-gram dose of

              thiopental sodium or pentobarbital every three minutes, or a

              continuous infusion of midazolam along with the other drugs in Plan



                                          153
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 161 of 221 PAGEID #: 136948




              3, for 30 minutes or more to ensure that Plaintiff is legally and

              statutorily dead under Ohio law and to ensure Plaintiff never regains

              consciousness or awareness as he is executed, and he will never be

              rendered insensate under Plan 3, regardless of the midazolam dose

              ultimately given. Those dosages far surpass the maximum allowable

              amount—10 grams or 1000 mg, respectively under Plans 1, 2 and 3—

              that may be obtained, prepared or injected for an execution under the

              Execution Protocol.

        2518. Injecting more than 10 grams of pentobarbital or thiopental sodium

              into Plaintiff deviates from Core Element # 2 of the Execution Protocol.

        2519. Injecting more than 1000 mg of midazolam into Plaintiff deviates from

              Core Element # 2 of the Execution Protocol.

        2520. Core Element # 4 of the Execution Protocol requires that all functions

              to be performed by Execution Team Members must be performed by

              appropriately trained and qualified members of the Execution Team.

        2521. DRC Defendants will not be appropriately trained to administer the

              Execution Protocol to Plaintiff in light of his unique characteristics as

              alleged herein and the need to use scientifically and medically reliable

              assessment methods beyond a stethoscope assessment.

        2522. DRC Defendants’ disparate treatment of Plaintiff burdens the

              fundamental rights against cruel and unusual punishment of a class

              of individuals that includes Plaintiff, namely those subject to execution

              at DRC Defendants’ hands.



                                           154
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 162 of 221 PAGEID #: 136949




        2523. Defendants must apply Ohio and federal laws equally to all similarly

              situated persons. They do not, and will not with Plaintiff.

        2524. The disparate treatment of Plaintiff does not serve a compelling

              governmental interest, nor is it narrowly tailored to satisfy a

              compelling interest.

        2525. Defendants’ desire to execute its death-sentenced prisoners is only a

              “legitimate” or, at most, a “significant” state interest, not a compelling

              state interest.

        2526. Defendants have no interest—let alone a legitimate interest—in

              carrying out an unconstitutional execution.

        2527. Thus, any deviations from the Core Elements of the Execution

              Protocol, even if directly related to Plaintiff’s unique characteristics,

              cannot be said to be tailored to a compelling governmental interest.

              Nor can the deviations from § 2949.22(A), or the disparate impact

              on Plaintiff.

        2528. Defendants’ disparate application of the Execution Protocol and

              § 2949.22(A) based on Plaintiff’s unique characteristics, including

              their failure to actually assess and train to carry out an execution on

              Plaintiff in light of his unique characteristics, intentionally treats

              Plaintiff differently from others similarly situated—namely others

              subject to execution in Ohio—irrationally and arbitrarily, because that

              disparate treatment still involves unlawful state action which is, by

              definition under the law, irrational and arbitrary.



                                           155
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 163 of 221 PAGEID #: 136950




        2529. Defendants’ irrational and arbitrary disparate treatment of him as a

              class of one is to Plaintiff’s detriment because it will decrease the

              procedural protections that are so important to protect his dignity, his

              humanity and his fundamental rights under the Eighth Amendment

              and others as alleged in Plaintiff’s Amended Complaint.

              Thirty-Fifth Cause of Action: Eighth Amendment Violation Based
              On Purposeful or Knowing Adoption and Use of a Lethal Injection
              Protocol Using A Three-Drug Method With Midazolam As The First
              Drug That Will Cause Severe Physical Pain and Mental Anguish and
              Suffering.

        2530. Plaintiff incorporates by reference each and every statement and

              allegation set forth throughout his Amended Complaint as if fully

              rewritten here.

        2531. Defendants know, or should know, or recklessly disregard that

              injecting Plaintiff with 500 mg or more of peripheral-IV-injected

              midazolam will cause horrific, severe physical pain and mental

              suffering and anguish if he is not rendered unconscious, unaware, and

              insensate before the midazolam is injected and throughout the

              duration of the drug’s effects on Plaintiff. (See Decision and Order,

              ECF No. 2133, PageID 105248–53, 105266; Decision and Order, ECF

              No. 2680, PageID 132717–20.)

        2532. Defendants know, or should know, or recklessly disregard that

              injecting Plaintiff with the paralytic drug will cause horrific, severe

              physical pain and mental suffering and anguish if he is not rendered

              unconscious, unaware, and insensate before the paralytic drug is



                                          156
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 164 of 221 PAGEID #: 136951




              injected and throughout the duration of the paralytic drug’s effects on

              Plaintiff. (See Decision and Order, ECF No. 2133, PageID 105248–53,

              105266; Decision and Order, ECF No. 2680, PageID 132717–20.)

        2533. Defendants know, or should know, or recklessly disregard that

              injecting Plaintiff with potassium chloride drug will cause horrific,

              severe physical pain and mental suffering and anguish if he is not

              rendered unconscious, unaware, and insensate before the potassium

              chloride is injected and throughout the duration of the potassium

              chloride’s effects on Plaintiff. (See Decision and Order, ECF No. 2133,

              PageID 105248–53, 105266; Decision and Order, ECF No. 2680,

              PageID 132717–20.)

        2534. Defendants know, or should know, or recklessly disregard that

              midazolam is so completely incapable of preventing sensation to the

              extreme and needless severe physical pain and mental anguish and

              suffering that Plaintiff will experience if he injected with IV-injected

              large doses of midazolam and from the second and/or third drugs in

              Defendants’ three-drug execution method that such pain is essentially

              certain, as this Court recently found. (See Decision and Order, ECF

              No. 2133, PageID 105248–53, 105266; Decision and Order, ECF No.

              2680, PageID 132717–20.)

        2535. Defendants know about, should know, or recklessly disregard the

              horrific execution of Joseph Clark using a three-drug method.




                                          157
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 165 of 221 PAGEID #: 136952




        2536. Defendants also know about, should know, or recklessly disregard the

              events of executions like that of Clayton Lockett in which midazolam

              has been used as the critical first drug in a three-drug execution

              method, as well as the various expert opinions that have been rendered

              regarding the suitability of using midazolam as the first in a three-drug

              execution method.

        2537. Defendants also know about, should know, or recklessly disregard the

              events of executions like that of Joseph Wood in which very large doses

              of   IV-injected   midazolam    were   given   but   no   paralytic   was

              administered, thus demonstrating what such large doses of IV-injected

              midazolam are causing in condemned inmates.

        2538. Defendants also know about, should know, or recklessly disregard the

              data that establishes that 85% or more of inmates executed using IV-

              injected high doses of midazolam for whom autopsy reports are

              available developed acute pulmonary edema following injection of

              that drug.

        2539. Defendants also know about, should know, or recklessly disregard the

              scientific consensus that suffering acute pulmonary edema is

              horrifying and severely painful.

        2540. Defendants also know about, should know, or recklessly disregard the

              well-established scientific consensus that midazolam is not an

              analgesic drug, is not a general anesthetic drug, and cannot cause

              insensation to severe pain at any dose, each of which this Court has



                                             158
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 166 of 221 PAGEID #: 136953




              now expressly found.     (Decision and Order, ECF No. 2133, PageID

              105248–53, 105266; Decision and Order, ECF No. 2680, PageID

              132717–20.) That information which Defendants know, should know,

              or recklessly disregard, establishes that Plaintiff will almost certainly

              experience that same extreme, objectively intolerable pain and

              suffering. (See id.)

        2541. Defendants know, should know, or recklessly disregard, that this

              Court has found that if “Ohio executes [an inmate] under its [three-

              drug midazolam] protocol, it will almost certainly subject him to severe

              pain and needless suffering.” (Decision and Order, ECF No. 2133,

              PageID 105267; see also Decision and Order, ECF No. 2680, PageID

              132717–20.)

        2542. Defendants know that this result will follow, or recklessly disregard

              that likelihood, and intentionally and purposefully chose to re-

              introduce the three-drug method using a 500 mg dose of IV-injected

              midazolam as the critical first drug anyway.        Defendants likewise

              choose to continue to use that protocol, despite having that knowledge.

              (See Decision and Order, ECF No. 2133, PageID 105248–53, 105266;

              see also Decision and Order, ECF No. 2680, PageID 132717–20.)

        2543. Defendants have thus adopted the three-drug execution method using

              a large dose of IV-injected midazolam as the critical first drug with that

              knowledge, and thus it cannot be other than with the purpose or

              knowledge of causing severe pain, in violation of the Eighth



                                           159
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 167 of 221 PAGEID #: 136954




              Amendment.      Likewise, Defendants choose to continue to use the

              three-drug execution method using a large dose of IV-injected

              midazolam as the first drug with that knowledge, and it cannot be

              other than with the purpose or knowledge of causing severe pain, in

              violation of the Eighth Amendment.

        2544. The existence of an alternative execution method should be irrelevant

              for this claim. See Baze, 553 U.S. at 102 (Thomas, J., concurring in

              the judgment) (no “comparative analysis” in Wilkerson and Kemmler);

              see also Warner v. Gross, 135 S. Ct. 824, 826 (2015) (Sotomayor, J.,

              dissenting);   Glossip,   135    S.   Ct.   at   2795–97    (Sotomayor,    J.,

              principal dissent).

        2545. However, should he be required to plead an alternative, Plaintiff

              incorporates by reference the Alternatives identified in Section III

              above, which are known, feasible, readily implemented and available

              alternative execution manners, method(s), and procedures that

              significantly reduce the substantial risk of Plaintiff suffering the

              serious harms alleged in this Cause of Action.

        2546. The   foregoing   alternative     execution      manners,    methods,     and

              procedures are available to and could be readily implemented by

              Defendants. None of the alternative manners or methods require a

              physician for proper operation and implementation.




                                              160
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 168 of 221 PAGEID #: 136955




              Thirty-Sixth Cause of Action: Eighth Amendment Violation Based
              On Purposeful or Knowing Adoption of a Lethal Injection Protocol
              Using Midazolam That Will Cause Severe Physical Pain and
              Torturous Mental Anguish and Suffering.

        2547. Plaintiff incorporates by reference each and every statement and

              allegation set forth throughout his Amended Complaint as if fully

              rewritten here.

        2548. Defendants know, or should know, or recklessly disregard that

              injecting Plaintiff with a large dose of IV-injected midazolam while he

              is in any position, especially while he remains strapped supine on the

              execution gurney, will cause horrific, severe physical pain and mental

              suffering and anguish from the severe burning upon injection, from

              the rapid development of pulmonary edema (see Decision and Order,

              ECF No. 2133, PageID 105248–53, 105266), and from development of

              obstruction that will be sure or very likely to occur in Plaintiff as well.

              (See Decision and Order, ECF No. 2680, PageID 132717–20.)

        2549. Defendants know, or should know, or recklessly disregard that

              midazolam is so completely incapable of preventing the extreme and

              needless physical pain and severe mental anguish and suffering from

              suffocating or experiencing air hunger from developing acute

              pulmonary edema, or obstruction, or other breathing-related problems

              arising from IV injection of large amounts of midazolam that Plaintiff

              will experience if he is injected with midazolam, including while

              strapped supine to the execution gurney, that such pain and suffering

              is essentially certain. (See Decision and Order, ECF No. 2133, PageID


                                            161
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 169 of 221 PAGEID #: 136956




              105248–53, 105266; Decision and Order, ECF No. 2680, PageID

              132717–20.)

        2550. Defendants know about, should know, or recklessly disregard the

              events of several botched executions like Dennis McGuire and Joseph

              Wood in which midazolam has been injected into an inmate strapped

              flat on an execution gurney, along with the many expert opinions that

              have been rendered regarding the unsuitability of using high doses of

              IV-injected midazolam as part of a lethal injection execution method.

              That includes testimony offered during the McGuire preliminary

              injunction proceedings, the preliminary injunction proceedings on

              behalf of former Plaintiffs Phillips, Tibbetts, and Otte, the preliminary

              injunction proceedings on behalf of former Plaintiffs Tibbetts and

              Campbell, and the preliminary injunction proceedings on behalf of

              Plaintiff Henness. (See Decision and Order, ECF No. 2133, PageID

              105248–53, 105266.) That also includes the factual findings that this

              Court recently confirmed remain intact following the Sixth Circuit’s

              Henness decision.     (Decision and Order, ECF No. 2680, PageID

              132717–20.) That also includes the evidence presented in support of

              motions for injunctive relief filed by Plaintiffs Cleveland Jackson,

              Melvin Bonnell, and James Hanna and admitted into the record on or

              about the time of the September 24, 2019 hearing on those motions.

        2551. They also know, should know, or recklessly disregard that using a

              wedge-shaped pillow to prop up the condemned inmate during an



                                           162
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 170 of 221 PAGEID #: 136957




              execution using midazolam is critical to protect Plaintiff from

              obstructing after injection of the midazolam. They also know, should

              know, or recklessly disregard that using IV-injected large doses of

              midazolam will cause the inmate to experience severely painful

              burning upon injection, and to rapidly develop acute pulmonary

              edema, subjecting the inmate to horrifying, severely painful sensations

              of drowning, suffocation, and being unable to breathe as the inmate’s

              lungs fill with fluid. (See Decision and Order, ECF No. 2133, PageID

              105248–53, 105266; Decision and Order, ECF No. 2680, PageID

              132717–20.) That information, which Defendants know, should know,

              or recklessly disregard, demonstrates that Plaintiff will almost

              certainly experience extreme, objectively intolerable pain and suffering

              if subjected to an execution using midazolam (see Decision and Order,

              ECF No. 2133, PageID 105248–53, 105266; see also Decision and

              Order, ECF No. 2680, PageID 132717–20), including while strapped

              supine to the execution gurney.

        2552. Defendants know that this result will follow, or recklessly disregard

              that likelihood, and yet intentionally and purposefully chose to re-

              introduce the use of large doses of IV-injected midazolam—and to

              continue using the same—as the first of three drugs, none of which

              causes insensation.

        2553. Defendants also intentionally and purposely chose to introduce the

              large doses of IV-injected midazolam—and to continue using the



                                          163
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 171 of 221 PAGEID #: 136958




              same—without the simultaneous required use of a wedge pillow or

              similar protective measures to protect Plaintiff against obstruction and

              the air hunger to follow.

        2554. Defendants also intentionally and purposely chose to introduce the

              large doses of IV-injected midazolam—and to continue using the

              same—without the simultaneous use of an opioid analgesic or general

              anesthetic of sufficient dose to cause insensation to (and protection

              against the subjective experience of) the severe pain and suffering

              associated with the three drugs in Defendants’ Plan 3. (See Decision

              and Order, ECF No. 2133, PageID 105248–53, 105266; Decision and

              Order, ECF No. 2680, PageID 132717–20.)

        2555. Defendants have thus adopted an execution method using large doses

              of IV-injected midazolam and the absence of any measures to protect

              against the inmate’s subjective experience of severe pain and needless

              suffering from the effects of injection and operation of each of the three

              execution drugs, including pulmonary edema, suffocation, obstruction

              following injection, and severe burning pain upon injection of the

              drugs, (Decision and Order, ECF No. 2680, PageID 132717–20), with

              the purpose or knowledge of causing severe pain and needless

              suffering, in violation of the Eighth Amendment.

        2556. Defendants have thus also adopted an execution method using large

              doses of IV-injected midazolam and the absence of any measures to

              protect against the inmate remaining sensate to and subjectively



                                           164
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 172 of 221 PAGEID #: 136959




              experiencing the burning pain upon injection and the rapid

              development of acute, non-cardiogenic pulmonary edema and its

              associated horrifying, severe pain and suffering following injection and

              action on the lungs, (Decision and Order, ECF No. 2680, PageID

              132717–20), with the purpose or knowledge of causing severe pain or

              serious pain and suffering, in violation of the Eighth Amendment.

        2557. The existence of an alternative execution method should be irrelevant

              for this claim. See Baze, 553 U.S. at 102 (Thomas, J., concurring in

              the judgment) (no “comparative analysis” in Wilkerson and Kemmler);

              see also Warner v. Gross, 135 S. Ct. 824, 826 (2015) (Sotomayor, J.,

              dissenting);   Glossip,   135    S.   Ct.   at   2795–97    (Sotomayor,    J.,

              principal dissent).

        2558. However, should he be required to plead an alternative, Plaintiff

              incorporates by reference the Alternatives identified in Section III

              above, which are available in all respects, including that they are

              known,    feasible,   readily   implemented       without   any   legitimate

              justification for the State’s refusal to adopt them, and each of which

              significantly reduce the substantial risk of Plaintiff subjectively

              suffering the serious harms alleged in this Cause of Action.

        2559. The   foregoing   alternative     execution      manners,   methods,      and

              procedures are available to and could be readily implemented by

              Defendants. None of the alternative manners or methods require a

              physician for proper operation and implementation.



                                              165
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 173 of 221 PAGEID #: 136960




              Thirty-Seventh Cause of Action: Eighth Amendment Violations
              Based on DRC Defendants Resurrecting Their Abandoned Three-
              Drug Method Even Though They Know It Causes Needless Pain And
              Suffering, And Had Abandoned It, At Least In Part, For That Reason.

        2560. Plaintiff incorporates by reference each and every statement and

              allegation set forth throughout his Amended Complaint as if fully

              rewritten here.

        2561. In adopting the Execution Protocol, using it despite numerous

              warnings from several renowned experts about the severely painful

              effects, and nevertheless selecting the revised three-drug method to

              use for Plaintiff’s execution, DRC Defendants have made a deliberate

              choice to follow a course of action from among various alternatives.

        2562. In making that choice, DRC Defendants know and/or are charged with

              knowing that the revised three-drug method in the Execution Protocol

              does, in fact, expose condemned inmates, like Plaintiff, to severe,

              needless pain and suffering, including because it is dependent upon

              the   successful   delivery    and   maintenance     of   drug-induced

              unconsciousness, unawareness, and inability to feel or experience

              pain to a paralyzed person in circumstances of immense stress and

              where the state actors involved are known by DRC Defendants to lack

              the necessary experience, skill, judgment, and competence to reliably

              perform those difficult medical responsibilities, and where the critical

              first drug simply cannot cause insensation, at any dose, to protect

              against the severe pain and suffering from the second and third drugs,

              and where the IV-injected large dose of midazolam, itself, will be


                                            166
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 174 of 221 PAGEID #: 136961




              virtually certain to cause severe burning pain upon injection and to

              cause rapid development of horrifying and severely painful acute

              pulmonary edema to which the inmate will remain sensate because

              midazolam, no matter how large the dose, cannot produce insensation

              to severe pain.

        2563. DRC Defendants further know and/or are charged with knowing that

              the revised three-drug method in the Execution Protocol will subject

              Plaintiff, when executed by that method, and every inmate executed

              by that method, to a death that is terrifying, inhumane, undignified,

              and extremely painful.

        2564. Because the paralytic drug does not serve any therapeutic purpose, it

              is constitutionally critical the first drug in a three-drug protocol is

              properly administered with Plaintiff properly positioned/propped up to

              avoid the risk of obstruction, and that the first drug not cause severe

              pain and needless suffering by itself, and that the first drug has the

              pharmacokinetic and pharmacodynamics properties to render and

              maintain Plaintiff insensate to severe pain.

        2565. DRC Defendants know and/or are charged with knowing that IV-

              injected large doses of midazolam such as that used in Plan 3 of Ohio’s

              execution protocol will cause the inmate to suffer severe pain from

              burning upon injection.     DRC Defendants also know and/or are

              charged with knowing that IV-injected large doses of midazolam such

              as that used in Plan 3 of Ohio’s execution protocol will cause the



                                          167
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 175 of 221 PAGEID #: 136962




              inmate to rapidly develop acute pulmonary edema which will subject

              the inmate to severe pain and suffering as described throughout

              Plaintiff’s Amended Complaint.         (See Decision and Order, ECF No.

              2133, PageID 105248–53, 105266.)             DRC Defendants also know

              and/or are charged with knowing that IV-injected large doses of

              midazolam such as that used in Plan 3 of Ohio’s execution protocol

              will not render or maintain the inmate insensate to severe pain and

              suffering, no matter how large the dose given, in the absence of an

              opioid analgesic drug or a general anesthetic drug. (See Decision and

              Order, ECF No. 2133, PageID 105248–53, 105266.)

        2566. DRC Defendants know and/or are charged with knowing that if

              Plaintiff is not properly rendered unconscious, unaware, and insensate

              by the first drug, the paralytic will compound the terror and pain

              Plaintiff will experience during his execution by inducing an

              unnecessary    paralysis   of    all   his   voluntary   movements   and,

              consequently, his ability to effectively communicate his internal

              distress. Though aware, conscious, and sensate at some level, Plaintiff

              will be trapped in his own body as the execution moves forward. This

              is a chemical entombment akin to being buried alive.

        2567. DRC Defendants further know and/or are charged with knowing that

              if Plaintiff is not properly rendered unconscious, unaware, and

              insensate by the first drug, and then is paralyzed by the second drug,

              the third drug, potassium chloride, will burn as it courses through



                                              168
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 176 of 221 PAGEID #: 136963




              Plaintiff veins, until it reaches his heart, ultimately stopping it by

              inducing cardiac arrest.    This searing pain, like liquid fire, is the

              chemical equivalent of being burned at the stake, and the heart attack

              Plaintiff will experience will likewise cause severe pain and agony.

        2568. There is no governmental interest served by using a paralytic drug,

              and its use will deprive Plaintiff of his human dignity. The paralytic

              drug, as used and/or intended to be used in the Execution Protocol,

              does not serve the statutory function of quickly and painlessly causing

              death, nor does it protect against Plaintiff experiencing pain.        The

              paralytic’s suppression of breathing does not hasten the death

              subsequently caused by the potassium, nor does it protect against the

              prisoner’s pain. Because midazolam is not effective at rendering and

              maintaining unconsciousness and unawareness nor at rendering

              Plaintiff unable to feel and experience pain despite painful stimuli, the

              paralytic only serves a pernicious purpose—to mask the immense,

              burning pain caused by a lethal dose of potassium chloride, and the

              sensation of suffocation caused by the paralytic itself. The paralytic

              prevents a prisoner from alerting observers, through sound or

              movement, that he is experiencing pain. Alternatively, if midazolam,

              despite its ceiling effect, actually were effective at establishing and

              maintaining unconsciousness and unawareness and rendering and

              keeping the inmate insensate despite painful stimuli, then the

              paralytic would be an unnecessary, gratuitous, and arbitrary



                                           169
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 177 of 221 PAGEID #: 136964




              administration of an unwarranted and harmful chemical that has its

              own painful effects, amounting to an assault and a battery of the

              prisoner.

        2569. The pattern of deviations and/or variations from DRC Defendants’

              execution policy and written execution protocol engaged in by many of

              the actors involved, combined with the amount of discretion that DRC

              Defendants claim under their overarching execution policy and under

              the written protocol, along with substantial evidence of incompetence

              or inability to perform in the execution context, cumulatively point to

              an undeniably high risk of violating an inmate’s rights during any

              given execution under the three-drug method.

        2570. It was in part because DRC Defendants, by November 2009, had actual

              or constructive knowledge of numerous problems and deficiencies with

              the original three-drug method outline above that they made the

              decision then to forever renounce any further use of the three-drug

              method in Ohio executions, and they abandoned that method of lethal

              injection going forward.

        2571. The revised three-drug method DRC Defendants have resurrected in

              the Execution Protocol retains all of the problems of the original three-

              drug method they foreswore in 2009, but adds even greater problems,

              relevant to the known infliction of needless pain and suffering, because

              of its use of midazolam as the first drug when that drug cannot

              produce the necessary insensation, and without protections against



                                           170
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 178 of 221 PAGEID #: 136965




              pulmonary edema and severe burning following IV injection, and

              without proper protections against obstruction, as well as its

              allowance of compounded drugs, and its tolerance of beginning an

              execution with only one IV site.

        2572. In resurrecting the three-drug method for Plaintiff’s execution, and

              making that method even worse than what they renounced in 2009,

              and continuing to use the three-drug method even in the face of

              overwhelming evidence of the severe pain and needless suffering to

              which Plaintiff and other condemned inmates have or will experience

              under that protocol, DRC Defendants have knowingly, intentionally

              and purposefully adopted and continue to use a method of lethal

              injection known to cause needless pain and suffering to inmates

              subjected to it.   Their chosen method for Plaintiff adds layers of

              needless pain and suffering, and they know that it does so, and yet

              they are deliberately indifferent and/or consciously disregard that fact

              and/or possess a malicious or purposeful intent to inflict such

              needless pain and suffering upon Plaintiff. (See Decision and Order,

              ECF No. 2133, PageID 105248–53, 105266.)

        2573. As a result of their knowing resurrection of the previously renounced

              three-drug method, and knowingly making it worse, and continuing to

              use that even-worse three-drug method, DRC Defendants, in addition

              to subjecting Plaintiff to the experience of being executed by this

              unconstitutional method, are also forcing him to endure the



                                          171
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 179 of 221 PAGEID #: 136966




              psychological torment of preparing for his execution to be inflicted by

              that method. It super-adds elements of terror and torment to Plaintiff’s

              punishment for DRC Defendants to knowingly and purposefully

              subject him to a method Defendants themselves previously renounced

              due in part to their own belief that it was too difficult for their team

              and did not meet their duty to reliably and consistently deliver a

              humane execution. It also adds elements of terror and torment to

              Plaintiff’s punishment for DRC Defendants to knowingly and

              purposefully subject him to a method this Court has found will be

              certain or very likely to cause him severe pain and needless suffering,

              including (but not limited to) severe pain and needless suffering akin

              to that caused by waterboarding. (See Decision and Order, ECF No.

              2133, PageID 105248–53, 105266.)

        2574. DRC Defendants’ adoption for Plaintiff’s execution of the three-drug

              method they had previously renounced, along with Defendants’

              troubling history of conducting executions by lethal injection with that

              method, and Defendants’ continued use of this method despite this

              Court having now found that the three-drug midazolam method is

              certain or very likely to subject a condemned inmate to severe pain

              and needless suffering, all individually and cumulatively demonstrate

              Defendants’ malicious intent and/or conscious disregard and/or

              deliberate   indifference   and/or   purposeful    intention   for   the

              consequences of that action, including but not limited to the needless



                                           172
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 180 of 221 PAGEID #: 136967




              pain and suffering they know their chosen course of action will inflict

              upon Plaintiff and other inmates executed by that method. (See

              Decision and Order, ECF No. 2133, PageID 105248–53, 105266.)

        2575. Plaintiff believes and therefore alleges that such an execution would

              be inhuman and barbarous, akin in its level of pain and suffering to

              being waterboarded, being buried alive, burning at the stake, and

              other primitive methods long since abandoned by civilized society or

              otherwise condemned as torturous punishments. It is beyond dispute

              that being waterboarded, being buried alive, or burned at the stake are

              inherently cruel forms of punishment. So is suffocation to death. They

              are cruel for many reasons, including that the suffering they inflict is

              beyond what is necessary to cause death.         Simply because these

              punishments can now be carried out in a more sophisticated manner—

              using chemicals—than their more primitive analogs, does not mean

              that the resulting pain and suffering is any less cruel or any less

              intolerable under the Eighth Amendment.

        2576. For the foregoing reasons, DRC Defendants’ revival of the abandoned

              three-drug method for Plaintiff’s execution, and their continued use of

              that method, including the paralytic and potassium chloride, and their

              use of super-clinical doses of IV-injected midazolam (which has no

              pain-blocking properties) as the critical first drug, especially when that

              midazolam will cause additional severe pain and needless suffering on

              its own, and also when the condemned inmate is not propped up to



                                           173
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 181 of 221 PAGEID #: 136968




              avoid obstruction, violates Plaintiff’s constitutional rights under the

              Eighth and Fourteenth Amendments.

        2577. DRC Defendants have no legitimate penological justification for their

              use of the revised three-drug method in the Execution Protocol, and

              its use at Plaintiff’s execution will make it sure that Defendants will

              needlessly and gratuitously inflict severe pain on Plaintiff.

        2578. Because DRC Defendants’ constitutional violations alleged by Plaintiff

              in this Cause of Action involve at least in part Defendants’ knowing

              and deliberate use against Plaintiff of a previously renounced method

              known by Defendants to inflict needless pain and suffering, or because

              DRC Defendants’ constitutional violations alleged in this Cause of

              Action involve at least in part Defendants’ knowing and deliberate use

              against Plaintiff of a method that Defendants indisputably know,

              should know, or recklessly disregard will be certain or very likely to

              cause a condemned inmate such as Plaintiff to be subjected to severe

              pain and needless suffering (see Decision and Order, ECF No. 2133,

              PageID 105248–53, 105266, Decision and Order, ECF No. 2680,

              PageID 132717–20), Plaintiff is not required to plead an alternative

              method of execution.

        2579. However, should he be required to plead an alternative, Plaintiff

              incorporates by reference the Alternatives identified in Section III

              above, which are known, feasible, readily implemented and available

              alternative execution manners, method(s), and procedures that



                                           174
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 182 of 221 PAGEID #: 136969




              significantly reduce the substantial risk of Plaintiff suffering the

              serious harms alleged in this Cause of Action.

        2580. The   foregoing   alternative   execution   manners,     methods,   and

              procedures are available to and could be readily implemented by

              Defendants. None of the alternative manners or methods require a

              physician for proper operation and implementation.

              Thirty-Eighth Cause of Action: Eighth Amendment Violation Based
              On Devolving Standards of Decency.

        2581. Plaintiff incorporates by reference each and every statement and

              allegation set forth throughout his Amended Complaint as if fully

              rewritten here.

        2582. A state’s punishment is assessed under the Eighth Amendment

              against the evolving standards of decency that mark the progress of a

              maturing society. An execution method can be unconstitutional if the

              method represents “devolution to a more primitive” method. Glossip,

              135 S. Ct. at 2795–97 (Sotomayor, J., principal dissent).

        2583. DRC Defendants, in sworn representations to this Court, the Sixth

              Circuit, the public and Plaintiffs, abandoned using a three-drug

              execution method using a paralytic as the second drug and potassium

              chloride as the third drug, averring that “going forward,” neither a

              paralytic (including pancuronium bromide) nor potassium chloride

              “will be used as part of the lethal injection process” in Ohio.

        2584. DRC Defendants also intentionally and deliberately abandoned any

              use of midazolam as an execution drug when they adopted an


                                           175
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 183 of 221 PAGEID #: 136970




              execution protocol that did not include any midazolam (see DRC Policy

              01-COM-11, adopted January 9, 2015), and again when they adopted

              a revised execution protocol that likewise did not include midazolam

              (see DRC Policy 01-COM-11, adopted June 29, 2015).

        2585. DRC Defendants intentionally and deliberately abandoned the three-

              drug method and the second and third drugs, in favor of moving to

              what they believed and what they argued to this and other courts to

              be a more humane execution method using a single drug barbiturate

              method.

        2586. DRC Defendants knew that removing the paralytic and potassium

              chloride from a lethal injection method removes two sources of

              needless, unnecessary physical pain and torturous mental suffering

              and anguish from their execution protocol.

        2587. DRC Defendants intentionally and deliberately abandoned using large

              doses of IV-injected midazolam in Ohio’s execution protocol because

              they believed doing so made the execution protocol more humane.

        2588. No other state has moved forward to a purportedly more humane

              method of lethal injection by removing the three-drug method, and

              then by removing IV-injected large doses of midazolam, but then

              reintroduced the three-drug method again later, and reintroducing

              large doses of IV-injected midazolam again later, which makes DRC

              Defendants’ new execution protocol and their adoption of that protocol

              “unusual” on at least two fronts.



                                          176
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 184 of 221 PAGEID #: 136971




        2589. By reintroducing an execution protocol that permits them to use a

              three-drug protocol including large doses of IV-injected midazolam,

              followed by a paralytic and then potassium chloride, DRC Defendants

              have intentionally reneged on sworn representations and/or overt

              actions demonstrating that they would no longer use those

              dangerously unsafe drugs.

        2590. By intentionally reintroducing large doses of IV-injected midazolam as

              the first drug followed by the second and third drugs back into DRC

              Defendants’ execution protocol, DRC Defendants have intentionally,

              knowingly or recklessly moved backward to an execution method that

              reinserts even greater levels of sure or likely risk of severe pain and

              needless suffering than the previous three-drug protocol or the

              previous one-drug barbiturate protocol, thereby contravening the

              evolving standards of decency in violation of Plaintiff’s Eighth

              Amendment rights.

        2591. This Cause of Action does not require Plaintiff to plead an alternative

              method or manner of execution. However, should the Court still find

              that   an   alternative   manner   or   method   is   required,   Plaintiff

              incorporates by reference as if fully set forth here the Alternative

              manners, methods, and procedures alleged in Section III above.

        2592. The    foregoing   alternative   execution   manners,    methods,     and

              procedures are available to and could be readily implemented by




                                           177
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 185 of 221 PAGEID #: 136972




              Defendants. None of the alternative methods or manners require a

              physician for proper operation and implementation.

              Thirty-Ninth Cause of Action: Eighth Amendment Violation Based
              On DRC Defendants’ Use Of A Three-Drug Execution Method,
              Regardless Of The Identity Of The First Drug.

        2593. Plaintiff incorporates by reference each and every statement and

              allegation set forth throughout his Amended Complaint as if fully

              rewritten here.

        2594. Defendants’ execution policy and written Execution Protocol violate

              the Eighth Amendment because Plaintiff will suffer a sure or very likely

              risk of serious harm in the form of severe, needless physical pain and

              suffering that is arbitrary and capricious, or an objectively intolerable

              risk of such harm that Defendants unjustifiably ignore, due to

              Defendants’ use of the revised three-drug method, regardless of

              whether the first     drug is midazolam, sodium thiopental, or

              pentobarbital but even more so if the first drug is midazolam.

        2595. Defendants know, or should know, or recklessly disregard that the

              revised three-drug method, including as specified in the Execution

              Protocol, creates a sure or very likely risk of severe, needless physical

              pain and suffering, including because it is sure or very likely that

              Plaintiff will begin to experience severe burning from injection of the

              first drug followed rapidly by developing acute pulmonary edema, and

              then to obstruct and experience air hunger after being strapped supine

              to the execution gurney; and because midazolam contains no pain-



                                           178
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 186 of 221 PAGEID #: 136973




              blocking properties at any dosage, thereby leaving Plaintiff exposed to

              the severe pain and suffering associated with injection of large doses

              of IV-injected midazolam, and the severe pain and suffering from the

              paralytic drug and suffocating from the paralytic drug’s effects or from

              the searing fire in his veins caused by the potassium chloride. (See

              Decision and Order, ECF No. 2133, PageID 105248–53, 105266;

              Decision and Order, ECF No. 2680, PageID 132717–20.)

        2596. Defendants know that their revised three-drug method makes critical

              the   reliable   induction   and   maintenance   of   unconsciousness,

              unawareness, and insensation, so that Plaintiff will be unconscious,

              unaware, and insensate to pain throughout the process, and will not

              experience the excruciatingly painful effects of the midazolam if

              injected without the proper safeguards, as well as the paralytic drug,

              and the potassium chloride.

        2597. Defendants know that their three-drug method also makes it critical—

              because of the importance of achieving, assessing, and maintaining

              unconsciousness, unawareness, and insensation when the inmate is

              paralyzed by the paralytic drug or experiences the injection of

              potassium chloride—that any persons administering the drugs to

              Plaintiff and/or assessing his consciousness, awareness, and ability

              to experience and feel pain be capable of skillfully performing those

              responsibilities and of exercising informed judgment and discretion,

              including as to proper timing of the three drugs.



                                           179
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 187 of 221 PAGEID #: 136974




        2598. Despite this actual knowledge, Defendants have knowingly and

              deliberately assigned these critical responsibilities to persons known

              by them to lack the necessary experience, skill, judgment, and

              competence to perform them, and for whom no amount of pre-

              execution “training” will alleviate the inherent deficiencies in

              experience, skill, judgment, and competence.

        2599. Defendants have assigned these critical responsibilities to persons

              known to be unqualified to perform them even though Defendants also

              know that the use of the three-drug method places enormous

              additional stress on said persons during an execution, well beyond

              that attendant to a one-drug barbiturate-only method, and such stress

              makes worse the already serious problems caused by the lack of

              necessary experience, skill, judgment, and competence.

        2600. Defendants unconscionably permit an execution using the three-drug

              method to commence and proceed with only one IV site.

        2601. Defendants have failed to provide monitoring equipment necessary to

              ensure that Plaintiff is unconscious, unaware, and insensate to pain

              at all relevant times after the administration of the first drug, and

              before administration of the other two drugs, and continuing

              until death.

        2602. Defendants have no backup plan in the event IV access is lost midway

              through Plaintiff’s execution and cannot promptly be reobtained.




                                          180
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 188 of 221 PAGEID #: 136975




        2603. Defendants know, or should know, or recklessly disregard that their

              revised three-drug method as specified in the Execution Protocol will

              subject Plaintiff to the sure or very likely risk that he will not be

              rendered fully unconscious, unaware, and unable to experience or feel

              pain throughout the process until death, that he will not be insensate

              to pain at critical points in the process, that he will experience the

              excruciatingly painful effects of the large dose of IV-injected midazolam

              starting immediately upon injection and especially while strapped

              supine to the execution gurney, the excruciatingly painful effects of

              the paralytic drug and/or potassium chloride, and that he will be

              forced to endure that excruciating pain caused by the second and third

              drugs while paralyzed and thus unable to signal his distress. (See

              Decision and Order, ECF No. 2133, PageID 105248–53, 105266; see

              also Decision and Order, ECF No. 2680, PageID 132717–20.)

        2604. Plaintiff incorporates by reference the Alternatives identified in Section

              III above, which are known, feasible, readily implemented and

              available alternative execution manners, method(s), and procedures

              that substantially reduce the risk of Plaintiff suffering the serious

              harms alleged in this Cause of Action.

        2605. The   foregoing   alternative   execution    manners,    methods,     and

              procedures are available to and could be readily implemented by

              Defendants. None of the alternative methods or manners require a

              physician for proper operation and implementation.



                                           181
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 189 of 221 PAGEID #: 136976




              Fortieth Cause of Action: Eighth Amendment Violation Based On
              DRC Defendants’ Use Of A Three-Drug Execution Method With
              Midazolam As The First Of The Three Drugs.

        2606. Plaintiff incorporates by reference each and every statement and

              allegation set forth throughout his Amended Complaint as if fully

              rewritten here.

        2607. Defendants intend to use a three-drug protocol to execute Plaintiff,

              using a large dose of IV-injected midazolam as the first drug, a

              paralytic as the second, and potassium chloride as the third

        2608. Several recent executions using large doses of IV-injected midazolam

              have seen the condemned inmate exhibit movements and other signs

              of   consciousness,   awareness,    and/or   sensation   after   being

              intravenously injected with 500 mg of midazolam.

        2609. Every additional execution using large doses of IV-injected midazolam

              in which the paralytic drug was not injected very rapidly after

              conclusion of injection of midazolam has provided additional evidence

              to show that signs of consciousness, sensation, and/or awareness

              after injection of 500 mg of midazolam is the rule, rather than

              the exception.

        2610. Defendants know that absent a successful administration of a first

              drug and maintenance of that drug’s effects to render Plaintiff

              unconscious, unaware, and insensate, administration of either and

              both of the paralytic drug and potassium chloride will unquestionably

              cause searing, torturous physical pain and horrific mental suffering



                                          182
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 190 of 221 PAGEID #: 136977




              and anguish. (See Decision and Order, ECF No. 2680, PageID 132717–

              20.)

        2611. Defendants’ execution policy and written Execution Protocol violate

              the Eighth Amendment because Plaintiff will suffer a sure or very likely

              risk of serious harm in the form of severe, needless physical pain and

              suffering and mental anguish that is arbitrary and capricious, or an

              objectively intolerable risk of such harm that Defendants unjustifiably

              ignore, due to Defendants’ use of the revised three-drug method with

              a high dose of IV-injected midazolam as the first drug. (See Decision

              and Order, ECF No. 2133, PageID 105248–53, 105266; see also

              Decision and Order, ECF No. 2680, PageID 132717–20.)

        2612. Defendants intend to deliberately conceal the effects of the IV-injected

              midazolam and potassium chloride behind a chemical curtain created

              by the paralytic drug.

        2613. Defendants’ use of a high dose of IV-injected midazolam in a three-

              drug protocol cannot reliably ensure that Plaintiff will ever be in or

              remain in a state of insensation in which he will be unable to

              experience pain caused by midazolam, the paralytic drug, or the

              potassium chloride. (See Decision and Order, ECF No. 2133, PageID

              105248–53, 105266.) He will not be: Plaintiff will never be protected

              from the pain and suffering inflicted by Defendants’ lethal injection

              protocol, because midazolam’s ability to suppress consciousness does




                                           183
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 191 of 221 PAGEID #: 136978




              nothing to block any pain from the second and third drugs. (Decision

              and Order, ECF No. 2680, PageID 132717–20.).)

        2614. It is sure or very likely that following IV injection of 500 mg midazolam

              under the Execution Protocol, Plaintiff will still be conscious, or aware,

              or at least sufficiently sensate to experience the indisputably

              unconstitutional pain and mental suffering of suffocation and

              paralysis caused by injection of the paralytic agent. (See Decision and

              Order, ECF No. 2133, PageID 105248–53, 105266; Decision and

              Order, ECF No. 2680, PageID 132717–20.)

        2615. It is sure or very likely that DRC Defendants will unsuccessfully inject

              the full 500 mg of midazolam into Plaintiff intravenously, and/or that

              DRC Defendants will inject the drug into Plaintiff too rapidly causing

              a paradoxical reaction, and/or that midazolam will cause a

              paradoxical reaction in Plaintiff due to his individual characteristics

              and history, or that Defendants will inject the paralytic drug before the

              midazolam can reach its peak effectiveness, making it even further

              likely that Plaintiff will be conscious, or aware, or sufficiently sensate

              to experience the effects of the paralytic agent.

        2616. Consequently, whether Defendants inject the full 500 mg of midazolam

              or a lesser amount, Defendants’ intended and imminent use of the

              paralytic in Plaintiff’s execution will violate his rights under the Eighth

              and Fourteenth Amendment to be free from severe pain, needless

              suffering, experimentation, and the gratuitous invasion of the body.



                                            184
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 192 of 221 PAGEID #: 136979




        2617. There is no governmental interest served by using a paralytic in Ohio’s

              protocol. The paralytic drug, as used in the State’s protocol, does not

              serve the statutory function of causing death, nor does it protect

              against the prisoner’s experience of pain. If the IV-injected high dose

              of midazolam is not effective at establishing and maintaining

              unconsciousness, unawareness, and insensation despite painful

              stimuli—which this Court has now found is certain or very likely to be

              the case (see Decision and Order, ECF No. 2133, PageID 105248–53,

              105266) in findings that remain intact following the Sixth Circuit’s

              Henness decision (see Decision and Order, ECF No. 2680, PageID

              132717–20)—then the paralytic only masks the immense pain caused

              by the potassium chloride; if the IV-injected midazolam is effective at

              those critical tasks, on the other hand, then the paralytic is, at best, a

              gratuitous and arbitrary administration of an unwarranted and

              harmful chemical that has its own, non-visible torturous effects.

        2618. Defendants’ use of a high dose of IV-injected midazolam in a three-

              drug protocol cannot reliably ensure that Plaintiff will be rendered or

              remain in a state in which he will be unable to experience pain caused

              by the IV-injected dose of midazolam. (Decision and Order, ECF No.

              2680, PageID 132717–20.)

        2619. Defendants’ use of a high dose of IV-injected midazolam in a three-

              drug protocol cannot reliably ensure that Plaintiff will be rendered or

              remain in a state in which he will be unable to experience pain caused



                                           185
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 193 of 221 PAGEID #: 136980




              by the potassium chloride. (Decision and Order, ECF No. 2680, PageID

              132717–20.)

        2620. It is sure or very likely that following IV injection of 500 mg midazolam

              under the Execution Protocol, Plaintiff will still be sufficiently

              conscious, or aware, or at least sufficiently sensate to experience the

              indisputably unconstitutional physical pain and mental suffering

              caused by injection of potassium chloride. (See Decision and Order,

              ECF No. 2133, PageID 105248–53, 105266; see also Decision and

              Order, ECF No. 2680, PageID 132717–20.)

        2621. It is sure or very likely that DRC Defendants will unsuccessfully inject

              the full 500 mg of midazolam into Plaintiff intravenously, and/or that

              DRC Defendants will inject the drug into Plaintiff too rapidly thus

              causing a paradoxical reaction, and/or that midazolam will cause a

              paradoxical reaction in Plaintiff due to his individual characteristics

              and history, or that Defendants will inject the potassium chloride

              before the midazolam can reach its peak effectiveness, making it even

              further likely that Plaintiff will be conscious, or aware, or sufficiently

              sensate to experience the effects of the potassium chloride.

        2622. Consequently, whether Defendants inject the full 500 mg of midazolam

              or a lesser amount, Defendants’ intended and imminent use of

              potassium chloride in Plaintiff’s execution will violate his rights under

              the Eighth and Fourteenth Amendment to be free from severe pain,

              experimentation, and the gratuitous invasion of the body.



                                           186
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 194 of 221 PAGEID #: 136981




        2623. Defendants’ use of the revised three-drug method with a high dose of

              IV-injected midazolam as the first drug creates a sure or very likely

              risk of serious harm because, among other reasons, there is a high

              likelihood that the midazolam will fail to render Plaintiff insensate from

              the excruciatingly painful and agonizing effects of that midazolam

              itself, or from the second and third drugs in Defendants’ revised three-

              drug method, including because:

        2624. There is high likelihood the IV-injected high dose of midazolam will fail

              to   reliably   induce   and    maintain     the   sustained    state    of

              unconsciousness, unawareness, and insensation necessary for

              Plaintiff not to feel the intolerable pain associated with the injection of

              that midazolam, or of the paralytic drug, or of the potassium chloride,

              (Decision and Order, ECF No. 2680, PageID 132717–20), and any

              sedative effect of that midazolam will wear off before the second and

              third drugs are completely administered in any event.

        2625. Midazolam begins to lose effectiveness very rapidly, and much more

              quickly than barbiturates. There is a high likelihood the IV-injected

              midazolam, if injected at a proper rate to reduce the risk of paradoxical

              reaction, will wear off before the paralytic drug and potassium chloride

              have been completely administered to Plaintiff.

        2626. Midazolam’s “ceiling effect” means that the administration of a large

              IV-injected dose on Plaintiff will have no appreciable effect with respect

              to the use of midazolam as a pain-blocking drug—the manifest and



                                             187
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 195 of 221 PAGEID #: 136982




              crucial purpose of the first drug in a three-drug protocol including a

              paralytic and potassium chloride. Midazolam has no pain-blocking

              properties at any dosage; it is not an analgesic drug, and has no

              analgesic characteristics. (See Decision and Order, ECF No. 2133,

              PageID 105248–53, 105266; Decision and Order, ECF No. 2680,

              PageID 132717–20.) It is thus not possible to overcome the inadequacy

              of IV-injected midazolam’s properties for its use in a three-drug

              protocol by giving Plaintiff a large dose, such as the 500 mg dose

              contemplated by the Execution Protocol. (Decision and Order, ECF

              No. 2680, PageID 132717–20.)

        2627. Administering 500 mg of IV-injected midazolam at the rate DRC

              Defendants will use creates a sure or very likely likelihood that Plaintiff

              will   experience   a   paradoxical    effect   giving   him   heightened

              consciousness, awareness, and/or sensation, and that problems will

              develop with the IV during administration of the critical first drug,

              such that Plaintiff will be substantially likely to receive significantly

              less than the maximum effect dose. These will, in turn create a sure

              or very likely risk that Plaintiff will still be conscious, aware, and

              sensate to experience and feel the torturous pain that will follow

              injection of the first drug, especially if strapped supine to the execution

              gurney, and the pain and suffering associated with the second and

              third drugs in the Execution Protocol.




                                            188
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 196 of 221 PAGEID #: 136983




        2628. Defendants know, or should know, or recklessly disregard that their

              revised three-drug method as specified in the Execution Protocol will

              subject Plaintiff to the sure or very likely risk that the IV-injected large

              dose of midazolam will not function to deliver the effects necessary to

              render Plaintiff unconscious, unaware, and insensate to the pain of

              the IV-injected midazolam itself upon injection, the development of

              acute pulmonary edema, and from the paralytic drug and/or

              potassium chloride, and that he will thus be forced to endure any of

              that excruciating pain that follows injection of the paralytic while

              paralyzed and thus unable to signal his distress. (See Decision and

              Order, ECF No. 2133, PageID 105248–53, 105266; see also Decision

              and Order, ECF No. 2680, PageID 132717–20.)

        2629. The foregoing risks are substantial when compared to the known,

              feasible, readily implemented and available alternative execution

              manners, method(s), and procedures that significantly reduce the

              substantial risk of Plaintiff suffering the serious harms alleged in this

              Cause of Action.

        2630. These alternatives include the Alternatives identified in Section III

              above, incorporated here by reference.

        2631. The   foregoing    alternative   execution    manners,     methods,    and

              procedures are available to and could be readily implemented by

              Defendants. None of the alternative methods require a physician for

              proper operation and implementation.



                                            189
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 197 of 221 PAGEID #: 136984




              Forty-First Cause of Action: Eighth Amendment                 Violation
              Based On DRC Defendants’ Use Of Midazolam                     In The
              Execution Protocol.

        2632. Plaintiff incorporates by reference each and every statement and

              allegation set forth throughout his Amended Complaint as if fully

              rewritten here.

        2633. Defendants’ execution policy and written Execution Protocol violate

              the Eighth Amendment because, in all the ways alleged throughout

              this Amended Complaint, Defendants’ use of a high dose of IV-injected

              midazolam in the revised Execution Protocol, including while strapped

              supine to the execution gurney, will cause Plaintiff to suffer a sure or

              very likely risk of serious harm in the form of severe, needless physical

              pain and suffering and mental anguish that is arbitrary and

              capricious, or an objectively intolerable risk of such harm that

              Defendants unjustifiably ignore. (See Decision and Order, ECF No.

              2680, PageID 132717–20.)

        2634. The foregoing risks are substantial when compared to the known,

              feasible, readily implemented and available alternative execution

              manners, method(s), and procedures that substantially reduce the

              substantial risk of Plaintiff suffering the serious harms alleged in this

              Cause of Action.

        2635. These alternatives include the Alternatives identified in Section III

              above, incorporated here by reference.




                                           190
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 198 of 221 PAGEID #: 136985




        2636. The   foregoing   alternative   execution   manners,   methods,   and

              procedures are available to and could be readily implemented by

              Defendants. None of the alternative methods require a physician for

              proper operation and implementation.

              Forty-Second Cause of Action: Eighth Amendment Violation Based
              On DRC Defendants Removal Of Any Required Concentration Of
              The Execution Drugs Which Is Removal Of A Safeguard That Makes
              It Sure Or Very Likely That Plaintiff Will Experience Severe Pain
              And Suffering.

        2637. Plaintiff incorporates by reference each and every statement and

              allegation set forth throughout his Amended Complaint as if fully

              rewritten here.

        2638. Defendants’ planned use of the 2016 Execution Protocol creates a sure

              or very likely risk of serious harm because Defendants removed certain

              safeguards present in past execution protocols.

        2639. Defendants’ current Execution Protocol removes a prior safeguard that

              required Defendants to use a certain concentration of the execution

              drugs.    For example, in the June 29, 2015 Protocol the Drug

              Administrator was required to prepare syringes containing five (5)

              grams of pentobarbital, 100 ml of a 50mg/ml solution. Alternatively,

              the Drug Administrator was required to prepare syringes containing

              five (5) grams of thiopental sodium, 200 ml of a 25 mg/ml solution.

              The execution protocols that included midazolam, a paralytic drug,

              and potassium chloride also included specific concentrations for each

              of those drugs.



                                          191
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 199 of 221 PAGEID #: 136986




        2640. This requirement existed because drugs in solutions, like the

              execution drugs, have various different concentrations and potencies.

              Potency refers to the amount of drug required to produce an effect.

              Some drugs produce a powerful effect at minute doses and others need

              a large dose to have any effect.

        2641. Every Ohio execution protocol since at least January 8, 2004 has

              included the concentration requirement for its execution drugs. Those

              protocols include the prior two protocols using pentobarbital or

              thiopental sodium and the prior protocols using midazolam and

              hydromorphone.

        2642. The   current   Execution     Protocol   omits   any   reference   to   the

              concentration of the solution from which any of the execution drugs

              are obtained. (October 7, 2016 Protocol, VI.F.4.b–d.)

        2643. Under the current Execution Protocol if an execution drug is in a very

              weak solution, a large amount of solution may be required to obtain

              the desired effect. Injecting a larger amount of solution will take longer

              or risk blowing out the IV.

        2644. If the Drug Administrators measure the amount of drug to be injected

              based solely on the volume of solution, but the concentration is

              incorrect, the incorrect amount of the drug will be injected.

        2645. If the execution drugs are obtained from a very strong solution

              requiring much less of the solution to obtain the designated amount




                                            192
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 200 of 221 PAGEID #: 136987




              of the drug, a very minute amount of solution may be required but

              Drug Administrators will likely still inject the mandated volume.

        2646. It is likely that Drug Administrators will inject a subpotent injection of

              the first drug, but a superpotent injection of the second or third drug.

              Thus, the alleged effect of the midazolam may wear off if it is in a strong

              solution before the paralytic is injected, or alternatively the paralytic

              may take effect if it is in a strong solution after the midazolam wears

              off.

        2647. These are but two of numerous severely painful scenarios permitted

              by the failure of the protocol to specify the concentration of the solution

              from which the drugs are obtained.

        2648. The concentration of the lethal injection drug in the required syringes

              alters the total volume of the lethal injection dose. This in turn affects

              the rate of delivery (the push rate) used for the IV administration, and

              make it substantially likely that Drug Administrators will use too high

              of a push rate for the execution drugs.

        2649. Because it is sure or very likely that Drug Administrators will use too

              high of a push rate for the execution drugs, there is a substantial

              likelihood that they will blow out a vein in the IV administration

              process, or that a significant amount of any midazolam injected will

              precipitate at the injection point, thus preventing the required amount

              of midazolam from reaching Plaintiff’s brain before he will be injected

              with the second and third drugs, or that Plaintiff will suffer a



                                            193
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 201 of 221 PAGEID #: 136988




              paradoxical effect, thereby increasing his level of awareness,

              consciousness, and/or sensation such that he will fully experience the

              severe pain and suffering to follow.

        2650. The removal in Defendants’ revised Execution Protocol of any

              concentration of execution drugs in the solution creates a sure or very

              likely risk of serious harm in the form of severe, needless physical pain

              and suffering and mental anguish that is arbitrary and capricious, or

              an objectively intolerable risk of such harm that Defendants

              unjustifiably ignore.

        2651. The foregoing risks are substantial when compared to the known,

              feasible, readily implemented and available alternative execution

              manners, method(s), and procedures that substantially reduce the

              substantial risk of Plaintiff suffering the serious harms alleged in this

              Cause of Action.

        2652. These    alternatives   include   reinserting    the   expressly   required

              concentrations of the execution drugs into the Execution Protocol and

              adhering to those standards in application of the protocol as to

              Plaintiff. The alternatives would also include the Alternative manners,

              methods, and procedures alleged in Section III above, incorporated

              here by reference.

        2653. The     foregoing   alternative   execution     manners,   methods,    and

              procedures are available to and could be readily implemented by




                                            194
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 202 of 221 PAGEID #: 136989




              Defendants. None of the alternative methods require a physician for

              proper operation and implementation.

              Forty-Third Cause of Action: The Doctrines Of Judicial Estoppel
              And/Or Judicial Admission Bar DRC Defendants From Using The
              Three-Drug Method Against Plaintiff.

        2654. Plaintiff does not allege a Forty-Third Cause of Action.

              Forty-Fourth    Cause     of    Action:   Administrative    Procedures
              Act Claims.

        2655. Plaintiff does not allege a Forty-Fourth Cause of Action.

              Forty-Fifth Cause of Action: Eighth and Fourteenth Amendment
              Violations—A three-drug midazolam method of execution violates
              the Eighth Amendment’s prohibition against cruel and usual
              punishment because it no longer comports with prevailing
              standards of decency, and thus its use as a method of execution
              must be categorically barred.

        2656. Plaintiff incorporates by reference each and every statement and

              allegation set forth throughout his Amended Complaint as if fully

              stated here.

        2657. All references to “midazolam” in this Cause of Action mean “super-

              clinical doses of IV-injected midazolam” unless otherwise noted.

        2658. Defendants, and/or their agents, acting under color of state law,

              intend to execute Plaintiff using a three-drug midazolam method

              of execution.

        2659. Executing Plaintiff using a three-drug midazolam method of lethal

              injection is unconstitutional because that method of execution is a

              cruel    and    unusual        punishment    prohibited     under   the

              Eighth Amendment.



                                             195
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 203 of 221 PAGEID #: 136990




        2660. The use of a three-drug midazolam method of execution violates the

              Eighth Amendment’s prohibition against cruel and usual punishment

              because its use is increasingly rare and permitted only in a minority

              of states, making it an “unusual” punishment.

        2661. The use of a three-drug midazolam method of execution violates the

              Eighth Amendment’s prohibition against cruel and usual punishment

              because it no longer comports with prevailing standards of decency,

              and thus its use as a method of execution is categorically prohibited.

        2662. States may not impose a death sentence upon any inmate using an

              unconstitutional method of execution.           The “Eighth Amendment

              categorically   prohibits   the    infliction   of   cruel   and   unusual

              punishments.” Penry v. Lynaugh, 492 U. S. 302, 330 (1989) (emphasis

              added).

        2663. Accordingly, there is no requirement to plead an alternative method of

              execution when making a claim, such as this, that a method of

              punishment is categorically unconstitutional.          “Irrespective of the

              existence of alternatives, there are some risks ‘so grave that it violates

              contemporary standards of decency to expose anyone unwillingly to’

              them.” Glossip v. Gross, 135 S. Ct. 2726, 2793 (2015) (Sotomayor, J.,

              dissenting) (quoting Helling v. McKinney, 509 U. S. 25, 36 (1993)

              (emphasis in original)).

        2664. For purposes of this claim, Plaintiff does not concede there is a way to

              constitutionally carry out a lethal injection execution that uses a three-



                                           196
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 204 of 221 PAGEID #: 136991




              drug midazolam method. Plaintiff believes that such an execution is

              per se unconstitutional. This distinguishes Plaintiff from the inmate

              in Baze.

        2665. Plaintiff, thus, is not required to plead or prove any alternative manner

              or method of execution in order to prevail on this claim. However,

              should the Court still find that an alternative manner or method is

              required, Plaintiff incorporates by reference as if fully set forth here the

              Alternative manners, methods, and procedures alleged in Section III

              above.

        2666. In order to determine which punishments are so disproportionate as

              to be cruel and unusual, the Supreme Court has “established the

              propriety and affirmed the necessity of referring to ‘the evolving

              standards of decency that mark the progress of a maturing society.’”

              Roper v. Simmons, 543 U.S. 551, 560–61 (2005) (quoting Trop v. Dulles,

              356 U.S. 86, 100-101 (1958) (plurality opinion)). “This is because ‘[t]he

              standard of extreme cruelty is not merely descriptive, but necessarily

              embodies a moral judgment. The standard itself remains the same,

              but its applicability must change as the basic mores of society

              change.’” Kennedy v. Louisiana, 554 U.S. 407, 419 (2008) (quoting

              Furman v. Georgia, 408 U.S. 238, 382 (1972) (Burger, C.J.,

              dissenting)).

        2667. The Court has taken the following approach in cases adopting

              categorical rules:    first, it “considers objective indicia of society’s



                                            197
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 205 of 221 PAGEID #: 136992




              standards, as expressed in legislative enactments and state practice,

              to determine whether there is a national consensus against the

              sentencing practice at issue. Next, guided by the standards elaborated

              by controlling precedents and by the Court’s own understanding and

              interpretation of the Eighth Amendment’s text, history, meaning, and

              purpose, the Court must determine in the exercise of its own

              independent judgment whether the punishment in question violates

              the Constitution.” Graham v. Florida, 560 U.S. 48, 61 (2010) (internal

              citations and quotation marks omitted).

        2668. The Court also considers and is guided by scientific knowledge or other

              expertise that bear upon the issue. See Hall v. Florida, 134 S. Ct. 1986

              (2014) (relying upon informed assessment of medical experts

              consistent with the views of the medical community); Roper v.

              Simmons, 543 U.S. 551, 569 (2005) (relying upon scientific and

              sociological studies regarding juvenile and adolescent development).

        2669. A national consensus can exist against a punishment even though it

              is statutorily permitted by a majority of states. The mere infrequency

              of a particular punishment suffices to establish a national consensus

              against the practice. Graham, 560 U.S. at 62–67.

        2670. When deciding whether a punishment practice is “unusual” in the

              constitutional sense, the Court has looked to the number of States

              engaging in that practice. See, e.g., Atkins v. Virginia, 536 U.S. 304,




                                          198
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 206 of 221 PAGEID #: 136993




              313-16 (2002); Roper, 543 U.S. at 564-66. See also Glossip, 135 S. Ct.

              at 2777 (Breyer, J., dissenting).

        2671. The “consistency of direction of change” away from a particular

              punishment is also a relevant factor in evaluating whether our society,

              as a whole, still tolerates the punishment. See Roper, 543 U.S. at 566.

        2672. A State’s decision to bar the death penalty altogether necessarily

              demonstrates a judgment that the death penalty is a disproportionate

              punishment.     Roper, 543 U.S. at 574.          Thus, these states are to

              be counted     in   favor   of   a   consensus    against   the   challenged

              punishment. Id.

        2673. And while community consensus is “entitled to great weight,” it is not

              itself determinative of whether a punishment is cruel and unusual.

              Graham, 560 U.S. at 67.           The Court also considers whether the

              challenged punishment serves legitimate penological goals. Id.

        2674. In addition, Ohio’s Execution Protocol itself mandates that all

              execution process and methods shall be performed in a professional,

              humane, sensitive, and dignified manner. Human dignity must be

              respected by the State in carrying out executions. See, e.g., Atkins,

              536 U.S. at 311 (“The basic concept underlying the Eighth Amendment

              is nothing less than the dignity of man”). “By protecting even those

              convicted of heinous crimes, the Eighth Amendment reaffirms the duty

              of the government to respect the dignity of all persons.” Roper, 543

              U.S. at 560.



                                               199
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 207 of 221 PAGEID #: 136994




        2675. When Atkins was decided, 30 states prohibited the death penalty for

              the intellectually disabled.    This number comprised 12 that had

              abandoned the death penalty altogether, and 18 that maintained it but

              excluded the intellectually disabled from its reach. Roper, 543 U.S. at

              564.

        2676. By a similar calculation by the time of the Court’s decision in Roper,

              30 states prohibited the juvenile death penalty, comprised of 12 that

              had rejected the death penalty altogether and 18 that maintained it

              but, by express provision or judicial interpretation, excluded juveniles

              from its reach. Id.

        2677. Of the states that use medicines in U.S. lethal injection protocols, only

              9 use midazolam.

        2678. Currently, twenty (21) states have abolished or overturned the

              death penalty, most recently the State of New Hampshire in 2019.

        2679. Twenty-nine states retain the death penalty as a sentencing option

              but, in practice, the majority of these states have abandoned carrying

              out those executions. As a result, only a minority of states actively

              execute death row prisoners.

        2680. Of those 29 states that still formally retain the death penalty, at least

              4 states have not executed an inmate in ten years or longer: Wyoming

              (1992), Colorado and Oregon (both 1997), and Pennsylvania (1999).

              Executions have occurred somewhat more recently – though still more

              than a decade ago – in California, Montana, Nevada, and North



                                             200
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 208 of 221 PAGEID #: 136995




              Carolina (all in 2006), Kentucky (2008), Indiana (2009), and Louisiana

              (2010).

        2681. Of these states that have not executed an inmate in almost 10 years

              or longer, none permit execution by the three-drug midazolam method.

        2682. Thus, while 21 states have formally abolished the death penalty, at

              least another 11 or more have done so in practice.

        2683. As a result, similar to the calculations by the Court in Atkins and

              Roper,    approximately   30    states   have   rejected   the   challenged

              punishment.

        2684. Only 12 states—Alabama, Arkansas, Florida, Georgia, Missouri,

              Nebraska, Ohio, Oklahoma, South Dakota, Tennessee, Texas, and

              Virginia—have carried out an execution from 2015–2019.

        2685. Although all states that permit capital punishment provide for lethal

              injection as a manner of execution, only a small fraction of those states

              actually carry out their executions using a three-drug midazolam

              method.

        2686. Of all 29 states that still retain the death penalty as a valid sentencing

              option, only six (6) states currently allow midazolam to be used as the

              first drug in a three-drug method of execution: Alabama; Arkansas;

              Nevada; Ohio; Tennessee; and Virginia. Thus, only approximately 20%

              of death penalty states—which account for approximately 10% of all

              state and federal jurisdictions—sanction the use of the midazolam

              three-drug method in executions.         Furthermore, although Nevada



                                             201
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 209 of 221 PAGEID #: 136996




              includes midazolam as the first drug in its recently adopted execution

              protocol, the Nevada protocol also includes fentanyl, a potent opioid

              analgesic, in the lethal cocktail, a critical distinction that sets Nevada

              apart from the other five states that still retain midazolam in their

              protocols.

        2687. As of July 2019, the total population of those 6 states is estimated to

              be 38,058,959: Alabama (4,903,185); Arkansas (3,017,825); Nevada

              (3,080,156); Ohio (11,689,100); Tennessee (6,833,174); and Virginia

              (8,535,519).   As of July 2019, the United States population is

              estimated to be 328,239,523.

        2688. Thus, almost 90% of the U.S. population lives in a state that does not

              condone using a midazolam three-drug method to execute inmates.

        2689. The consistency of direction of change away from the three-drug

              midazolam method of execution demonstrates it is disfavored under

              current standards of decency.

        2690. With the exception of Tennessee, which recently adopted a three-drug

              midazolam method and used it with the execution of Billy Ray Irick on

              August 9, 2018, and with Donnie Johnson on May 16, 2019, States

              are turning away from using midazolam in a three-drug method. And

              Tennessee used the electric chair rather than a three-drug midazolam

              method for the execution of Edmund Zagorski on November 1, 2018,

              David Miller on December 6, 2018, and in the executions that followed




                                           202
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 210 of 221 PAGEID #: 136997




              Johnson’s execution: Stephen West on August 15, 2019, and Lee Hall

              on December 5, 2019.

        2691. Arizona and Florida announced the removal of the drug as an

              option from their respective execution protocols in 2016 and

              2017, respectively.

        2692. Kentucky, prior to any use, denounced midazolam and publicly stated

              its intentions to remove the drug from its available options.

        2693. Nebraska, which recently reinstated the death penalty, did not include

              midazolam as part of their lethal injection protocol.

        2694. Oklahoma announced in March of 2018 it would abandon lethal

              injection as the preferred method of execution altogether, opting

              instead for a method using inert gas inhalation.

        2695. Alabama and Mississippi have also approved the use of nitrogen gas

              as an alternative to lethal injection.

        2696. Notably, the federal government recently discarded the three-drug

              protocol after finding it “disfavored” and finding that a one-drug

              protocol “simplifies the procedure and therefore reduces the risk of

              administration    mishaps.”      Ultimately,   the   federal   government

              “determined    that   the   single-drug   pentobarbital   protocol”   was

              preferable to a three-drug protocol. The federal government therefore

              replaced the three-drug procedure. See Memorandum for the Attorney

              General, July 24, 2019, contained in the Administrative Record, at

              869–71, In the Matter of the Federal Bureau of Prisons’ Execution



                                            203
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 211 of 221 PAGEID #: 136998




               Protocol Cases, No. 1:19-mc-145, ECF No. 39-1, Page 874–76 of 1075

               (D.D.C. Nov. 13, 2019).

        2697. At the time of Baze, 36 States had adopted lethal injection as their

               exclusive or primary means of execution. Of those 36 States, at least

               30 used the same combination of three drugs in their lethal injection

               protocols. Baze v. Rees, 553 U.S. 35, 42–44 (2008).

        2698. No such uniformity exists today.

        2699. For example, the execution protocol proposed in California only

               permits the use of barbiturates as the lethal drugs. Over 27% of all

               death row inmates are in California.19

        2700. Florida and Texas, the states with the next largest death row

               populations, do not provide for the use of a midazolam three-drug

               method in their protocols.

        2701. Collectively, just these three states—Florida, Texas, and California—

               account for almost half of all death row inmates.

        2702. Because only six states sanction its use, the majority of death row

               inmates, like the majority of U.S. citizens, live in a place that does not

               condone midazolam as the first drug in a three-drug execution.

        2703. Additionally, no other state but Ohio has moved forward to a

               purportedly more humane method of lethal injection, by removing

               midazolam from its execution protocol, but then reintroduced IV-


          19See https://deathpenaltyinfo.org/death-row-inmates-state-and-size-
    death-row-year.


                                            204
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 212 of 221 PAGEID #: 136999




              injected large doses of midazolam into the protocol again later as the

              first drug in a three-drug protocol along with a paralytic and potassium

              chloride. That makes Defendants’ challenged Execution Protocol and

              their adoption of that protocol “unusual.” Ohio is the first to devolve

              in such a way.

        2704. Yet even then, in 2019, Governor DeWine publicly stated that Ohio

              would not move forward with Ohio’s current midazolam-based

              protocol, after the United States Magistrate Judge held that the

              protocol causes pain and suffering akin to waterboarding. Governor

              DeWine’s statements confirm that there is an evolving standard of

              decency in Ohio that Ohio’s current execution protocol is not

              acceptable and thereby constitutes cruel and unusual punishment,

              because it violates contemporary standards of decency in 2020.

        2705. Community consensus is entitled to great weight when determining

              whether a punishment is cruel and unusual. The proper analysis also

              requires   that   the   Court    apply   its   “own   understanding       and

              interpretation of the Eighth Amendment’s text, history, meaning, and

              purpose,” to “determine in the exercise of its own independent

              judgment    whether     the   punishment       in   question   violates   the

              Constitution.”    Graham, 560 U.S. at 61 (internal citations and

              quotation marks omitted).

        2706. The penological justifications for the sentencing practice are also

              relevant to the analysis. This is, in part, because a sentence lacking



                                              205
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 213 of 221 PAGEID #: 137000




              any      legitimate   penological   justification   is   by   its   nature

              disproportionate to the offense.

        2707. Use of a three-drug midazolam method of execution, involving a large

              dose of IV-injected midazolam followed by a paralytic and potassium

              chloride, lacks any legitimate penological justification and, thus, is by

              its nature disproportionate to the offense.

        2708. Use of a three-drug midazolam method of execution is not a deterrent

              to prospective offenders.

        2709. Use of a three-drug midazolam method of execution is not permissible

              as retribution because that method of execution is disproportionally

              cruel and unusual by making it certain or very likely that the inmate

              will be subjected to severe pain and needless suffering.

        2710. All relevant scientific and other expertise, applied to the three-drug

              midazolam method, confirms its cruelty, as addressed throughout

              Plaintiff’s Fourth Amended Complaint and as this Court recently

              found.      (Decision and Order, ECF No. 2133, PageID 105248–

              53, 105266.)

        2711. The large dose of IV-injected midazolam will cause severe burning

              upon injection and rapid development of acute pulmonary edema, but

              the midazolam will do nothing to cause the inmate to be insensate to

              severe pain, thus making it certain or very likely the inmate will be

              subject to severe pain and needless suffering.           This is a cruel

              punishment. It is also unusual. Thus, the use of large doses of IV-



                                            206
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 214 of 221 PAGEID #: 137001




              injected midazolam as in Ohio’s execution protocol no longer comports

              with the evolving standards of decency.

        2712. The paralytic ceases all movement within the inmate’s control, and his

              ability to breathe or open and close his eyes. Because he will not be

              rendered and maintained insensate to severe pain by the midazolam,

              he will experience the severe pain and fear caused by the paralysis,

              which includes, but it not limited to, suffocation induced by the

              arresting of his respiratory system. To be conscious of this paralysis

              creates a condition where Plaintiff will be trapped within his own body,

              akin to being buried alive. This is a cruel punishment. It is also

              unusual.

        2713. The use of a paralytic drug, under any circumstances, in a human

              execution is cruel and unusual punishment. Its use also no longer

              comports with prevailing standards of decency.

        2714. Paralyzing drugs, like those permitted under Ohio’s Execution

              Protocol, are derived from a poison called curare. In 1868, Swedish

              physiologist A.F. Holmgren described the use of curare as changing

              one “instantly into a living corpse, which hears and sees and knows

              everything, but is unable to move a single muscle, and under its

              influence no creature can give the faintest indication of its

              hopeless condition.”

        2715. The American Veterinary Medical Association’s Guidelines for the

              Euthanasia of Animals explains that “[a]gents and methods that



                                          207
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 215 of 221 PAGEID #: 137002




                prevent movement through muscle paralysis, but that do not block or

                disrupt   the   cerebral     cortex    or   equivalent      structures    (e.g.,

                succinylcholine,    strychnine,       curare,   nicotine,    potassium,      or

                magnesium salts), are not acceptable as sole agents for euthanasia of

                vertebrates because they result in distress and conscious perception

                of pain prior to death.”20

        2716. The AVMA Guidelines specifically condemn the use of neuromuscular

                blocking agents even with powerful barbiturates:                  “Mixing of

                pentobarbital with a neuromuscular blocking agent in the same

                injection apparatus is not an acceptable approach to euthanasia

                because of the potential for the neuromuscular blocking agent to

                induce paralysis prior to onset of unconsciousness.”

        2717. Similarly, the Humane Society of the United States has stated that it

                is the “moral and ethical duty” of its members to end the practice of

                “injecting animals with curare-based or paralytic substances.”

        2718. Consequently, 42 of 50 states—including Ohio—bar the use of

                paralytic drugs in animal euthanasia because if something goes wrong

                and the animal is not properly rendered unconscious, it is impossible

                to know given the effects of the drug.

        2719. Ohio Rev. Code § 4729.532, governing the performance of euthanasia

                by means of lethal injection on animals, mandates that “[n]o agent or




          20   See https://www.avma.org/KB/Policies/Documents/euthanasia.pdf.


                                              208
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 216 of 221 PAGEID #: 137003




              employee of an animal shelter shall perform euthanasia by means of

              lethal injection on an animal by use of any substance other than

              combination drugs that contain pentobarbital and at least one

              noncontrolled substance active ingredient. . . . ”

        2720. Ohio allows the use of paralytic drugs to execute of humans but not

              animals.   In other words, the known risk that a neuromuscular

              blocking agent may induce paralysis prior to onset of unconsciousness

              if sufficient to prohibit the use of those paralytic agents in animal

              executions, but not in those of humans.

        2721. If not properly rendered insensate to pain by the midazolam—which

              cannot accomplish that task, because it has no analgesic properties—

              the paralytic compounds the substantial risk that the inmate will

              suffer severe pain and needless suffering during his execution by

              inducing an unnecessary paralysis of all his voluntary movements

              and, consequently, his ability to effectively communicate his internal

              distress to anyone. Though conscious and aware and sensate, the

              paralyzed inmate will be trapped in his own body as the execution

              progresses.   The paralytic does not serve any therapeutic purpose.

              Therefore, if the inmate remains sensate after injection of midazolam—

              which he will, because midazolam has no analgesic properties—the

              potassium chloride will burn as it courses through the inmate’s veins,

              until it reaches and ultimately stops his heart by inducing cardiac




                                           209
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 217 of 221 PAGEID #: 137004




              arrest. This will be the chemical equivalent of being burned at the

              stake. This is a cruel punishment. It is also unusual.

        2722. To avoid subjecting a condemned inmate to the known excruciating

              pain of the paralytic and potassium chloride, it is essential that

              midazolam work as an effective drug to render the inmate insensate to

              pain throughout the process.       But, as addressed throughout this

              Amended Complaint, midazolam is incapable of accomplishing that

              crucial state. Its unsuitability is demonstrated by reliable medical and

              scientific expertise, and by the many botched executions that have

              resulted from its use. (See Decision and Order, ECF No. 2133, PageID

              105248–53, 105266.) Midazolam will not reliably, if ever, render the

              inmate insensate to the severe pain caused by high doses of IV-injected

              midazolam, the paralytic, and the potassium chloride.

        2723. These risks of being exposed to primitive forms of punishment

              constitute wanton exposure to objectively intolerable risk.

        2724. The “Eighth Amendment categorically prohibits the infliction of cruel

              and unusual punishments.” Penry v. Lynaugh, 492 U. S. 302, 330

              (1989). Therefore, because the use of a three-drug midazolam method

              of execution is cruel and unusual punishment, the Eighth Amendment

              bars its application against Plaintiff, and categorically, against all

              death row inmates.

              Forty-Sixth Cause of Action: Ohio Corrupt Practices Act Claims
              Against Individual Defendants in Their Individual Capacity.

        2725. Plaintiff does not allege a Forty-Sixth Cause of Action.


                                           210
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 218 of 221 PAGEID #: 137005




              Forty-Seventh Cause of Action: Equal Protection Clause Violation
              based on violations of Administrative Procedures Act.

        2726. Plaintiff does not allege a Forty-Seventh Cause of Action.




                                          211
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 219 of 221 PAGEID #: 137006




                                 PRAYER FOR RELIEF

    G.    Plaintiff’s Prayer for Relief for the entirety of his Amended Complaint in

          this suit is alleged in the Fourth Amended Omnibus Complaint. Out an

          abundance of caution, he fully incorporates that Prayer for Relief (Fourth

          Am. Omnibus Compl., ECF No. 1252, PageID 45866–877) here by

          reference.

    H.    Additionally, Plaintiff requests that this Court grant him declaratory relief

          under federal law in the form of the following:

              a. An Order declaring that Defendants’ execution policy and written

                 execution protocol will subject him to a sure or very likely risk of

                 serious physical and/or psychological pain and needless suffering,

                 as well as the sure or very likely risk of other types of

                 unconstitutional harm including an undignified execution or

                 attempted execution, or a spectacle execution or attempted

                 execution, or an objectively intolerable risk of such harm that

                 Defendants unjustifiably ignore, resulting in cruel and unusual

                 punishment, whether that method is through the policy’s Plan 1,

                 Plan 2, or Plan 3, and that Defendants’ execution policy and written

                 execution protocol fails to ensure against an execution that would

                 constitute cruel and unusual punishment, and thus will violate

                 Plaintiff’s rights under the Eighth and Fourteenth Amendments to

                 the United States Constitution.




                                           212
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 220 of 221 PAGEID #: 137007




                               DEMAND FOR JURY TRIAL

          Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial

    by jury of all issues so triable.



                                                Respectfully submitted,

                                                Office of the Ohio Public Defender

                                                /s/ Kimberly S. Rigby
                                                Kimberly S. Rigby [0078245]
                                                Trial Attorney
                                                Kimberly.Rigby@opd.ohio.gov

                                                Death Penalty Department
                                                250 East Broad Street, Suite 1400
                                                Columbus, Ohio 43215
                                                Phone: 614.466.5394
                                                Fax: 614.644.0708

                                                Counsel for Plaintiff
                                                Caron Montgomery




                                          213
Case: 2:11-cv-01016-EAS-MRM Doc #: 2741 Filed: 01/30/20 Page: 221 of 221 PAGEID #: 137008




                               CERTIFICATE OF SERVICE

          I hereby certify that on January 30, 2020, I electronically filed the

    foregoing Plaintiff    Caron    Montgomery’s       Second    Amended      Individual

    Supplemental Complaint with the Clerk of the United States District Court for

    the Southern District of Ohio using the CM/ECF system, which will send

    notification of such filing to counsel for all parties.


                                                   /s/ Kimberly S. Rigby
                                                   Kimberly S. Rigby [0078245]
                                                   Trial Attorney for Plaintiff Caron
                                                   Montgomery




                                             214
